


Exhibit 10.2

 

$975,000,000

 

TERM LOAN AGREEMENT

 

Dated as of February 22, 2007

 

Among

 

BUILDING MATERIALS CORPORATION OF AMERICA,

 

BMCA ACQUISITION INC.,

 

and

 

BMCA ACQUISITION SUB INC.

 

as Borrowers

 

and

 

THE INITIAL LENDERS NAMED HEREIN

 

as Initial Lenders

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

as Administrative Agent

 

and

 

DEUTSCHE BANK SECURITIES INC.,

 

BEAR STEARNS & CO. INC.,

 

and

 

J.P. MORGAN SECURITIES INC.

 

as Joint Lead Arrangers and Joint Book Managers

 

and

 

BEAR STEARNS & CO. INC.

 

as Syndication Agent

 

and

 

J.P. MORGAN SECURITIES INC.

 

as Documentation Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

SECTION 1.01. Certain Defined Terms

 

2

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions

 

28

SECTION 1.03. Accounting Terms

 

28

SECTION 1.04. Currency Equivalents Generally

 

28

 

 

 

ARTICLE II

 

 

 

 

 

AMOUNTS AND TERMS OF THE TERM LOAN ADVANCES

 

 

 

 

 

SECTION 2.01. The Term Loan Advances

 

28

SECTION 2.02. Making the Term Loan Advances

 

29

SECTION 2.03. Repayment of Term Loan Advances

 

30

SECTION 2.04. Termination or Reduction of the Term Loan Commitments

 

30

SECTION 2.05. Prepayments

 

31

SECTION 2.06. Interest

 

32

SECTION 2.07. Fees

 

33

SECTION 2.08. Conversion of Term Loan Advances

 

33

SECTION 2.09. Increased Costs, Etc

 

34

SECTION 2.10. Payments and Computations

 

36

SECTION 2.11. Taxes

 

38

SECTION 2.12. Sharing of Payments, Etc

 

41

SECTION 2.13. Use of Proceeds

 

42

SECTION 2.14. Defaulting Lenders

 

42

SECTION 2.15. Evidence of Debt

 

44

SECTION 2.16. Increase in Term Loan Borrowing

 

45

SECTION 2.17. Relationship Among the Borrowers

 

47

 

 

 

ARTICLE III

 

 

 

 

 

CONDITIONS OF LENDING

 

 

 

 

 

SECTION 3.01. Conditions Precedent to Initial Term Loan Borrowing

 

48

SECTION 3.02. Conditions Precedent to the Merger Term Loan Borrowing

 

53

SECTION 3.03. Conditions Precedent to Each Term Loan Borrowing

 

53

SECTION 3.04. Determinations Under Section 3.01 or 3.02

 

54

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

SECTION 4.01. Representations and Warranties of the Borrowers

 

55

 

 

 

ARTICLE V

 

 

 

 

 

COVENANTS OF THE BORROWERS

 

 

 

 

 

SECTION 5.01. Affirmative Covenants

 

62

SECTION 5.02. Negative Covenants

 

70

SECTION 5.03. Reporting Requirements

 

83

SECTION 5.04. Financial Covenants

 

85

 

 

 

ARTICLE VI

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

 

SECTION 6.01. Events of Default

 

86

 

 

 

ARTICLE VII

 

 

 

 

 

THE AGENTS

 

 

 

 

 

SECTION 7.01. Authorization and Action

 

90

SECTION 7.02. Agents’ Reliance, Etc

 

90

SECTION 7.03. DBNY and Affiliates

 

91

SECTION 7.04. Lender Credit Decision

 

91

SECTION 7.05. Indemnification

 

91

SECTION 7.06. Successor Agents.

 

92

SECTION 7.07. The Joint Lead Arrangers, the Syndication Agent and the
Documentation Agent

 

92

 

 

 

ARTICLE VIII

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

SECTION 8.01. Amendments, Etc

 

93

SECTION 8.02. Notices, Etc

 

94

SECTION 8.03. No Waiver; Remedies

 

95

SECTION 8.04. Costs and Expenses

 

95

SECTION 8.05. Right of Set-off

 

97

SECTION 8.06. Binding Effect

 

97

SECTION 8.07. Assignments and Participations

 

97

SECTION 8.08. Execution in Counterparts

 

101

SECTION 8.09. Confidentiality

 

101

SECTION 8.10. Release or Subordination of Collateral/Release of Guarantor

 

102

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.11. Jurisdiction, Etc.

 

102

SECTION 8.12. Governing Law

 

103

SECTION 8.13. Waiver of Jury Trial

 

103

SECTION 8.14. Agreement to Comply With Court Order

 

103

SECTION 8.15. Patriot Act Notice

 

103

 

 

 

 

 

 

SCHEDULES

 

 

Schedule I

-

Term Loan Commitments and Applicable Lending Offices

 

 

Schedule II

-

Guarantors

 

 

Schedule 3.02

-

Elk Debt

 

 

Schedule 4.01(a)

-

Equity Investors

 

 

Schedule 4.01(b)

-

Subsidiaries

 

 

Schedule 4.01(f)

-

Disclosed Litigation

 

 

Schedule 4.01(k)

-

Plans, Multiemployer Plans and Welfare Plans

 

 

Schedule 4.01(l)

-

Environmental Disclosure

 

 

Schedule 4.01(m)

-

Open Years

 

 

Schedule 4.01(o)

-

Surviving Debt

 

 

Schedule 4.01(p)

-

Liens

 

 

Schedule 4.01(q)

-

Owned Real Property

 

 

Schedule 4.01(r)(1)

-

Leased Real Property (Lessee)

 

 

Schedule 4.01(r)(2)

-

Leased Real Property (Lessor)

 

 

Schedule 4.01(s)

-

Investments

 

 

Schedule 4.01(t)

-

Intellectual Property

 

 

Schedule 4.01(u)

-

Material Contracts

 

 

Schedule 5.02(a)(iii)

 

Elk Liens

 

 

Schedule 5.02(e)

-

Excluded Assets

 

 

Schedule 8.02

-

Addresses

 

 

 

 

 

 

 

EXHIBITS

 

 

Exhibit A

-

Form of Term Loan Note

 

 

Exhibit B

-

Form of Notice of Borrowing

 

 

Exhibit C

-

Form of Assignment and Acceptance

 

 

Exhibit D

-

Form of Solvency Certificate

 

 

Exhibit E

-

Form of Mortgage

 

 

Exhibit F

-

Approval Order

 

 

Exhibit G

-

Form of Opinion of Counsel to the Loan Parties

 

 

Exhibit H

-

Form of Opinion of General Counsel to BMCA

 

 

Exhibit I

-

Form of Security Agreement

 

 

Exhibit J

-

Form of Guaranty

 

 

Exhibit K

-

Form of Intellectual Property Security Agreement

 

 

 

iii

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

 

TERM LOAN AGREEMENT (this “Agreement”) dated as of February 22, 2007 among
BUILDING MATERIALS CORPORATION OF AMERICA, a Delaware corporation (“BMCA”), BMCA
ACQUISITION INC., a Delaware corporation (“BMCA Acquisition”) and BMCA
ACQUISITION SUB INC., a Delaware corporation (“BMCA Acquisition Sub” and
together with BMCA and BMCA Acquisition, collectively, the “Borrowers” and each
a “Borrower”), the banks, financial institutions and other institutional lenders
listed on the signature pages hereof as Initial Lenders (the “Initial Lenders”),
DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (in such capacity,
together with any successor administrative agent appointed pursuant to
Article VII, the “Administrative Agent”), DEUTSCHE BANK SECURITIES INC., BEAR
STEARNS & CO. INC. and J.P. MORGAN SECURITIES INC., as joint lead arrangers (in
such capacities, collectively, the “Joint Lead Arrangers”) and joint book
managers, BEAR STEARNS & CO. INC., as syndication agent (the “Syndication
Agent”), and J.P. MORGAN SECURITIES INC., as documentation agent (the
“Documentation Agent”, and together with the Administrative Agent, the Joint
Lead Arrangers and the Syndication Agent, collectively, the “Agents”), for the
Lenders (as hereinafter defined).

 

PRELIMINARY STATEMENTS:

 

(1)                                  The Borrowers have requested and the
Initial Lenders have agreed to establish a $975,000,000 term loan facility on
the terms and conditions set forth therein.  The Borrowers are concurrently
(a) entering into a $600,000,000 Revolving Credit Agreement (such Revolving
Credit Agreement, as amended, restated, supplemented, or otherwise modified,
replaced or refinanced, the “Revolving Credit Facility”) with Deutsche Bank AG
New York Branch, as collateral monitoring agent and administrative agent, and
the other financial institutions party thereto and (b) entering into a
$325,000,000 Bridge Loan Agreement (such Bridge Loan Agreement, as amended,
restated, supplemented or otherwise modified, replaced or refinanced, the
“Bridge Loan Facility”) with Deutsche Bank AG Cayman Islands Branch, as
collateral agent and as administrative agent, and the other financial
institutions party thereto.  A substantial portion of the proceeds of the Term
Loan Facility (as hereinafter defined), the Revolving Credit Facility and the
Bridge Loan Facility will be used to finance, in part, the acquisition,
including through a tender offer (the “Tender Offer”), by BMCA Acquisition Sub,
a wholly-owned Subsidiary of BMCA Acquisition, which is a wholly-owned
Subsidiary of BMCA, of not less than a majority of the common stock, $1.00 par
value (the “Company Stock”), of ElkCorp, a Delaware corporation (“Elk”), and the
refinancing of substantially all the indebtedness of BMCA.  Following the
consummation of the Tender Offer, BMCA will cause BMCA Acquisition Sub to merge
into Elk (the “Merger”) thereby acquiring the balance of the Company Stock and
will refinance substantially all of the outstanding indebtedness of Elk
(collectively, the Term Loan Facility, the Revolving Credit Facility, the Bridge
Loan Facility, the Tender Offer, the acquisition of the Option Stock (as
hereinafter defined), such refinancings and the Merger, the “Transaction”).

 

(2)                                  BMCA currently has certain outstanding Debt
(as hereinafter defined), including (i) Debt under the Existing Credit Agreement
(as hereinafter defined), (ii) certain 8% senior notes due 2007 (the “2007
Notes”), (iii) certain 8% senior notes due 2008 (the “2008 Notes”) and
(iv) certain 7.75% senior notes due 2014 (the “2014 Notes”).

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


 

SECTION 1.01. Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
as the Administrative Agent shall specify in writing to the Lenders from time to
time.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests, by
contract or otherwise.

 

“Agents” has the meaning specified in the recital of parties to this Agreement.

 

“Amortization Basket” means $25,000,000 in the aggregate in each Fiscal Year.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means (a) 1.50% per annum in the case of Base Rate Advances
and (b) 2.50% per annum in the case of Eurodollar Rate Advances.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 8.07 and in substantially the form of Exhibit C hereto.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of (i) the
Prime

 

2

--------------------------------------------------------------------------------


 

Lending Rate and (ii) ½ of 1% per annum in excess of the overnight Federal Funds
Rate at such time.

 

“Base Rate Advance” means a Term Loan Advance that bears interest as provided in
Section 2.06(a)(i).

 

“BMCA Acquisition” has the meaning specified in the recital of parties to this
Agreement.

 

“BMCA Acquisition Sub” has the meaning specified in the recital of parties to
this Agreement.

 

“BMCA Holdings” means BMCA Holdings Corporation, a Delaware corporation.

 

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the managers of such person, (iii) in the case of any
limited partnership with a corporate general partner, the Board of Directors of
the general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.

 

“Borrower” and “Borrowers” have the meaning specified in the recital of parties
to this Agreement and shall include after the date of the Merger, Elk as the
successor to BMCA Acquisition Sub.

 

“Borrowers’ Account” means the account of BMCA maintained by BMCA with Citibank,
N.A. at its office at 399 Park Avenue, New York, New York 10043, Account No. NY
DDA 30541035 Building Material Corporation of America, or such other account as
BMCA shall specify in writing to the Administrative Agent.

 

“Bridge Loan Facility” has the meaning specified in the preliminary statements
to this Agreement.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capital Expenditures” means, for any Person for any period, all expenditures
made, directly or indirectly, by such Person or any of its Subsidiaries during
such period for equipment, fixed assets, real property or improvements, or for
replacements or substitutions therefor or additions thereto, that have been or
should be, in accordance with GAAP, reflected as additions to property, plant or
equipment on a Consolidated balance sheet of such Person, provided, however,
that with respect to BMCA or any of its Subsidiaries as of the date hereof and
prior to giving effect to the Tender Offer, Capital Expenditures shall not
include such additions for an aggregate purchase price of up to $40,000,000
attributable to the purchase of assets that are subject to operating leases in
effect as of the date hereof.

 

3

--------------------------------------------------------------------------------


 

“Capital Stock” of any Person means, for use in the definition of “Wholly-Owned
Non Recourse Subsidiary, any and all shares, interests (including partnership
interests), warrants, rights, options or other interests, participations or
other equivalents of or interests in (however designated) equity of such Person,
including common or preferred stock, whether now outstanding or issued after
July 26, 2004, but excluding any debt securities convertible into or
exchangeable for such equity.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means any of the following, to the extent owned by BMCA or
any of its Subsidiaries free and clear of all Liens other than Liens created
under the Collateral Documents or to secure Debt under the Revolving Credit
Facility, the Bridge Loan Facility, the Existing Indentures or the Senior Notes
Indenture (a) securities issued or fully guaranteed or insured by the United
States government or any agency thereof, (b) certificates of deposit, eurodollar
time deposits, overnight bank deposits and bankers’ acceptances of any
commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
that, at the time of acquisition, are rated at least “A-1” by S&P or “P-1” by
Moody’s, (c) commercial paper of an issuer rated at least “A-1” by S&P or “P-1”
by Moody’s or (d) shares of any money market fund that (i) has at least 95% of
its assets invested continuously in the types of investments referred to in
clauses (a), (b) and (c) above, (ii) has net assets of not less than
$500,000,000 and (iii) is rated at least “A-1” by S&P or “P-1” by Moody’s;
provided, however, that the maturities of all obligations of the type specified
in clauses (a), (b) and (c) above shall not exceed 360 days.

 

“Casualty Event” means the disposition of property pursuant to a condemnation
proceeding or the destruction of property as a result of casualty.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. 9601 et seq., as it may be as amended from time
to time during the term of this Agreement.

 

“Certain Permitted Dispositions” means, with respect to any assets of any Loan
Party, any sale, lease, transfer or other disposition in connection with the
following: (i) sales of Inventory in the ordinary course of its business and the
granting of any option or other right to purchase, lease or otherwise acquire
Inventory in the ordinary course of its business; (ii) sales, transfers or other
dispositions of assets among Loan Parties; (iii) any such transaction that
constitutes an investment in a Non-Recourse Subsidiary or other Person that is
not a Loan Party permitted under Section 5.02(f)(ii), (iv) any cash payment made
by any Loan Party in the ordinary course of business; and (v) any Casualty
Event.

 

“CFC” means an entity that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.

 

4

--------------------------------------------------------------------------------


 

“Change of Control” means the occurrence of any of the following:

 

(a)                                  prior to the time that at least 15% of the
then outstanding Voting Interests of the Parent, BMCA, or any Subsidiary of the
Parent of which BMCA is also a Subsidiary is publicly traded on a national
securities exchange or in the NASDAQ (national market system), the Permitted
Holders cease to be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
of the Securities and Exchange Commission under the Securities Act of 1934, as
amended), directly or indirectly, of majority voting power of the Voting
Interests of BMCA, whether as a result of issuance of securities of BMCA or any
of its Affiliates, any merger, consolidation, liquidation or dissolution of BMCA
or any of its Affiliates, any direct or indirect transfer of securities by any
Permitted Holder or by the Parent or any of its Subsidiaries or otherwise (for
purposes of this clause (a) and clause (b) below, the Permitted Holders shall be
deemed to beneficially own any Voting Interests of a corporation (the “specified
corporation”) held by any other corporation (the “parent corporation”) so long
as the Permitted Holders beneficially own (as so defined), directly or
indirectly, a majority of the Voting Interests of the parent corporation);

 

(b)                                 any “Person” (as such term is used in
sections 13(d) and 14(d) of the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended), other than one or more Permitted
Holders, is or becomes the beneficial owner (as defined in clause (a) above,
except that a Person shall be deemed to have “beneficial ownership” of all
shares that any such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the Voting Interest or Parent or BMCA; provided
that the Permitted Holders beneficially own (as defined in clause (a) above),
directly or indirectly, in the aggregate a lesser percentage of the Voting
Interests of the Parent or BMCA than such  other Person and do not have the
right or ability by voting power, contract or otherwise to elect or designate
for election a majority of the Board of Directors of Parent or BMCA; or

 

(c)                                  during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of BMCA (together with any new directors whose election by such Board
or whose nomination for election by the shareholders of BMCA including
predecessors, was approved by a vote of a majority of the directors of BMCA then
still in office who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of BMCA then in
office.

 

“Closing Date” has the meaning specified in Section 3.01.

 

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agreement Agent for the benefit of the Secured Parties.

 

5

--------------------------------------------------------------------------------


 

“Collateral Agency Agreement” means the Collateral Agency Agreement dated as of
the date hereof among DBNY, as administrative agent under this Agreement, each
trustee under the Existing Indentures, and the Collateral Agreement Agent, as
the same may be amended, restated, supplemented, replaced or otherwise modified.

 

“Collateral Agreement Agent” means DBTCA, in its capacity as collateral agent
under the Collateral Documents, and any successor thereof in such capacity.

 

“Collateral Documents” means the Security Agreement, the Mortgages, each of the
collateral documents, instruments and agreements delivered pursuant to
Section 3.01 or Section 5.01(j), and each other agreement that creates or
purports to create a Lien in favor of the Collateral Agreement Agent for the
benefit of the Secured Parties, as the same may be amended, restated,
supplemented, replaced or otherwise modified.

 

“Company Stock” has the meaning specified in the preliminary statements to this
Agreement.

 

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender on a confidential basis, but does not include any such
information that is or becomes generally available to the public other than as a
result of a breach by such Agent or any Lender of its obligations hereunder or
that is or becomes available to such Agent or such Lender from a source other
than the Loan Parties that is not, to the best of such Agent’s or such Lender’s
knowledge, acting in violation of a confidentiality agreement with a Loan Party.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Net Income (Loss)” means, with respect to BMCA, the consolidated
net income (or loss) of BMCA and its Consolidated Subsidiaries (which shall
include for the purpose of this definition, any Non-Material Subsidiary and any
Non-Recourse Subsidiary) for such period as determined in accordance with GAAP,
adjusted to the extent included in calculating such net income (or loss), by
excluding: (i) all extraordinary gains or losses in such period; (ii) net income
(or loss) of any other Person attributable to any period prior to the date of
combination of such other Person with such Person or any of its Subsidiaries on
a “pooling of interests” basis; (iii) net gains or losses in respect of
dispositions of assets by such Person or any of its Subsidiaries (including
pursuant to a sale-and-leaseback arrangement) other than in the ordinary course
of business; (iv) the net income (loss) of any Subsidiary of such Person to the
extent that the declaration of dividends or distributions by that Subsidiary of
that income is not at the time permitted, directly or indirectly, by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Subsidiary or
its shareholders; (v) the net income (or net loss) of any other Person that is
not a Subsidiary of the first Person with respect to which Consolidated Net
Income is being calculated (the “first Person”) and in which any other Person
(other than such first Person and/or any of its Subsidiaries) has an equity
interest or of a Non-Recourse Subsidiary of such first Person, except to the
extent of the amount of dividends or other distributions actually paid or made
to such first Person or any of its

 

6

--------------------------------------------------------------------------------


 

Subsidiaries by such other Person during such period (subject, in the case of a
dividend or distribution received by a Subsidiary of such first Person, to the
limitations contained in clause (iv) above); (vi) any interest income resulting
from loans or investments in Affiliates (other than Subsidiaries), other than
cash interest income actually received; (vii) costs and expenses incurred in
connection with or as a result of the consummation of the Tender Offer or the
Merger; (viii) non-recurring, non cash charges, including any write-offs,
write-downs or impairment charges; and (ix) the cumulative effect of a change in
accounting principles. In determining Consolidated Net Income (Loss), gains or
losses resulting from the early retirement, extinguishment or refinancing of
indebtedness for money borrowed, including any fees and expenses associated
therewith, shall be deducted or added back, respectively.

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or with the effect of guaranteeing any
Obligations constituting Debt (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly.  The amount of
any such Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the anticipated liability in respect thereof (assuming such Person
is required to perform thereunder), as determined by such Person in accordance
with generally accepted accounting principles.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Term Loan
Advances of one Type into Term Loan Advances of the other Type pursuant to
Section 2.08 or 2.09.

 

“Creditors’ Committee” means any official committee of creditors appointed in
G-I Holdings’ bankruptcy proceedings.

 

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.

 

“DBCA” means Deutsche Bank AG Cayman Islands Branch.

 

“DBNY” means Deutsche Bank AG New York Branch.

 

“DBTCA” means Deutsche Bank Trust Company Americas.

 

“Debt” of any Person means, without duplication, (a) all Debt for Borrowed
Money, (b) all Obligations of such Person for the deferred purchase price of
property or services (other than trade payables and other accrued current
liabilities incurred in the ordinary course of such Person’s business and either
(i) not overdue (to the knowledge of BMCA exercising reasonable diligence) by
more than the later to occur of (A) 90 days from the due date thereof and (B) 30
days from the date BMCA becomes aware

 

7

--------------------------------------------------------------------------------


 

(exercising reasonable diligence) that such liability is overdue, or (ii) are
being contested in good faith in an appropriate manner), (c) all Obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all Obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person, (e) all Obligations of such Person as lessee under Capitalized Leases,
(f) all Obligations of such Person under acceptance, letter of credit or similar
facilities, (g) all Obligations (other than pursuant to the 2001 Long Term
Incentive Plan in effect on the date hereof or similar plans) of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interests in such Person or any other Person or any warrants, rights
or options to acquire such Equity Interests on or prior to the seventh
anniversary of the Closing Date, valued, in the case of Redeemable Preferred
Interests, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, (h) all Contingent Obligations and
Off-Balance Sheet Obligations of such Person, and (i) all indebtedness and other
payment Obligations referred to in clauses (a) through (h) above of another
Person secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such indebtedness or other
payment Obligations.

 

“Debt for Borrowed Money” of any Person means, at any date of determination, all
items that, in accordance with GAAP, would be classified as long term debt (and
current portions thereof) on a Consolidated balance sheet of such Person at such
date.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

 

“Default Interest” has the meaning set forth in Section 2.06(b).

 

“Defaulted Advance” means, with respect to any Lender at any time, the portion
of any Term Loan Advance required to be made by such Lender to the Borrowers
pursuant to Section 2.01 or 2.02 at or prior to such time that has not been made
by such Lender or by the Administrative Agent for the account of such Lender
pursuant to Section 2.02(d) as of such time.  In the event that a portion of a
Defaulted Advance shall be deemed made pursuant to Section 2.14(a), the
remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

 

“Defaulted Amount” means, with respect to any Lender at any time, any amount
required to be paid by such Lender to any Agent or any other Lender hereunder or
under any other Loan Document at or prior to such time that has not been so paid
as of such time, including any amount required to be paid by such Lender to
(a) the Administrative Agent pursuant to Section 2.02(d) to reimburse the
Administrative Agent for the amount of any Term Loan Advance made by the
Administrative Agent for the account of such Lender, (b) any other Lender
pursuant to Section 2.12 to purchase any participation in

 

8

--------------------------------------------------------------------------------


 

Term Loans Advances owing to such other Lender and (c) any Agent pursuant to
Section 7.05 to reimburse such Agent for such Lender’s ratable share of any
amount required to be paid by the Lenders to such Agent as provided therein.  In
the event that a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.14(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid hereunder or under
any other Loan Document on the same date as the Defaulted Amount so deemed paid
in part.

 

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) owes
a Defaulted Advance or a Defaulted Amount or (b) shall take any action or be the
subject of any action or proceeding of a type described in Section 6.01(f).

 

“Disclosed Litigation” has the meaning specified in Section 4.01(f).

 

“DJ Action” means (a) the adversary proceeding filed by G-I Holdings in the
United States Bankruptcy Court for the District of New Jersey on February 27,
2001 against the Creditors’ Committee in the G-I Holdings bankruptcy
proceedings, consisting of an action seeking declaratory judgment that BMCA has
no successor liability for asbestos claims against G-I Holdings and that BMCA is
not the alter ego of G-I Holdings, and (b) the subsequent litigation associated
with such action.

 

“Documentation Agent” has the meaning specified in the recital of parties to
this Agreement, and collectively includes such other entities as hereinafter may
be designated as such by the Joint Lead Arrangers after consulting with BMCA.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, as the case may be, or such other office of such Lender as such
Lender may from time to time specify to the Borrowers and the Administrative
Agent.

 

“EBITDA” means with respect to BMCA and its Consolidated Subsidiaries (which
shall include for the purpose of this definition, any Non-Material Subsidiary
and any Non-Recourse Subsidiary), at any date of determination, Consolidated Net
Income (Loss):

 

(a) plus determined on a Consolidated basis for BMCA, without duplication, the
sum of (i) interest expense, (ii) income tax expense, (iii) depreciation
expense, and (iv) amortization expense,

 

(b) plus restructuring, integration and other non-recurring costs and expenses
which were not previously included as an adjustment to Consolidated Net Income
(Loss), provided, however, that the amount of such costs and expenses are set
forth in reasonable detail in a certificate to the Administrative Agent,

 

(c) plus any minority interest in any non-Wholly-Owned Recourse Subsidiary that
is otherwise Consolidated in the financial statements of BMCA.

 

9

--------------------------------------------------------------------------------


 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) a commercial bank organized under the laws of the United
States, or any State thereof, and having total assets in excess of
$2,000,000,000; (e) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof, and having total
assets in excess of $2,000,000,000; (f) a commercial bank organized under the
laws of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow or of the Cayman Islands, or a political
subdivision of any such country, and having total assets in excess of
$2,000,000,000, so long as such bank is acting through a branch or agency
located in the country in which it is organized or another country that is
described in this clause (f); (g) the central bank of any country that is a
member of the OECD; (h) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing or otherwise investing in commercial loans
in the ordinary course of business and (i) any other Person (other than a
natural person) approved by the Administrative Agent and, so long as no Event of
Default shall have occurred and be continuing at the time of effectiveness of
such assignment, BMCA (which approvals shall not be unreasonably withheld);
provided, however, that notwithstanding the foregoing, “Eligible Assignee” shall
not include BMCA or any of its Affiliates or Subsidiaries or any of its
competitors.

 

“Elk” has the meaning specified in the preliminary statements to this Agreement.

 

“Elk Letters of Credit” means the letters of credit issued for the account of
Elk or any of its Subsidiaries which are outstanding as of the date of the
Merger.

 

“Elk Material Adverse Effect” means any fact, circumstance, event, change,
effect or occurrence since June 30, 2006 that has or would be reasonably likely
to have a material adverse effect on the business, results of operation or
financial condition of Elk and its Subsidiaries, taken as a whole, but, in any
case, shall not include facts, circumstances, events, changes, effects or
occurrences (a) generally affecting the industries in which Elk and its
Subsidiaries operate (including general pricing changes), or the economy or the
financial or securities markets in the United States or elsewhere in the world
(including any regulatory and political conditions or developments, or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism), except to the extent any fact, circumstance, event, change, effect
or occurrence that, relative to other industry participants, disproportionately
impacts the assets, properties, business, results of operation or financial
condition of Elk and its Subsidiaries, taken as a whole, (b) resulting from the
announcement of (i) the proposal of the Tender Offer or (ii) the Transaction or
(c) resulting from any litigation related to the proposed Tender Offer or the
Transaction and provided, that any failure to meet internal or published
projections, forecasts or revenue or earning predictions for any period shall
not, in and of itself, constitute an Elk Material Adverse Effect.

 

“Elk Private Notes” means the 4.69% Senior Notes due 2007, the 6.28% Senior
Notes due 2014, the 6.99% Senior Notes, Series A, due 2009 and the 7.49% Senior
Notes, Series B, due 2012 issued by Elk in private placement offerings.

 

10

--------------------------------------------------------------------------------


 

“Elk Private Notes Condition” means the elimination of the restrictions under
the Elk Private Notes on the Merger and on Elk and its Subsidiaries becoming, as
of the date of the Merger, parties to the Security Agreement and Guarantors.

 

“Environmental Action” means any action, suit, written demand, demand letter,
written claim, notice of non-compliance or violation, written notice of
liability or potential liability, investigation, proceeding, consent order or
consent agreement relating to any Environmental Laws or Environmental Permits or
arising from alleged injury or threat to human health, safety or the
environment, including (a) by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (b) by any governmental or regulatory authority or third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any applicable international, Federal, state, local or
foreign statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or enforceable administrative agency
interpretation, policy or guidance relating to pollution or protection of the
environment, human health, safety or natural resources, including those relating
to the use, handling, transportation, treatment, manufacture, generation,
storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, any and all shares,
interests (including preferred interests), warrants, rights, options or other
interests, participations or other equivalents of or interests in (however
designated) equity of such Person, including common or preferred stock, whether
now outstanding or issued after the date hereof, but excluding any debt
securities convertible into or exchangeable for such equity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the applicable regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or by
ERISA or (ii) the requirements of Section 4043(b) of ERISA apply with respect to
a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan, pursuant to

 

11

--------------------------------------------------------------------------------


 

Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

 

“Escrow Bank” has the meaning specified in Section 2.14(c).

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrowers and the Administrative Agent.

 

“Eurodollar Rate” means, the rate per annum obtained by dividing (i)(a) the per
annum rate that appears on page 3750 of the Dow Jones Market Screen (or any
successor page) for Dollar deposits with maturities comparable to the Interest
Period applicable to the Eurodollar Advance subject to the respective Term Loan
Borrowing commencing two Business Days thereafter as of 10:00 A.M. (New York
time) on the date which is two Business Days prior to the commencement of the
respective Interest Period or (b) if such rate does not appear on page 3750 of
the Dow Jones Market Screen (or any successor page) the offered quotations to
first-class banks in the New York interbank Eurodollar market by the
Administrative Agent for Dollar deposits of amounts in immediately available
funds comparable to the outstanding principal amount of the applicable
Eurodollar Rate Advance (or as reasonably selected by the Administrative Agent)
for which the Eurodollar Rate is being determined with maturities comparable to
the Interest Period applicable to such Eurodollar Rate Advance commencing two
Business Days thereafter as of 10:00 A.M. (New York time) on the applicable
Interest Determination Date, divided (and rounded upward to the nearest 1/16 of
1%) by (ii) a percentage equal to 100% minus then stated maximum rate of all
reserve requirements (including any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).

 

12

--------------------------------------------------------------------------------


 

“Eurodollar Rate Advance” means a Term Loan Advance that bears interest as
provided in Section 2.06(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Term Loan Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) for a member bank of the Federal Reserve System in New York
City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Assets” has the meaning specified in Section 5.02(e)(iii).

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of September 28, 2006, among BMCA, Citicorp USA, Inc., as
administrative agent and the financial institutions party thereto.

 

“Existing Indentures” means collectively, (a) the Indenture, dated as of
October 20, 1997, between BMCA and The Bank of New York (“BNY”), as trustee,
pursuant to which the 2007 Notes were issued, (b) the Indenture, dated as of
December 3, 1998, between BMCA and BNY, as trustee, pursuant to which the 2008
Notes were issued, and (c) the 2014 Notes Indenture, as each indenture described
in the foregoing clauses (a) through (c) above has been amended, supplemented or
otherwise modified from time to time as of the date hereof, and as each such
indenture may be further amended, supplemented or otherwise modified from time
to time as permitted under the Loan Documents.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (including any key man life
insurance but excluding proceeds of business interruption insurance to the
extent such proceeds constitute compensation for lost earnings), condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the

 

13

--------------------------------------------------------------------------------


 

Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

 

“Fee Letters” means, collectively, (a) the senior secured financing fee letter
dated January 26, 2007 among the Borrowers and Deutsche Bank AG New York Branch,
Deutsche Bank Securities Inc., Bear Stearns Corporate Lending Inc., Bear
Stearns & Co. Inc., JPMorgan Chase Bank, N.A. and J.P. Morgan Securities Inc.
and (b) the senior secured financing agency fee letter dated January 26, 2007
between the Borrowers and Deutsche Bank AG New York Branch and Deutsche Bank
Securities Inc., in each case as amended or superseded.

 

“Fiscal Year” means a fiscal year of BMCA and its Consolidated Subsidiaries
ending on December 31 in any calendar year.

 

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“Future G-I Letters of Credit” means the letters of credit to be issued after
the Closing Date for the benefit of G-I Holdings that do not constitute Initial
G-I Holdings Letters of Credit.  For the avoidance of doubt, issuances of Future
G-I Letters of Credit, as well as renewals of Future G-I Letters of Credit (to
the extent such renewals increase the stated amount of such Future G-I Letters
of Credit), shall be deemed to be restricted distributions for purposes of
Section 5.02(g).

 

“GAAP” has the meaning specified in Section 1.03.

 

“G-I Holdings” means G-I Holdings, Inc. a Delaware corporation.

 

“G-I Holdings Tax Group” means G-I Holdings and the corporations that in any tax
year (ending before or after the Closing Date) join with G-I Holdings, BMCA, or
any successor or predecessor thereof in filing a consolidated U.S. Federal
income tax return as members of an affiliated group within the meaning of
Section 1504(a)(1) of the Internal Revenue Code.

 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether Federal, state, provincial, territorial, local or foreign.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

14

--------------------------------------------------------------------------------


 

“Guarantors” means BMCA and the Subsidiaries of BMCA listed on Schedule II
hereto and each other Subsidiary of BMCA that shall be required to execute and
deliver a guaranty pursuant to Section 5.01(j); provided, however, that neither
Elk nor any of its Subsidiaries shall be required to be a Guarantor at any time
prior to the consummation of the Merger; provided, further, that in any event
any Subsidiary which is a guarantor with respect to the Existing Indentures or
the Senior Notes shall be required to be a Guarantor hereunder.

 

“Guaranty” means the guaranty referred to in Section 3.01(a)(iii), as such
guaranty may be amended, supplemented or otherwise modified from time to time.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hedge Bank” means any Lender or an Affiliate of a Lender or any other Person in
its capacity as a party to a Hedge Agreement with BMCA or any other Loan Party.

 

“Incremental Term Loan Borrowing” has the meaning specified in Section 2.16(a).

 

“Incremental Term Loan Borrowing Notice” has the meaning specified in
Section 2.16(a).

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Information Memorandum” means an information memorandum to be delivered by BMCA
in connection with the syndication of this Term Loan Facility after the Closing
Date.

 

“Initial G-I Holdings Letters of Credit” means the letters of credit issued
under the Existing Credit Agreement and any letter of credit to be issued on the
Closing Date for the benefit of G-I Holdings, in an aggregate stated amount not
to exceed $12,000,000, together with any renewals (so long as all requirements
for renewal shall have been met) or replacement letters of credit, in each case,
made simultaneously with the expiration, cancellation or other termination of
the Initial G-I Holdings Letter of Credit so renewed or replaced, and made for
the same purpose and for the same beneficiary as such Initial G-I Holdings
Letter of Credit so renewed or replaced, provided that at no time shall the
aggregate stated amount of all outstanding Initial G-I Holdings Letters of
Credit exceed $12,000,000.  For the avoidance of doubt, no Initial G-I Holdings
Letter of Credit shall be deemed to be a restricted distribution for purposes of
Section 5.02(g).

 

15

--------------------------------------------------------------------------------


 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Initial Term Loan Borrowing” has the meaning specified in Section 2.01.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, dated as of the date hereof, by and among BMCA, each of the
other Grantors party thereto and the Collateral Agreement Agent, as amended,
supplemented or otherwise modified from time to time.

 

“Intercreditor Agreements” means (i) the General Intercreditor Agreement
referred to in Section 3.01(b)(iii) between DBCA, as collateral agent under the
Bridge Loan Facility and DBTCA, as Collateral Agreement Agent, and (ii) the
Revolver Intercreditor Agreement, referred to in Section 3.01(b)(iii) among
DBCA, as collateral agent under the Bridge Loan Facility, DBTCA, as Collateral
Agreement Agent, and DBNY, as collateral agent under the Revolving Credit
Facility, in each case of (i) or (ii) above, as amended, supplemented, or
otherwise modified or replaced from time to time.

 

“Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) EBITDA to (b) cash interest paid or required to be paid on, all Debt for
Borrowed Money, in each case, of or by BMCA and its Consolidated Subsidiaries
for the period of four consecutive fiscal quarters most recently ended with
respect to which financial statements are required to have been delivered
pursuant to this Agreement.

 

“Interest Determination Date” means, with respect to any Eurodollar Rate
Advance, the second Business Day prior to the commencement of any Interest
Period relating to such Eurodollar Rate Advance.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Term Loan Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
BMCA pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by BMCA as provided below.  The
duration of each such Interest Period shall be one, two, three or six months or,
if all Lenders agree, nine or twelve months, as BMCA may, upon notice received
by the Administrative Agent not later than 11:00 A.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

 

(a)                                  BMCA may not select any Interest Period
with respect to any Eurodollar Rate Advance that ends after any principal
repayment installment date unless, after giving effect to such selection, the
aggregate unpaid principal amount of Term Loan Advances having Interest Periods
that end on or prior to such principal repayment

 

16

--------------------------------------------------------------------------------


 

installment date shall be at least equal to the aggregate principal amount of
Term Loan Advances due and payable on or prior to such date;

 

(b)                                 Interest Periods commencing on the same date
for Eurodollar Rate Advances comprising part of the same Term Loan Borrowing
shall be of the same duration;

 

(c)                                  whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day, provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and

 

(d)                                 whenever the first day of any Interest
Period occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Inventory” has the meaning specified in the Security Agreement.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including any acquisition by way
of a merger or consolidation (or similar transaction) and any arrangement
pursuant to which the investor incurs Debt of the types referred to in
clause (h) or (i) of the definition of “Debt” in respect of such Person.

 

“IRB Properties” means those Properties listed in part 2 of Schedule 4.01(q).

 

“Joint Lead Arrangers” has the meaning specified in the recital of parties to
this Agreement.

 

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 8.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Leverage Ratio” means, with respect to BMCA, as of any date of determination,
the ratio of (x) the average total Consolidated outstanding Debt for Borrowed
Money of BMCA and its Subsidiaries for the immediately preceding four fiscal
quarters (calculated on the basis of the sum of the amounts thereof outstanding
on the last day of each fiscal quarter during such four fiscal quarter period,
of (i) the principal amount of the total Debt for Borrowed Money of BMCA and its
Subsidiaries, minus (ii) BMCA’s and its

 

17

--------------------------------------------------------------------------------


 

Subsidiaries cash and Cash Equivalents) to (y) Consolidated EBITDA of BMCA and
its Subsidiaries for the immediately preceding four fiscal quarters of BMCA
ending on the last day of the fiscal quarter of BMCA for which financial
statements have been, or are required to be, delivered pursuant to
Section 5.03(b) or (c), as applicable.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property.

 

“Loan Documents” means (i) this Agreement, (ii) the Notes (if any), (iii) the
Guaranty, (iv) the Collateral Documents, (v) the Fee Letters, (vi) the Secured
Hedge Agreements, and (vii) the Intercreditor Agreements, in each case as
amended, supplemented, replaced or otherwise modified from time to time.

 

“Loan Parties” means the Borrowers and the Guarantors.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of BMCA and its Subsidiaries, taken as a whole, except for such
material adverse change as may arise solely and directly as a result of the
Disclosed Litigation related to or arising out of the alleged asbestos
liabilities of BMCA.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of BMCA and its Subsidiaries, taken as a whole, (b) the rights and
remedies of any Agent or any Lender under any Loan Document or (c) the ability
of any Loan Party to perform its Obligations under any Loan Document to which it
is or is to be a party, except for such material adverse effect as may arise
solely and directly as a result of the Disclosed Litigation related to or
arising out of the alleged asbestos liabilities of BMCA.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $50,000,000 or more in any year and, in the case of BMCA or any of its
Subsidiaries, is a material contract which is required to be filed pursuant to
Item 601(a)(10) of Regulation S-K under the Securities Act of 1933.

 

“Merger” shall have the meaning described in the preliminary statements to this
Agreement.

 

“Merger Agreement” means the merger agreement dated as of February 9, 2007,
among BMCA Acquisition, BMCA Acquisition Sub and Elk.

 

“Merger Term Loan Borrowing” has the meaning specified in Section 2.01.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

18

--------------------------------------------------------------------------------


 

“Mortgage” has the meaning specified in Section 3.01(b)(iv).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means, with respect to (A) any sale, lease, transfer or
other disposition including any and all involuntary dispositions, whether by
Casualty Event or otherwise, of any assets other than the sale or issuance of
any Equity Interest of BMCA or (B) the incurrence or issuance of any Debt or
(C) any Extraordinary Receipt received by or paid to or for the account of any
Loan Party, the aggregate amount of cash received from time to time (whether as
initial consideration or through payment or disposition of deferred
consideration) by or on behalf of such Loan Party in connection with such
transaction, in each case, after deducting therefrom only (without duplication)
(a) reasonable and customary brokerage commissions, underwriting fees and
discounts, legal fees, finder’s fees and other similar fees and commissions,
(b) the amount of taxes paid or payable in connection with or as a result of
such transaction, (c) the amount of liability reserves established in accordance
with GAAP, (d) a reasonable reserve for the after tax cost of any
indemnification obligations (fixed or contingent) attributable to sellers
indemnities for the purchases undertaken by BMCA and/or its Subsidiaries in
connection with such disposition, and (e) the amount of any Debt secured by a
Lien on such assets that, by the terms of the agreement or instrument governing
such Debt, is required to be repaid upon such disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid to a Person that is not an Affiliate of such
Person or any Loan Party or any Affiliate of any Loan Party; provided, however,
that in the case of taxes that are deductible under clause (b) above but for the
fact that, at the time of receipt of such cash, such taxes have not been
actually paid or are not then payable, such Loan Party or such Subsidiary may
deduct an amount (the “Reserved Amount”) equal to the amount reserved in
accordance with GAAP for such Loan Party’s or such Subsidiary’s reasonable
estimate of such taxes, other than taxes for which such Loan Party or such
Subsidiary is indemnified, provided further, however, that, at the time such
taxes are paid, an amount equal to the amount, if any, by which the Reserved
Amount for such taxes exceeds the amount of such taxes actually paid shall
constitute “Net Cash Proceeds” of the type for which such taxes were reserved
for all purposes hereunder.

 

“Non-Material Subsidiary” means, at any time of determination, any Subsidiary of
BMCA other than any Loan Party (a) whose aggregate assets, when combined with
the assets of all other Subsidiaries of BMCA which qualify as a Non-Material
Subsidiary for

 

19

--------------------------------------------------------------------------------


 

purposes of this Agreement, at the last day of the most recently ended fiscal
quarter of BMCA were less than 1% of the Consolidated total assets of BMCA at
such date or (b) whose aggregate revenues, when combined with the revenues of
all other Subsidiaries of BMCA which qualify as a Non-Material Subsidiary for
purposes of this Agreement, for the most recently ended fiscal quarter of BMCA
were less than 1% of the Consolidated aggregate revenues of BMCA for such
period, in each case determined in accordance with GAAP.

 

“Non-Recourse Subsidiary” means a Subsidiary of any Loan Party (A) which has
been designated by such Loan Party as a “Non-Recourse Subsidiary”, (B) which is
not a Loan Party or otherwise party to the Credit Agreement or any other Loan
Document, (C) which is not capitalized at any time by any investment by a Loan
Party, except to the extent permitted under Section 5.02(f), and (D) the Debt of
which is completely non-recourse to the Loan Parties or any of their
Subsidiaries.

 

“Note” means each promissory note, if any, of the Borrowers payable to the order
of any Lender, in substantially the form of Exhibit A hereto, evidencing the
aggregate indebtedness of the Borrowers to such Lender resulting from the Term
Loan Advances made by such Lender, as amended.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including any liability of such
Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding referred to in Section 6.01(f).  Without limiting the
generality of the foregoing, the Obligations of any Loan Party under the Loan
Documents include (a) the obligation to pay principal, interest, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by such Loan Party under any Loan Document and (b) the obligation of
such Loan Party to reimburse any amount in respect of any of the foregoing that
any Lender, in its sole discretion, may elect to pay or advance on behalf of
such Loan Party.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Off Balance Sheet Obligation” means, with respect to any Person, any Obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with GAAP, if, and only to the extent that, such
Obligations would give rise to a claim against such Person in a proceeding
referred to in Section 6.01(f) (it being understood that this definition of “Off
Balance Sheet Obligation” shall not include operating leases entered into in the
ordinary course of business).

 

“Open Year” has the meaning specified in Section 4.01(m)(iii).

 

20

--------------------------------------------------------------------------------


 

“Option Shares” means the shares of Company Stock subject to the letter dated
August 28, 2006 from the general partner of Heyman Investment Associates Limited
Partnership, to the chief executive officer of BMCA.

 

“Other Taxes” has the meaning specified in Section 2.11(b).

 

“Parent” means G-I Holdings so long as it owns, and any other Person that
acquires or owns, directly or indirectly, 80% or more of the Voting Interests of
BMCA.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Acquisitions” has the meaning specified in Section 5.02(f)(vii).

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

“Permitted Holders” means (a) Samuel J. Heyman, his heirs, administrators,
executors and entities of which a majority of the Voting Interests is owned by
Samuel J. Heyman, his heirs, administrators or executors and (b) any Person
controlled, directly or indirectly, by Samuel J. Heyman or his heirs,
administrators or executors.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b); (b) Liens imposed
by operation of law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that (i) are not overdue for a period of more than
30 days, and (ii) are being contested in good faith by appropriate proceedings
and with respect to which appropriate reserves have been established in
accordance with GAAP; (c) pledges or deposits to secure obligations under
workers’ compensation laws, employment insurance or other social security
obligations or similar legislation or to secure public or statutory obligations,
appeal bonds, performance bonds or other obligations of a like nature;
(d) Permitted Encumbrances; (e) easements, rights of way and other encumbrances
on title to real property that were not incurred in connection with and do not
secure Debt and do not render title to the property encumbered thereby
uninsurable or materially adversely affect the use of such property for its
intended purposes; (f) financing statements with respect to lessor’s rights or
interests in and to the personal property leased to such Person in the ordinary
course of such Person’s business other than through a Capitalized Lease;
(g) Liens arising out of judgments or decrees which are being contested in good
faith, provided that enforcement of such Liens is stayed pending such contest;
(h) broker’s liens securing the payment of commissions and management fees in
the ordinary course of business; (i) Liens arising solely from the filing of UCC
financing statements for precautionary purposes in connection with leases or
conditional sales of property that are otherwise permitted under the Loan
Documents; (j) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of non-delinquent customs duties in connection
with the importation of goods; (k) leases or subleases granted to others not
interfering in any material respect with the business of BMCA and its
Subsidiaries, taken as a whole;

 

21

--------------------------------------------------------------------------------


 

(l) Liens encumbering deposits made in the ordinary course of business to secure
obligations arising from statutory, regulatory, contractual or warranty
requirements of BMCA or any of its Subsidiaries for which a reserve or other
appropriate provision, if any, as shall be required by GAAP shall have been
made.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity Interests” has the meaning specified in the Security Agreement.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Prepayment Date” means with respect to any cash receipts from a transaction
described in the definition of “Net Cash Proceeds”, the third Business Day
following the date of the receipt of such Net Cash Proceeds by any Loan Party or
any of its Subsidiaries.

 

“Prime Lending Rate” means the rate which the Administrative Agent announces
from time to time as its prime lending rate, the Prime Lending Rate to change
when and as such prime lending rate changes.  The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at above or below the Prime
Lending Rate.

 

“Properties” means those properties listed on Schedules 4.01(r)(1) and 4.01(q)
hereto.

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the
outstanding principal amount of such Lender’s Term Loan Advances at such time
and the denominator of which is the aggregate outstanding principal amount of
Term Loan Advances of all Lenders at such time.

 

“Recourse Subsidiaries” of any Person means all Subsidiaries of such Person
other than Non-Recourse Subsidiaries of such Person.

 

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation

 

22

--------------------------------------------------------------------------------


 

of a sinking fund or otherwise, or upon the occurrence of a condition not solely
within the control of the issuer or (b) is redeemable at the option of the
holder.

 

“Register” has the meaning specified in Section 8.07(d).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Documents” means the Merger Agreement and the Tax Agreement.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Term Loan Advances outstanding at such time and (b) the aggregate Unused Term
Loan Commitments at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (i) the aggregate principal amount of the Term
Loan Advances owing to such Lender (in its capacity as a Lender) and outstanding
at such time, and (ii) the Unused Term Loan Commitment of such Lender at such
time.

 

“Responsible Financial Officer” means the Chief Financial Officer, Treasurer,
and/or Controller (so long as such Person is also a Responsible Officer of any
Loan Party or any of its Subsidiaries).

 

“Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.

 

“Restricted Investment” means, with respect to BMCA or any of its Subsidiaries,
an Investment by such Person in an Affiliate of BMCA; provided that the
following shall not be Restricted Investments: (i) Investments in BMCA or in any
of its Subsidiaries and (ii) Investments permitted by clauses (i), (ii)(x),
(iii), (iv), (v), (vi), (vii) and (viii) of Section 5.02(f).

 

“Restricted Payment” means (i) the declaration or making of any dividend or of
any other payment or distribution (other than dividends, payments or
distributions payable solely in shares of BMCA’s Equity Interests other than
Redeemable Equity Interests) on or with respect to BMCA’s Equity Interests
(other than Redeemable Equity Interests); and (ii) any payment on account of the
purchase, redemption, retirement or other acquisition for value of BMCA’s Equity
Interests (other than Redeemable Equity Interests).

 

“Revolving Credit Facility” has the meaning specified in the preliminary
statements to this Agreement.

 

23

--------------------------------------------------------------------------------

 

“Rhone Poulenc Transactions” means the factual elements and events involved in
or otherwise related to the formation of Rhone-Poulenc Surfactants and
Specialties, L.P. (“RPSS”) in 1990, the contributions thereto and operation
thereof, the dissolution, liquidation, and distribution of RPSS assets in 1999
and the pledge of those assets by one or more members of the G-I Holdings Tax
Group, in each case as further described in the documents either (i) docketed at
Docket Numbers 1028 and 1383 on the docket of the cases pending in the United
States Bankruptcy Court for the District of New Jersey under the jointly
administered Case No. 01-30135 (RG) or (ii) filed with the court in connection
with the case currently pending in the United States District Court for the
District of New Jersey, Case No. 02-CV-03082 (WGB).

 

“Secured Hedge Agreement” means any Hedge Agreement that is entered into by and
between BMCA and any Hedge Bank prior to, on or after the date hereof that
expressly states that (x) it constitutes a “Secured Hedge Agreement” for
purposes of this Agreement and the other Loan Documents and (y) does not
constitute a “Secured Hedge Agreement” for purposes of the Revolving Credit
Facility and the collateral therefor, provided, however, that (i) BMCA shall
have delivered to the Administrative Agent and the Collateral Agreement Agent a
written notice specifying that such Hedge Agreement (x) constitutes a “Secured
Hedge Agreement” for purposes of this Agreement and the other Loan Documents and
(y) does not constitute a “Secured Hedge Agreement” for purposes of the
Revolving Credit Facility and the collateral therefor and (ii) the Hedge Bank
party to such Hedge Agreement, if requested by the Collateral Agreement Agent,
will enter an intercreditor agreement in respect of such Hedge Agreement with
the Collateral Agreement Agent.

 

“Secured Parties” means the Agents, the Collateral Agreement Agent, the Lenders,
the Hedge Banks, each other secured party specified as a secured party in the
Collateral Documents and each other party to the Collateral Agency Agreement or
whose representative is a party thereto.

 

“Security Agreement” means the Security Agreement referred to in
Section 3.01(b)(i) by and among BMCA, each of the other Grantors party thereto
and the Collateral Agreement Agent, as amended, supplemented or otherwise
modified from time to time.

 

“Senior Facility” means the Term Loan Advances hereunder, excluding any
Incremental Term Loan Borrowing.

 

“Senior Notes” means the Senior Notes in an aggregate principal amount not less
than $325,000,000 to be issued pursuant to the Senior Notes Indenture.

 

“Senior Notes Indenture” means an Indenture pursuant to which BMCA or any
Subsidiary thereof may issue senior notes, the net proceeds of which will be
used to refinance the Bridge Loan Facility and as otherwise permitted hereunder,
which indenture will not require the issuer thereof to make any amortization
payments on any date prior to any date earlier than eight years after the
Closing Date, and will otherwise contain terms consistent with the terms set
forth in the letter agreement dated January 26, 2007, among

 

24

--------------------------------------------------------------------------------


 

the Borrowers, Deutsche Bank AG Cayman Islands Branch, Deutsche Bank
Securities, Inc., Bear Stearns Corporate Lending Inc. and Bear Stearns & Co.
Inc., relating to the Senior Notes.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that as of such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person, (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“S&P” means Standard & Poor’s, a division of the McGraw Hill Companies, Inc.

 

“Specified Representations” has the meaning specified in Section 3.03(i).

 

“Stated Maturity” means, when used with respect to any Debt, the date specified
in the instrument governing such Debt as the fixed date on which the principal
of such Debt or any installment of interest is due and payable.

 

“Subordinated Debt” means any Debt of any Loan Party that is (i) subordinated to
the Obligations of such Loan Party under the Loan Documents (ii) or permitted by
Section 5.02(b)(iii)(F) or (J).

 

“Subordinated Debt Documents” means all agreements, indentures and instruments
pursuant to which Subordinated Debt is issued, in each case as amended, to the
extent permitted under the Loan Documents.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such

 

25

--------------------------------------------------------------------------------


 

trust or estate is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more of its other Subsidiaries or by one
or more of such Person’s other Subsidiaries.  Notwithstanding anything to the
contrary in the foregoing, the term “Subsidiary” shall not include any
Non-Recourse Subsidiary or, unless otherwise provided herein, all Non-Material
Subsidiaries.

 

“Surviving Debt” means the principal amount of Debt of BMCA and its Subsidiaries
as of the Closing Date outstanding immediately before and after the Closing
Date.

 

“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Tax Agreement” means the Tax Sharing Agreement dated as of January 31, 1994, by
and among BMCA, GAF Corporation (a predecessor-in-interest to G-I Holdings), as
amended as of March 19, 2001, and as further amended to the extent permitted
under the Loan Documents.

 

“Taxes” has the meaning specified in Section 2.11(a).

 

“Tender Offer” has the meaning specified in the preliminary statements of this
Agreement.

 

“Term Loan Advance” has the meaning specified in Section 2.01 and includes
advances made under any Incremental Term Loan Borrowing.

 

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loan
Advances of the same Type made by the Lenders.

 

“Term Loan Commitment” means, with respect to any Lender at any time, the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Term Loan Commitment” or, if such Lender has entered into one or more
Assignment and Acceptances, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.04(d) as such Lender’s “Term
Loan Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05.

 

“Term Loan Commitment Termination Date” means the date which will not be later
than the later of (x) four months after the Closing Date and (y) June 30, 2007.

 

“Term Loan Facility” means, the Term Loan Commitments and the provisions herein
related to the Term Loan Advances.

 

“Term Loan Increase Closing Date” has the meaning specified in Section 2.16(d).

 

“Termination Date” means the earliest of (a) the seventh anniversary of the
Closing Date, and (b) acceleration of the Term Loan Advances pursuant to
Section 6.01.

 

26

--------------------------------------------------------------------------------


 

 

“Transaction” shall have the meaning described in the preliminary statements to
this Agreement.

 

“Transaction Documents” means, collectively, the Loan Documents and the Related
Documents.

 

“Type” refers to the distinction between Term Loan Advances bearing interest at
the Base Rate and Term Loan Advances bearing interest at the Eurodollar Rate.

 

“Unused Term Loan Commitment” means, with respect to any Lender at any time,
(a) such Lender’s Term Loan Commitment at such time minus (b) the aggregate
principal amount of all Term Loan Advances, made by such Lender (in its capacity
as a Lender) and outstanding at such time.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.

 

“Wholly-Owned Recourse Subsidiary” means a Subsidiary of a Person (other than a
Non-Recourse Subsidiary) all the Capital Stock of which (other than directors’
qualifying shares) is owned by such Person or another Wholly-Owned Recourse
Subsidiary of such Person.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“2001 Long Term Incentive Plan” means that certain incentive compensation plan
known as the Building Materials Corporation of America 2001 Long Term Incentive
Plan, effective as of December 31, 2000, pursuant to which BMCA grants Incentive
Units (as defined therein) to eligible employees of BMCA and its Subsidiaries.

 

“2007 Notes” has the meaning specified in the preliminary statements to this
Agreement.

 

“2008 Notes” has the meaning specified in the preliminary statements to this
Agreement.

 

“2014 Notes” has the meaning specified in the preliminary statements to this
Agreement.

 

“2014 Notes Indenture” means the Indenture dated as of July 26, 2004, among
BMCA, certain of its subsidiaries party thereto as guarantors and Wilmington
Trust

 

27

--------------------------------------------------------------------------------


 

Company, as trustee, pursuant to which the 2014 Notes were issued, as most
recently supplemented by the Fourth Supplemental Indenture dated as of
February 21, 2007 and the Fifth Supplemental Indenture dated as of February 22,
2007, and as further amended, supplemented or otherwise modified from time to
time.

 

SECTION 1.02.      Computation of Time Periods; Other Definitional Provisions. 
In this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.  The term “including”, when used in any Loan
Document, means “including, without limitation”.

 

SECTION 1.03.      Accounting Terms. (a)  All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) (“GAAP”).

 


(B)                                 IF ANY CHANGE IN THE ACCOUNTING PRINCIPLES
USED IN THE PREPARATION OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 4.01(G) IS HEREAFTER REQUIRED OR PERMITTED BY THE RULES, REGULATIONS,
PRONOUNCEMENTS AND OPINIONS OF THE FINANCIAL ACCOUNTING STANDARDS BOARD OR THE
AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS (OR ANY SUCCESSOR TO EITHER
THEREOF) AND SUCH CHANGE IS ADOPTED BY EACH OF THE BORROWERS WITH THE AGREEMENT
OF EACH OF THE BORROWERS’ INDEPENDENT PUBLIC ACCOUNTANTS AND RESULTS IN A CHANGE
IN ANY OF THE CALCULATIONS REQUIRED BY SECTION 5.02 OR SECTION 5.04 THAT WOULD
NOT HAVE RESULTED HAD SUCH ACCOUNTING CHANGE NOT OCCURRED, THE PARTIES HERETO
AGREE TO ENTER INTO NEGOTIATIONS IN ORDER TO AMEND SUCH PROVISIONS SO AS TO
EQUITABLY REFLECT SUCH CHANGE SUCH THAT THE CRITERIA FOR EVALUATING COMPLIANCE
WITH SUCH COVENANTS BY EACH OF THE BORROWERS SHALL BE THE SAME AFTER SUCH CHANGE
AS IF SUCH CHANGE HAD NOT BEEN MADE; PROVIDED, HOWEVER, THAT NO CHANGE IN GAAP
THAT WOULD AFFECT A CALCULATION THAT MEASURES COMPLIANCE WITH ANY COVENANT
CONTAINED IN SECTION 5.02 OR SECTION 5.04 SHALL BE GIVEN EFFECT UNTIL SUCH
PROVISIONS ARE AMENDED TO REFLECT SUCH CHANGES IN GAAP.


 

SECTION 1.04.      Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, VII and VIII) or any of the other Loan
Documents to be in U.S. dollars shall also include the equivalent of such amount
in any currency other than U.S. dollars, such equivalent amount to be determined
at the rate of exchange quoted by DBNY in New York, New York, at the close of
business on the Business Day immediately preceding any date of determination
thereof, to prime banks in New York, New York for the spot purchase in the New
York foreign exchange market of such amount in U.S. dollars with such other
currency.

 


ARTICLE II

AMOUNTS AND TERMS OF THE TERM LOAN ADVANCES

 

SECTION 2.01.      The Term Loan Advances.  Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make advances (each a “Term Loan
Advance”) to the Borrowers from time to time on any Business Day during the
period from the Closing Date until the Term Loan Commitment Termination Date in
a principal amount for each such Term Loan Advance not to exceed such Lender’s
Unused Term Loan Commitment at such time.  The initial Term Loan

 

28

--------------------------------------------------------------------------------


 

Borrowing shall be in an aggregate amount not less than 50% of the aggregate
principal amount of the Term Loan Commitments on the Closing Date (the “Initial
Term Loan Borrowing”), each other Term Loan Borrowing (other than the Merger
Term Loan Borrowing or the last Term Loan Borrowing) shall be in an aggregate
principal amount not less than $50,000,000 and, in each case, shall consist of
Term Loan Advances made simultaneously by the Lenders ratably according to their
Term Loan Commitments.  The Initial Term Loan Borrowing shall be made on the
Closing Date.  It is expected that the last Term Loan Borrowing (the “Merger
Term Loan Borrowing”) shall be made on the date of the Merger unless the Elk
Private Notes are outstanding on such date, in which case one additional Term
Loan Borrowing shall be made after the date of the Merger and on the date of
payment in full of the Elk Private Notes.  Any Term Loan Advance which is repaid
cannot be reborrowed.

 

SECTION 2.02.      Making the Term Loan Advances.  (a)  Except as otherwise
provided in Section 2.02(b), each Term Loan Borrowing shall be made on notice,
given not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the date of the proposed Term Loan Borrowing in the case of a Term Loan
Borrowing consisting of Eurodollar Rate Advances, or the first Business Day
prior to the date of the proposed Term Loan Borrowing in the case of a Term Loan
Borrowing consisting of Base Rate Advances, by any Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
email or facsimile.  Each such notice of a Term Loan Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed promptly in writing, or by email or
facsimile, in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of such Term Loan Borrowing, (ii) Type of Term Loan Advances
comprising such Term Loan Borrowing, (iii) aggregate principal amount of such
Term Loan Borrowing and (iv) in the case of a Term Loan Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Term Loan
Advance.  Each Lender shall, before 11:00 A.M. (New York City time) on the date
of such Term Loan Borrowing, make available for the account of its Applicable
Lending Office to the Administrative Agent at the Administrative Agent’s
Account, in same day funds, such Lender’s ratable portion of such Term Loan
Borrowing in accordance with the respective Term Loan Commitments of such Lender
and the other Lenders.  After the Administrative Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrowers by
crediting the Borrowers’ Account.

 


(B)                                 ANYTHING IN SUBSECTION (A) ABOVE TO THE
CONTRARY NOTWITHSTANDING, (I) THE BORROWERS MAY NOT SELECT EURODOLLAR RATE
ADVANCES FOR (X) THE INITIAL TERM LOAN BORROWING HEREUNDER UNLESS BMCA DELIVERS
TO THE ADMINISTRATIVE AGENT A CUSTOMARY INDEMNITY LETTER WITH RESPECT TO SUCH
EURODOLLAR RATE ADVANCES (Y) OR FOR ANY TERM LOAN BORROWING IF THE AGGREGATE
AMOUNT OF SUCH TERM LOAN BORROWING IS LESS THAN $5,000,000 OR (Z) IF THE
OBLIGATION OF THE LENDERS TO MAKE EURODOLLAR RATE ADVANCES SHALL THEN BE
SUSPENDED PURSUANT TO SECTION 2.08 OR 2.09 AND (II) THE TERM LOAN ADVANCES MAY
NOT BE OUTSTANDING AS PART OF MORE THAN EIGHT SEPARATE TERM LOAN BORROWINGS. 
PROVIDED THAT BMCA HAS DELIVERED A CUSTOMARY INDEMNITY LETTER AND THAT NOTICE OF
THE INITIAL TERM LOAN BORROWING IS RECEIVED PRIOR TO 9:00 A.M. (NEW YORK TIME)
ON THE DATE OF THE PROPOSED INITIAL TERM LOAN BORROWING (WHICH SHALL BE A
BUSINESS DAY), THE INITIAL TERM LOAN BORROWING MAY BE MADE ON SUCH BUSINESS DAY.


 


(C)                                  EACH NOTICE OF BORROWING SHALL BE
IRREVOCABLE AND BINDING ON THE BORROWERS.  IN THE CASE OF ANY TERM LOAN
BORROWING THAT THE RELATED NOTICE OF BORROWING

 

29

--------------------------------------------------------------------------------


 


SPECIFIES IS TO BE COMPRISED OF EURODOLLAR RATE ADVANCES, THE BORROWERS, JOINTLY
AND SEVERALLY, AGREE TO INDEMNIFY EACH LENDER AGAINST ANY LOSS, COST OR EXPENSE
INCURRED BY SUCH LENDER AS A RESULT OF ANY FAILURE TO FULFILL ON OR BEFORE THE
DATE SPECIFIED IN SUCH NOTICE OF BORROWING FOR SUCH TERM LOAN BORROWING THE
APPLICABLE CONDITIONS SET FORTH IN ARTICLE III, INCLUDING ANY LOSS (INCLUDING
LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF THE
LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER
TO FUND THE TERM LOAN ADVANCE TO BE MADE BY SUCH LENDER AS PART OF SUCH TERM
LOAN BORROWING WHEN SUCH TERM LOAN ADVANCE, AS A RESULT OF SUCH FAILURE, IS NOT
MADE ON SUCH DATE.


 


(D)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE DATE OF ANY TERM LOAN BORROWING THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
RATABLE PORTION OF SUCH TERM LOAN BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME
THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT ON
THE DATE OF SUCH TERM LOAN BORROWING IN ACCORDANCE WITH SUBSECTION (A) OF THIS
SECTION 2.02 AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION,
MAKE AVAILABLE TO THE BORROWERS ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO
THE EXTENT THAT SUCH LENDER SHALL NOT HAVE SO MADE SUCH RATABLE PORTION
AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH LENDER AND THE BORROWERS SEVERALLY
AGREE TO REPAY OR PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT AND TO PAY INTEREST THEREON, FOR EACH DAY FROM THE DATE
SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWERS UNTIL THE DATE SUCH AMOUNT IS
REPAID OR PAID TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF THE BORROWERS,
THE INTEREST RATE APPLICABLE AT SUCH TIME UNDER SECTION 2.06 TO TERM LOAN
ADVANCES COMPRISING SUCH TERM LOAN BORROWING AND (II) IN THE CASE OF SUCH
LENDER, THE FEDERAL FUNDS RATE.  IF SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO PAID SHALL CONSTITUTE SUCH
LENDER’S TERM LOAN ADVANCE AS PART OF SUCH TERM LOAN BORROWING FOR ALL PURPOSES.


 


(E)                                  THE FAILURE OF ANY LENDER TO MAKE THE TERM
LOAN ADVANCE TO BE MADE BY IT AS PART OF ANY TERM LOAN BORROWING SHALL NOT
RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF ANY, HEREUNDER TO MAKE ITS TERM
LOAN ADVANCE ON THE DATE OF SUCH TERM LOAN BORROWING, BUT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE TERM LOAN ADVANCE TO
BE MADE BY SUCH OTHER LENDER ON THE DATE OF ANY TERM LOAN BORROWING.


 

SECTION 2.03.      Repayment of Term Loan Advances.  The Borrowers, jointly and
severally, agree to repay to the Administrative Agent for the ratable account of
the Lenders (a) on the last day of each quarter, commencing on the last day of
the quarter in which the last Term Loan Borrowing is made, an amount equal to
0.25% of the aggregate principal amount of the Term Loan Advances outstanding on
such date (which amounts shall be reduced as a result of the application of
prepayments in accordance with Section 2.05), and (b) on the seventh anniversary
of the Closing Date, the aggregate outstanding principal amount of the Term Loan
Advances.  All payments of principal hereunder shall be made together with the
payment of all interest accrued on the principal amount repaid.

 

SECTION 2.04.      Termination or Reduction of the Term Loan Commitments.  The
Borrowers may, upon at least three Business Days’ notice to the Administrative
Agent, and without premium or penalty, terminate in whole the unused portions of
the Unused Term Loan Commitments.  Upon receipt of a notice pursuant to this
Section 2.04, the Unused Term Loan Commitments outstanding shall

 

30

--------------------------------------------------------------------------------


 

be permanently reduced to zero.  The Term Loan Facility shall be permanently
reduced on the Term Loan Commitment Termination Date by the aggregate amount of
Unused Term Loan Commitments as of the close of business on such date.

 

SECTION 2.05.      Prepayments.  (a)  Optional.  The Borrowers may, upon at
least one Business Day’s notice in the case of Base Rate Advances and three
Business Days’ notice in the case of Eurodollar Rate Advances, in each case to
the Administrative Agent stating the proposed date and aggregate principal
amount of the prepayment, and, if such notice is given, the Borrowers shall,
prepay the outstanding aggregate principal amount of the Term Loan Advances
comprising part of the same Term Loan Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the aggregate
principal amount so prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof and (y) if any prepayment of a Eurodollar Rate
Advance is made on a date other than the last day of an Interest Period for such
Term Loan Advance, the Borrowers shall also pay any amounts owing pursuant to
Section 8.04(d).  Any such optional prepayment of the Term Loan Advances shall
be applied as directed by the Borrower.

 


(B)                                 MANDATORY.  (I)  THE BORROWERS SHALL, ON THE
APPLICABLE PREPAYMENT DATE WITH RESPECT TO NET CASH PROCEEDS RECEIVED BY ANY
LOAN PARTY FROM (A) THE SALE, LEASE, TRANSFER OR OTHER DISPOSITION INCLUDING ANY
AND ALL INVOLUNTARY DISPOSITIONS, WHETHER BY CONDEMNATION, CASUALTY LOSS OR
OTHERWISE, OF ANY ASSETS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES (OTHER
THAN (W) ANY SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF ASSETS REFERRED TO IN
CLAUSE (I), (II), (III) OR (IV) OF THE DEFINITION OF CERTAIN PERMITTED
DISPOSITIONS AND (X) ANY SALE, LEASE TRANSFER OR OTHER DISPOSITION OF ASSETS THE
NET CASH PROCEEDS OF WHICH ARE REINVESTED IN ASSETS USED IN THE OPERATION OF THE
BUSINESS WITHIN 18 MONTHS OF RECEIPT OF SUCH PROCEEDS), (B) THE INCURRENCE OR
ISSUANCE BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OF ANY DEBT (OTHER THAN
DEBT PERMITTED TO BE INCURRED OR ISSUED PURSUANT TO SECTION 5.02(B), BUT
INCLUDING THE NET CASH PROCEEDS FROM THE ISSUANCE OF SENIOR NOTES IN EXCESS OF
THE AMOUNT OF SUCH NET CASH PROCEEDS REQUIRED TO REPAY THE BRIDGE LOAN
FACILITY), AND (C) ANY EXTRAORDINARY RECEIPT RECEIVED BY OR PAID TO OR FOR THE
ACCOUNT OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES AND NOT OTHERWISE INCLUDED
IN CLAUSE (A) OR (B) ABOVE (OTHER THAN ANY EXTRAORDINARY RECEIPTS WHICH ARE
REINVESTED IN ASSETS USED IN THE OPERATION OF THE BUSINESS WITHIN 18 MONTHS OF
RECEIPT OF SUCH PROCEEDS), PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF THE TERM LOAN
ADVANCES COMPRISING PART OF THE SAME TERM LOAN (WITH APPLICATION TO BE MADE IN
ACCORDANCE WITH CLAUSE (II) BELOW, IN AN AGGREGATE AMOUNT EQUAL TO THE AMOUNT OF
SUCH NET CASH PROCEEDS, PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY PAYMENT
REFERRED TO IN CLAUSE (A) ABOVE, THE NET CASH PROCEEDS FROM THE SALE OF
COLLATERAL (OTHER THAN AS SET FORTH IN CLAUSES (I), (II), (III) OR (IV) OF THE
DEFINITION OF CERTAIN PERMITTED DISPOSITIONS) IN WHICH THE LENDERS UNDER THE
REVOLVING CREDIT FACILITY HAVE A PRIOR LIEN SHALL FIRST BE APPLIED TO REPAY
ADVANCES, IF ANY, UNDER THE REVOLVING CREDIT FACILITY.


 

(ii)                                  All prepayments under this
subsection (b) shall be made together with accrued interest thereof to the date
of such prepayment on the principal amount prepaid, together with any amounts
owing pursuant to Section 8.04 and shall be applied ratably to each remaining
scheduled repayment of the Term Loan Advances.  If any payment of Eurodollar
Rate Advances otherwise required to be made under this Section 2.05(b) would be
made on a day other than the last day of the applicable Interest Period thereon,
each Borrower may direct the Administrative Agent to (and if so directed, the

 

31

--------------------------------------------------------------------------------


 

Administrative Agent shall) deposit such payment in an account maintained with
the Administrative Agent until the last day of the applicable Interest Period at
which time the Administrative Agent shall apply the amount of such payment to
the prepayment of such Term Loan Advances; provided, however, that such Term
Loan Advances shall continue to bear interest as set forth in Section 2.06 until
the last day of the applicable Interest Period therefor.

 

SECTION 2.06.      Interest.  (a)  Scheduled Interest.  The Borrowers, jointly
and severally, agree to pay interest on the unpaid principal amount of each Term
Loan Advance owing to each Lender from the date of such Term Loan Advance until
such principal amount shall be paid in full, at the following rates per annum:

 

(I)                                     BASE RATE ADVANCES.  DURING SUCH PERIODS
AS SUCH TERM LOAN ADVANCE IS (A) A BASE RATE ADVANCE, A RATE PER ANNUM EQUAL AT
ALL TIMES TO THE BASE RATE IN EFFECT FROM TIME TO TIME PLUS (B) THE APPLICABLE
MARGIN, PAYABLE IN ARREARS MONTHLY ON THE FIRST DAY OF EACH MONTH DURING SUCH
PERIODS AND ON THE DATE SUCH BASE RATE ADVANCE SHALL BE CONVERTED OR PAID IN
FULL.

 

(II)                                  EURODOLLAR RATE ADVANCES.  DURING SUCH
PERIODS AS SUCH TERM LOAN ADVANCE IS A EURODOLLAR RATE ADVANCE, A RATE PER ANNUM
EQUAL AT ALL TIMES DURING EACH INTEREST PERIOD FOR SUCH TERM LOAN ADVANCE TO THE
SUM OF (A) THE EURODOLLAR RATE (ADJUSTED FOR MAXIMUM RESERVES) FOR SUCH INTEREST
PERIOD FOR SUCH TERM LOAN ADVANCE PLUS (B) THE APPLICABLE MARGIN, PAYABLE IN
ARREARS ON THE LAST DAY OF SUCH INTEREST PERIOD AND, IF SUCH INTEREST PERIOD HAS
A DURATION OF MORE THAN THREE MONTHS, ON EACH DAY THAT OCCURS DURING SUCH
INTEREST PERIOD EVERY THREE MONTHS FROM THE FIRST DAY OF SUCH INTEREST PERIOD
AND ON THE DATE SUCH EURODOLLAR RATE ADVANCE SHALL BE CONVERTED OR PAID IN FULL;
PROVIDED, HOWEVER, THAT THAT UNTIL THE EARLIER TO OCCUR OF (I) THE 60TH DAY
FOLLOWING THE CLOSING DATE OR (II) THE DATE UPON WHICH THE JOINT LEAD ARRANGERS
SHALL DETERMINE IN THEIR SOLE DISCRETION THAT THE PRIMARY SYNDICATION OF THE
TERM LOAN FACILITY HAS BEEN COMPLETED, EURODOLLAR ADVANCES SHALL BE RESTRICTED
TO A SINGLE ONE MONTH INTEREST PERIOD AT ALL TIMES.

 


(B)                                 DEFAULT INTEREST.  UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT MAY, AND
UPON THE REQUEST OF THE REQUIRED LENDERS SHALL, REQUIRE THAT THE BORROWERS PAY
INTEREST (“DEFAULT INTEREST”) ON (I) THE OUTSTANDING AND UNPAID PRINCIPAL AMOUNT
OF EACH TERM LOAN ADVANCE OWING TO EACH LENDER, PAYABLE IN ARREARS ON THE DATES
REFERRED TO IN CLAUSE (I) OR (II) OF SECTION 2.06(A), AS APPLICABLE, OR
OTHERWISE ON DEMAND, AT A RATE PER ANNUM EQUAL AT ALL TIMES TO 2% PER ANNUM
ABOVE THE RATE PER ANNUM REQUIRED TO BE PAID ON SUCH TERM LOAN ADVANCE PURSUANT
TO CLAUSE (I) OR (II) OF SECTION 2.06(A), AS APPLICABLE, AND (II) TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE AMOUNT OF ANY INTEREST, FEE OR OTHER
AMOUNT PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO ANY AGENT OR
ANY LENDER THAT IS NOT PAID WHEN DUE, FROM THE DATE SUCH AMOUNT SHALL BE DUE
UNTIL SUCH AMOUNT SHALL BE PAID IN FULL, PAYABLE IN ARREARS ON THE DATE SUCH
AMOUNT SHALL BE PAID IN FULL OR OTHERWISE ON DEMAND, AT A RATE PER ANNUM EQUAL
AT ALL TIMES TO 2% PER ANNUM ABOVE THE RATE PER ANNUM REQUIRED TO BE PAID, IN
THE CASE OF INTEREST, ON THE TYPE OF TERM LOAN ADVANCE ON WHICH SUCH INTEREST
HAS ACCRUED PURSUANT TO CLAUSE (I) OR (II) OF SECTION 2.06(A), AS APPLICABLE,
AND, IN ALL OTHER CASES, ON BASE RATE ADVANCES PURSUANT TO CLAUSE (I) OF
SECTION 2.06(A); PROVIDED, HOWEVER,

 

32

--------------------------------------------------------------------------------


 


THAT FOLLOWING THE ACCELERATION OF THE TERM LOAN ADVANCES, OR THE GIVING OF
NOTICE BY THE AGENT TO ACCELERATE THE TERM LOAN ADVANCES THAT HAS NOT BEEN
REVOKED OR RESCINDED, PURSUANT TO SECTION 6.01, DEFAULT INTEREST SHALL ACCRUE
AND BE PAYABLE HEREUNDER WHETHER OR NOT PREVIOUSLY REQUIRED BY THE
ADMINISTRATIVE AGENT.


 


(C)                                  NOTICE OF INTEREST PERIOD AND INTEREST
RATE.  PROMPTLY AFTER RECEIPT OF A NOTICE OF BORROWING PURSUANT TO
SECTION 2.02(A), A NOTICE OF CONVERSION PURSUANT TO SECTION 2.08 OR A NOTICE OF
SELECTION OF AN INTEREST PERIOD PURSUANT TO THE TERMS OF THE DEFINITION OF
“INTEREST PERIOD”, THE ADMINISTRATIVE AGENT SHALL GIVE NOTICE TO THE BORROWERS
AND EACH LENDER OF THE APPLICABLE INTEREST PERIOD AND THE APPLICABLE INTEREST
RATE DETERMINED BY THE ADMINISTRATIVE AGENT FOR PURPOSES OF CLAUSE (A)(I) OR
(A)(II) ABOVE.


 

SECTION 2.07.      Fees.  (a)  Commitment Fee.  The Borrowers, jointly and
severally, agree to pay to the Administrative Agent for the account of the
Lenders a commitment fee, from the date hereof in the case of each Initial
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Term Loan Commitment Termination Date, payable in arrears on the last day of
March, 2007, and on the Term Loan Commitment Termination Date, at the rate per
annum, on the sum of the daily Unused Term Loan Commitment of such Lender, of
0.50%; provided, however, that any commitment fee accrued with respect to any of
the Term Loan Commitments of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrowers so long as such Lender shall be a Defaulting Lender
except to the extent that such commitment fee shall otherwise have been due and
payable by the Borrowers prior to such time; and provided, further that no
commitment fee shall accrue on any of the Term Loan Commitments of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

 


(B)                                 AGENTS’ FEES.  THE BORROWERS, JOINTLY AND
SEVERALLY, AGREE TO PAY TO EACH AGENT FOR ITS OWN ACCOUNT SUCH FEES AS MAY FROM
TIME TO TIME BE AGREED BETWEEN THE BORROWERS AND SUCH AGENT.


 

SECTION 2.08.      Conversion of Term Loan Advances.  (a)  Optional.  The
Borrowers may on any Business Day, upon notice given to the Administrative Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the date of the proposed Conversion and subject to the provisions of
Section 2.09, Convert all or any portion of the Term Loan Advances of one Type
comprising the same Term Loan Borrowing into Term Loan Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b), no Conversion of any Term Loan Advances shall
result in more separate Term Loan Borrowings than permitted under
Section 2.02(b) and each Conversion of Term Loan Advances comprising part of the
same Term Loan Borrowing shall be made ratably among the Lenders.  Each such
notice of Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Term Loan Advances to be Converted and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for such Term Loan Advances.  Each notice of Conversion
shall be irrevocable and binding on the Borrowers.

 

33

--------------------------------------------------------------------------------


 


(B)                                 MANDATORY.  (I)  ON THE DATE ON WHICH THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF EURODOLLAR RATE ADVANCES COMPRISING ANY
TERM LOAN BORROWING SHALL BE REDUCED, BY PAYMENT OR PREPAYMENT OR OTHERWISE, TO
LESS THAN $5,000,000, SUCH TERM LOAN ADVANCES SHALL AUTOMATICALLY CONVERT INTO
BASE RATE ADVANCES.


 

(II)                                  IF THE BORROWERS SHALL FAIL TO SELECT THE
DURATION OF ANY INTEREST PERIOD FOR ANY EURODOLLAR RATE ADVANCES IN ACCORDANCE
WITH THE PROVISIONS CONTAINED IN THE DEFINITION OF “INTEREST PERIOD” IN
SECTION 1.01, THE ADMINISTRATIVE AGENT WILL FORTHWITH SO NOTIFY THE BORROWERS
AND THE LENDERS, WHEREUPON EACH SUCH EURODOLLAR RATE ADVANCE WILL AUTOMATICALLY,
ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A
BASE RATE ADVANCE.

 

(III)                               UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, (X) EACH EURODOLLAR RATE ADVANCE WILL
AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR,
CONVERT INTO A BASE RATE ADVANCE AND (Y) THE OBLIGATION OF THE LENDERS TO MAKE,
OR TO CONVERT ADVANCES INTO, EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED.

 

SECTION 2.09.      Increased Costs, Etc.  (a)  If, due to either (i) the
introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the Eurodollar Rate Reserve
Percentage) in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or of making, funding
or maintaining Eurodollar Rate Advances (excluding, for purposes of this
Section 2.09, any such increased costs resulting from (x) Taxes or Other Taxes
(as to which Section 2.11 shall govern) and (y) changes in the basis of taxation
of overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender is organized
or has its Applicable Lending Office or any political subdivision thereof), then
the Borrowers shall from time to time, upon demand by such Lender (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost; provided, however, that the Borrowers shall not
be responsible for costs under this Section 2.09(a) arising more than 120 days
prior to receipt by the Borrowers of the demand from the affected Lender
pursuant to this Section 2.09(a); provided further that a Lender claiming
additional amounts under this Section 2.11(a) agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender.  A certificate as to
the amount of such increased cost, submitted to the Borrowers by such Lender,
shall be conclusive and binding for all purposes, absent manifest error.

 


(B)                                 IF, DUE TO EITHER (I) THE INTRODUCTION OF OR
ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW OR REGULATION OR (II) THE
COMPLIANCE WITH ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL BE
ANY INCREASE IN THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY
ANY LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER AS A RESULT OF OR BASED
UPON THE EXISTENCE OF SUCH LENDER’S COMMITMENT TO LEND HEREUNDER AND OTHER
COMMITMENTS OF SUCH TYPE (OR SIMILAR CONTINGENT OBLIGATIONS), THEN, UPON DEMAND
BY SUCH LENDER OR SUCH CORPORATION (WITH A COPY OF

 

34

--------------------------------------------------------------------------------


 


SUCH DEMAND TO THE ADMINISTRATIVE AGENT), THE BORROWERS, JOINTLY AND SEVERALLY,
AGREE TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER, FROM
TIME TO TIME AS SPECIFIED BY SUCH LENDER, ADDITIONAL AMOUNTS SUFFICIENT TO
COMPENSATE SUCH LENDER IN THE LIGHT OF SUCH CIRCUMSTANCES, TO THE EXTENT THAT
SUCH LENDER REASONABLY DETERMINES SUCH INCREASE IN CAPITAL TO BE ALLOCABLE TO
THE EXISTENCE OF SUCH LENDER’S COMMITMENT TO LEND; PROVIDED, HOWEVER, THAT THE
BORROWERS SHALL NOT BE RESPONSIBLE FOR COSTS UNDER THIS SECTION 2.09(B) ARISING
MORE THAN 180 DAYS PRIOR TO RECEIPT BY THE BORROWERS OF THE DEMAND FROM THE
AFFECTED LENDER PURSUANT TO THIS SECTION 2.09(B).  A CERTIFICATE AS TO SUCH
AMOUNTS SUBMITTED TO THE BORROWERS BY SUCH LENDER SHALL BE CONCLUSIVE AND
BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


 


(C)                                  IF, WITH RESPECT TO ANY EURODOLLAR RATE
ADVANCES, THE REQUIRED LENDERS NOTIFY THE ADMINISTRATIVE AGENT THAT THE
EURODOLLAR RATE FOR ANY INTEREST PERIOD FOR SUCH TERM LOAN ADVANCES WILL NOT
ADEQUATELY REFLECT THE COST TO SUCH LENDERS OF MAKING, FUNDING OR MAINTAINING
THEIR EURODOLLAR RATE ADVANCES FOR SUCH INTEREST PERIOD, THE ADMINISTRATIVE
AGENT SHALL FORTHWITH SO NOTIFY THE BORROWERS AND THE LENDERS, WHEREUPON
(I) EACH SUCH EURODOLLAR RATE ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY OF THE
THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE ADVANCE AND
(II) THE OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO,
EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE BORROWERS THAT SUCH LENDERS HAVE DETERMINED THAT THE CIRCUMSTANCES
CAUSING SUCH SUSPENSION NO LONGER EXIST.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IF THE INTRODUCTION OF OR ANY CHANGE IN OR IN THE INTERPRETATION OF
ANY LAW OR REGULATION SHALL MAKE IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY SHALL ASSERT THAT IT IS UNLAWFUL, FOR ANY LENDER OR ITS
EURODOLLAR LENDING OFFICE TO PERFORM ITS OBLIGATIONS HEREUNDER TO MAKE
EURODOLLAR RATE ADVANCES OR TO CONTINUE TO FUND OR MAINTAIN EURODOLLAR RATE
ADVANCES HEREUNDER, THEN, ON NOTICE THEREOF AND DEMAND THEREFOR BY SUCH LENDER
TO THE BORROWERS THROUGH THE ADMINISTRATIVE AGENT, (I) EACH EURODOLLAR RATE
ADVANCE WILL AUTOMATICALLY, UPON SUCH DEMAND, CONVERT INTO A BASE RATE ADVANCE
AND (II) THE OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO,
EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE BORROWERS THAT SUCH LENDER HAS DETERMINED THAT THE CIRCUMSTANCES
CAUSING SUCH SUSPENSION NO LONGER EXIST; PROVIDED, HOWEVER, THAT, BEFORE MAKING
ANY SUCH DEMAND, SUCH LENDER AGREES TO USE REASONABLE EFFORTS (CONSISTENT WITH
ITS INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO DESIGNATE A
DIFFERENT EURODOLLAR LENDING OFFICE IF THE MAKING OF SUCH A DESIGNATION WOULD
ALLOW SUCH LENDER OR ITS EURODOLLAR LENDING OFFICE TO CONTINUE TO PERFORM ITS
OBLIGATIONS TO MAKE EURODOLLAR RATE ADVANCES OR TO CONTINUE TO FUND OR MAINTAIN
EURODOLLAR RATE ADVANCES AND WOULD NOT, IN THE JUDGMENT OF SUCH LENDER, BE
OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


 


(E)                                  IN THE EVENT THAT ANY LENDER DEMANDS
PAYMENT OF COSTS OR ADDITIONAL AMOUNTS PURSUANT TO SECTION 2.09 OR SECTION 2.11
OR ASSERTS, PURSUANT TO SECTION 2.09(D), THAT IT IS UNLAWFUL FOR SUCH LENDER TO
MAKE EURODOLLAR RATE ADVANCES OR BECOMES A DEFAULTING LENDER THEN (SUBJECT TO
SUCH LENDER’S RIGHT TO RESCIND SUCH DEMAND OR ASSERTION WITHIN 10 DAYS AFTER THE
NOTICE FROM THE BORROWERS REFERRED TO BELOW) THE BORROWERS MAY, UPON 20 DAYS’
PRIOR WRITTEN NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, ELECT TO CAUSE
SUCH LENDER TO ASSIGN ITS TERM LOAN ADVANCES AND TERM LOAN COMMITMENTS IN FULL
TO ONE OR MORE PERSONS SELECTED BY THE BORROWERS SO LONG AS (A) EACH SUCH PERSON
SATISFIES THE CRITERIA

 

35

--------------------------------------------------------------------------------


 


OF AN ELIGIBLE ASSIGNEE AND IS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, (B) SUCH LENDER RECEIVES PAYMENT IN FULL IN CASH OF THE OUTSTANDING
PRINCIPAL AMOUNT OF ALL TERM LOAN ADVANCES MADE BY IT AND ALL ACCRUED AND UNPAID
INTEREST THEREON AND ALL OTHER AMOUNTS DUE AND PAYABLE TO SUCH LENDER AS OF THE
DATE OF SUCH ASSIGNMENT (INCLUDING AMOUNTS OWING PURSUANT TO SECTIONS 2.09,
2.11, 2.14 AND 8.04) AND (C) EACH SUCH LENDER ASSIGNEE AGREES TO ACCEPT SUCH
ASSIGNMENT AND TO ASSUME ALL OBLIGATIONS OF SUCH LENDER ASSIGNOR HEREUNDER IN
ACCORDANCE WITH SECTION 8.07.


 

SECTION 2.10.      Payments and Computations.  (a)  The Borrowers, jointly and
severally, agree to make each payment hereunder and under the Notes,
irrespective of any right of counterclaim or set-off (except as otherwise
provided in Section 2.14), not later than 12:30 P.M. (New York City time) on the
day when due in U.S. dollars to the Administrative Agent at the Administrative
Agent’s Account in same day funds, with payments being received by the
Administrative Agent after such time being deemed to have been received on the
next succeeding Business Day.  The Administrative Agent will promptly thereafter
cause like funds to be distributed (i) if such payment by the Borrowers is in
respect of principal, interest, commitment fees or any other Obligation then
payable hereunder and under the Notes to more than one Lender, to such Lenders
for the account of their respective Applicable Lending Offices ratably in
accordance with the amounts of such respective Obligations then payable to such
Lenders and (ii) if such payment by the Borrowers is in respect of any
Obligation then payable hereunder to one Lender, to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.  Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 8.07(d), from and after the effective date of such
Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

 


(B)                                 THE BORROWERS HEREBY AUTHORIZE EACH LENDER
AND EACH OF ITS AFFILIATES, IF AND TO THE EXTENT PAYMENT OWED TO SUCH LENDER IS
NOT MADE WHEN DUE HEREUNDER OR, IN THE CASE OF A LENDER, UNDER THE NOTE HELD BY
SUCH LENDER, TO CHARGE FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY
LAW, AGAINST ANY OR ALL OF THE BORROWERS’ ACCOUNTS WITH SUCH LENDER OR SUCH
AFFILIATE ANY AMOUNT SO DUE.


 


(C)                                  ALL COMPUTATIONS OF INTEREST DETERMINED BY
THE EURODOLLAR RATE AND FEES SHALL BE MADE BY THE ADMINISTRATIVE AGENT ON THE
BASIS OF A YEAR OF 360 DAYS AND ALL COMPUTATIONS OF INTEREST DETERMINED BY THE
BASE RATE SHALL BE MADE BY THE ADMINISTRATIVE AGENT ON THE BASIS OF A YEAR OF
365/366 DAYS, AS THE CASE MAY BE, AND IN EACH CASE FOR THE ACTUAL NUMBER OF DAYS
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY) OCCURRING IN THE PERIOD FOR
WHICH SUCH INTEREST, FEES OR COMMISSIONS ARE PAYABLE.  EACH DETERMINATION BY THE
ADMINISTRATIVE AGENT OF AN INTEREST RATE OR FEE HEREUNDER SHALL BE CONCLUSIVE
AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


 


(D)                                 WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE
NOTES SHALL BE STATED TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT
SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME
SHALL IN SUCH CASE BE INCLUDED IN THE

 

36

--------------------------------------------------------------------------------


 


COMPUTATION OF PAYMENT OF INTEREST OR COMMITMENT FEE, AS THE CASE MAY BE;
PROVIDED, HOWEVER, THAT, IF SUCH EXTENSION WOULD CAUSE PAYMENT OF INTEREST ON OR
PRINCIPAL OF EURODOLLAR RATE ADVANCES TO BE MADE IN THE NEXT FOLLOWING CALENDAR
MONTH, SUCH PAYMENT SHALL BE MADE ON THE NEXT PRECEDING BUSINESS DAY.  ALL
REPAYMENTS OF TERM LOAN ADVANCES SHALL BE APPLIED FIRST TO REPAY SUCH TERM LOAN
ADVANCES THAT ARE BASE RATE ADVANCES AND THEN TO REPAY SUCH TERM LOAN ADVANCES
THAT ARE EURODOLLAR RATE ADVANCES.


 


(E)                                  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM THE BORROWERS PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE
TO ANY LENDER HEREUNDER THAT THE BORROWERS WILL NOT MAKE SUCH PAYMENT IN FULL,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWERS HAVE MADE SUCH PAYMENT IN
FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY,
IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH SUCH LENDER ON
SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE
EXTENT THE BORROWERS SHALL NOT HAVE SO MADE SUCH PAYMENT IN FULL TO THE
ADMINISTRATIVE AGENT, EACH SUCH LENDER SHALL REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER TOGETHER WITH
INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH
LENDER UNTIL THE DATE SUCH LENDER REPAYS SUCH AMOUNT TO THE ADMINISTRATIVE
AGENT, AT THE FEDERAL FUNDS RATE.


 


(F)                                    WHENEVER ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS
INSUFFICIENT TO PAY IN FULL ALL AMOUNTS DUE AND PAYABLE TO THE AGENTS AND THE
LENDERS UNDER OR IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON
ANY DATE, SUCH PAYMENT SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT AND
APPLIED BY THE AGENTS AND THE LENDERS IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)                                     FIRST, TO THE PAYMENT OF ALL OF THE
FEES, INDEMNIFICATION PAYMENTS, COSTS AND EXPENSES THAT ARE DUE AND PAYABLE TO
THE AGENTS (SOLELY IN THEIR RESPECTIVE CAPACITIES AS AGENTS) UNDER OR IN RESPECT
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON SUCH DATE, RATABLY BASED UPON
THE RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH FEES, INDEMNIFICATION PAYMENTS,
COSTS AND EXPENSES OWING TO THE AGENTS ON SUCH DATE;

 

(II)                                  SECOND, TO THE PAYMENT OF ALL OF THE
INDEMNIFICATION PAYMENTS, COSTS AND EXPENSES THAT ARE DUE AND PAYABLE TO THE
LENDERS UNDER SECTIONS 8.04 HEREOF AND ANY SIMILAR SECTION OF ANY OF THE OTHER
LOAN DOCUMENTS ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS
OF ALL SUCH INDEMNIFICATION PAYMENTS, COSTS AND EXPENSES OWING TO THE LENDERS ON
SUCH DATE;

 

(III)                               THIRD, TO THE PAYMENT OF ALL OF THE AMOUNTS
THAT ARE DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER
SECTIONS 2.09 AND 2.11 HEREOF ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE
AGGREGATE AMOUNTS THEREOF OWING TO THE ADMINISTRATIVE AGENT AND THE LENDERS ON
SUCH DATE;

 

(IV)                              FOURTH, TO THE PAYMENT OF ALL OF THE FEES THAT
ARE DUE AND PAYABLE TO THE LENDERS UNDER SECTION 2.07 ON SUCH DATE, RATABLY
BASED UPON THE RESPECTIVE AGGREGATE TERM LOAN COMMITMENTS OF THE LENDERS ON SUCH
DATE;

 

37

--------------------------------------------------------------------------------


 

(V)                                 FIFTH, TO THE PAYMENT OF ALL OF THE ACCRUED
AND UNPAID INTEREST ON THE OBLIGATIONS OF THE BORROWERS UNDER OR IN RESPECT OF
THE LOAN DOCUMENTS THAT IS DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE
LENDERS UNDER SECTION 2.06(B) ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE
AGGREGATE AMOUNTS OF ALL SUCH INTEREST OWING TO THE ADMINISTRATIVE AGENT AND THE
LENDERS ON SUCH DATE;

 

(VI)                              SIXTH, TO THE PAYMENT OF ALL OF THE ACCRUED
AND UNPAID INTEREST ON THE TERM LOAN ADVANCES THAT IS DUE AND PAYABLE TO THE
ADMINISTRATIVE AGENT AND THE LENDERS UNDER SECTION 2.06(A) ON SUCH DATE, RATABLY
BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH INTEREST OWING TO THE
ADMINISTRATIVE AGENT AND THE LENDERS ON SUCH DATE;

 

(VII)                           SEVENTH, TO THE PAYMENT OF THE PRINCIPAL AMOUNT
OF ALL OF THE OUTSTANDING TERM LOAN ADVANCES THAT IS DUE AND PAYABLE TO THE
ADMINISTRATIVE AGENT AND THE LENDERS ON SUCH DATE, RATABLY BASED UPON THE
RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH PRINCIPAL OWING TO THE ADMINISTRATIVE
AGENT AND THE LENDERS ON SUCH DATE; AND

 

(VIII)                        EIGHTH, TO THE PAYMENT OF ALL OTHER OBLIGATIONS OF
THE LOAN PARTIES OWING UNDER OR IN RESPECT OF THE LOAN DOCUMENTS (OTHER THAN THE
SECURED HEDGE AGREEMENTS) THAT ARE DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT
AND THE LENDERS ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE
AMOUNTS OF ALL SUCH OBLIGATIONS OWING TO THE ADMINISTRATIVE AGENT AND THE
LENDERS ON SUCH DATE.

 

SECTION 2.11.      Taxes.  (a)  Any and all payments by any Loan Party to or for
the account of any Lender or any Agent hereunder or under the Notes or any other
Loan Document shall be made, in accordance with Section 2.10 or the applicable
provisions of such other Loan Document, if any, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and each Agent, taxes that are imposed on its overall
net income by the United States and taxes that are imposed on its overall net
income (and franchise taxes imposed in lieu thereof) by the state or foreign
jurisdiction under the laws of which such Lender or such Agent, as the case may
be, is organized or any political subdivision thereof and, in the case of each
Lender, taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the state or foreign jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”).  If any Loan Party shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other Loan Document to any Lender or any Agent, (i) the sum payable
by the Borrowers shall be increased as may be necessary so that after such Loan
Party and the Administrative Agent have made all required deductions (including
deductions applicable to additional sums payable under this Section 2.11) such
Lender or such Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make all such deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

 


(B)                                 IN ADDITION, A LOAN PARTY SHALL PAY ANY
PRESENT OR FUTURE STAMP, DOCUMENTARY, EXCISE, PROPERTY, INTANGIBLE, MORTGAGE
RECORDING OR SIMILAR TAXES, CHARGES OR LEVIES

 

38

--------------------------------------------------------------------------------


 


THAT ARISE FROM ANY PAYMENT MADE BY SUCH LOAN PARTY HEREUNDER OR UNDER ANY NOTES
OR ANY OTHER LOAN DOCUMENTS OR FROM THE EXECUTION, DELIVERY OR REGISTRATION OF,
PERFORMANCE UNDER, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT, THE NOTES OR
THE OTHER LOAN DOCUMENTS (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


 


(C)                                  THE LOAN PARTIES SHALL INDEMNIFY EACH
LENDER AND EACH AGENT FOR AND HOLD THEM HARMLESS AGAINST THE FULL AMOUNT OF
TAXES AND OTHER TAXES, AND FOR THE FULL AMOUNT OF TAXES OF ANY KIND IMPOSED OR
ASSERTED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.11, IMPOSED
ON OR PAID BY SUCH LENDER OR SUCH AGENT (AS THE CASE MAY BE) AND ANY LIABILITY
(INCLUDING PENALTIES, ADDITIONS TO TAX, INTEREST AND EXPENSES) ARISING THEREFROM
OR WITH RESPECT THERETO.  THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM
THE DATE SUCH LENDER OR SUCH AGENT (AS THE CASE MAY BE) MAKES WRITTEN DEMAND
SETTING FORTH IN REASONABLE DETAIL ITS CLAIM AND THE BASIS FOR INDEMNIFICATION
HEREUNDER.


 


(D)                                 WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT
OF TAXES, THE APPROPRIATE LOAN PARTY SHALL FURNISH TO THE ADMINISTRATIVE AGENT,
AT ITS ADDRESS REFERRED TO IN SECTION 8.02, THE ORIGINAL OR A CERTIFIED COPY OF
A RECEIPT EVIDENCING SUCH PAYMENT, TO THE EXTENT SUCH A RECEIPT IS ISSUED
THEREFOR, OR OTHER WRITTEN PROOF OF PAYMENT THEREOF THAT IS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.  IN THE CASE OF ANY PAYMENT HEREUNDER
OR UNDER THE NOTES OR THE OTHER LOAN DOCUMENTS BY OR ON BEHALF OF A LOAN PARTY
THROUGH AN ACCOUNT OR BRANCH OUTSIDE THE UNITED STATES OR BY A PAYOR THAT IS NOT
A UNITED STATES PERSON, IF SUCH LOAN PARTY DETERMINES THAT NO TAXES ARE PAYABLE
IN RESPECT THEREOF, SUCH LOAN PARTY SHALL FURNISH, OR SHALL CAUSE SUCH PAYOR TO
FURNISH, TO THE ADMINISTRATIVE AGENT, AT SUCH ADDRESS, AN OPINION OF COUNSEL
ACCEPTABLE TO THE ADMINISTRATIVE AGENT STATING THAT SUCH PAYMENT IS EXEMPT FROM
TAXES.


 


(E)                                  EACH LENDER ORGANIZED UNDER THE LAWS OF A
JURISDICTION OUTSIDE THE UNITED STATES SHALL, ON OR PRIOR TO THE DATE OF ITS
EXECUTION AND DELIVERY OF THIS AGREEMENT IN THE CASE OF EACH INITIAL LENDER AND
ON THE DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH IT BECOMES A
LENDER IN THE CASE OF EACH OTHER LENDER, AND FROM TIME TO TIME THEREAFTER AS
REASONABLY REQUESTED IN WRITING BY THE BORROWERS (BUT ONLY SO LONG THEREAFTER AS
SUCH LENDER REMAINS LAWFULLY ABLE TO DO SO), PROVIDE EACH OF THE ADMINISTRATIVE
AGENT AND THE BORROWERS WITH TWO ORIGINAL INTERNAL REVENUE SERVICE FORMS W-8BEN
OR W-8ECI (OR IN THE CASE OF A LENDER THAT HAS CERTIFIED IN WRITING TO THE
ADMINISTRATIVE AGENT THAT IT IS NOT (I) A “BANK” (AS DEFINED IN
SECTION 881(C)(3)(A) OF THE INTERNAL REVENUE CODE), (II) A 10-PERCENT
SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE INTERNAL REVENUE
CODE) OF THE BORROWERS OR (III) A CONTROLLED FOREIGN CORPORATION RELATED TO THE
BORROWERS (WITHIN THE MEANING OF SECTION 864(D)(4) OF THE INTERNAL REVENUE
CODE), INTERNAL REVENUE SERVICE FORM W-8BEN), AS APPROPRIATE, OR ANY SUCCESSOR
OR OTHER FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE, CERTIFYING THAT SUCH
LENDER IS EXEMPT FROM OR ENTITLED TO A REDUCED RATE OF UNITED STATES WITHHOLDING
TAX ON PAYMENTS PURSUANT TO THIS AGREEMENT OR THE NOTES OR ANY OTHER LOAN
DOCUMENT OR, IN THE CASE OF A LENDER THAT HAS CERTIFIED THAT IT IS NOT A “BANK”
AS DESCRIBED ABOVE, CERTIFYING THAT SUCH LENDER IS A FOREIGN CORPORATION,
PARTNERSHIP, ESTATE OR TRUST ENTITLED TO EXEMPTION FROM WITHHOLDING AS PORTFOLIO
INTEREST UNDER SECTION 871(H) OR 881(C) OF THE INTERNAL REVENUE CODE.  IF THE
FORMS PROVIDED BY A LENDER AT THE TIME SUCH LENDER FIRST BECOMES A PARTY TO THIS
AGREEMENT INDICATE A UNITED STATES INTEREST WITHHOLDING TAX RATE IN EXCESS OF
ZERO, WITHHOLDING TAX AT SUCH RATE SHALL BE CONSIDERED EXCLUDED FROM TAXES
UNLESS AND UNTIL SUCH LENDER PROVIDES THE APPROPRIATE FORMS CERTIFYING THAT A
LESSER RATE APPLIES, WHEREUPON

 

39

--------------------------------------------------------------------------------


 


WITHHOLDING TAX AT SUCH LESSER RATE ONLY SHALL BE CONSIDERED EXCLUDED FROM TAXES
FOR PERIODS GOVERNED BY SUCH FORMS; PROVIDED, HOWEVER, THAT IF, AT THE EFFECTIVE
DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH A LENDER BECOMES A PARTY
TO THIS AGREEMENT, THE LENDER ASSIGNOR WAS ENTITLED TO PAYMENTS UNDER
SUBSECTION (A) OF THIS SECTION 2.12 IN RESPECT OF UNITED STATES WITHHOLDING TAX
WITH RESPECT TO INTEREST PAID AT SUCH DATE, THEN, TO SUCH EXTENT, THE TERM TAXES
SHALL INCLUDE (IN ADDITION TO WITHHOLDING TAXES THAT MAY BE IMPOSED IN THE
FUTURE OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN TAXES) UNITED STATES WITHHOLDING
TAX, IF ANY, APPLICABLE WITH RESPECT TO THE LENDER ASSIGNEE ON SUCH DATE.  IF
ANY FORM OR DOCUMENT REFERRED TO IN THIS SUBSECTION (E) REQUIRES THE DISCLOSURE
OF INFORMATION, OTHER THAN INFORMATION NECESSARY TO COMPUTE THE TAX PAYABLE AND
INFORMATION REQUIRED ON THE DATE HEREOF BY INTERNAL REVENUE SERVICE FORM W-8BEN
OR W-8EC1 OR THE RELATED CERTIFICATE DESCRIBED ABOVE, THAT THE APPLICABLE LENDER
REASONABLY CONSIDERS TO BE CONFIDENTIAL, SUCH LENDER SHALL GIVE NOTICE THEREOF
TO THE BORROWERS AND SHALL NOT BE OBLIGATED TO INCLUDE IN SUCH FORM OR DOCUMENT
SUCH CONFIDENTIAL INFORMATION.  FOR PURPOSES OF SUBSECTIONS (D) AND (E) OF THIS
SECTION 2.11, THE TERMS “UNITED STATES” AND “UNITED STATES PERSON” SHALL HAVE
THE MEANINGS SPECIFIED IN SECTION 7701 OF THE INTERNAL REVENUE CODE.

 


(F)                                    FOR ANY PERIOD WITH RESPECT TO WHICH A
LENDER HAS FAILED TO PROVIDE THE BORROWERS WITH THE APPROPRIATE FORM,
CERTIFICATE OR OTHER DOCUMENT DESCRIBED IN SUBSECTION (E) ABOVE (OTHER THAN IF
SUCH FAILURE IS DUE TO A CHANGE IN LAW, OR IN THE INTERPRETATION OR APPLICATION
THEREOF, OCCURRING AFTER THE DATE ON WHICH A FORM, CERTIFICATE OR OTHER DOCUMENT
ORIGINALLY WAS REQUIRED TO BE PROVIDED OR IF SUCH FORM, CERTIFICATE OR OTHER
DOCUMENT OTHERWISE IS NOT REQUIRED UNDER SUBSECTION (E) ABOVE), SUCH LENDER
SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER SUBSECTION (A) OR (C) OF THIS
SECTION 2.11 WITH RESPECT TO TAXES IMPOSED BY THE UNITED STATES BY REASON OF
SUCH FAILURE; PROVIDED, HOWEVER, THAT SHOULD A LENDER BECOME SUBJECT TO TAXES
BECAUSE OF ITS FAILURE TO DELIVER A FORM, CERTIFICATE OR OTHER DOCUMENT REQUIRED
HEREUNDER, THE LOAN PARTIES SHALL TAKE SUCH STEPS AS SUCH LENDER SHALL
REASONABLY REQUEST TO ASSIST SUCH LENDER TO RECOVER SUCH TAXES.


 


(G)                                 WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT CONTAINED HEREIN, THE AGREEMENTS AND OBLIGATIONS CONTAINED IN
THIS SECTION 2.11 SHALL SURVIVE THE PAYMENT IN FULL OF THE PRINCIPAL AND OF
INTEREST ON ALL TERM LOAN BORROWINGS AND TERM LOAN ADVANCES MADE HEREUNDER.


 


(H)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECTION 2.11, ANY LENDER CLAIMING ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT
TO THIS SECTION 2.11 SHALL USE ITS REASONABLE EFFORTS (CONSISTENT WITH ITS
INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE
JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF THE MAKING OF SUCH A CHANGE
WOULD AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF, ANY SUCH ADDITIONAL AMOUNTS
THAT WOULD BE PAYABLE OR MAY THEREAFTER ACCRUE AND WOULD NOT, IN THE SOLE
DETERMINATION OF SUCH LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


 


(I)                                     IF BMCA DETERMINES IN GOOD FAITH THAT
SUBSTANTIAL AUTHORITY EXISTS FOR SUCCESSFULLY CONTESTING ANY TAXES PAID OR
OTHERWISE INDEMNIFIED AGAINST UNDER SECTION 2.11(C), AND SO LONG AS THE
BORROWERS, JOINTLY AND SEVERALLY, AGREE IN WRITING TO INDEMNIFY THE RELEVANT
LENDER, THE ADMINISTRATIVE AGENT OR ANY OTHER AGENT AGAINST ANY DAMAGES OR COSTS
IN CONNECTION WITH SUCH CONTEST, THE RELEVANT LENDER, THE ADMINISTRATIVE AGENT
OR ANY OTHER AGENT,

 

40

--------------------------------------------------------------------------------


 


AS APPLICABLE, SHALL COOPERATE WITH THE BORROWERS IN CHALLENGING SUCH TAXES AT
THE BORROWERS’ EXPENSE, IF SO REQUESTED BY THE BORROWERS, UNLESS THE RELEVANT
LENDER, THE ADMINISTRATIVE AGENT OR OTHER AGENT, AS THE CASE MAY BE, DETERMINES
IN ITS DISCRETION THAT IT WOULD BE ADVERSELY AFFECTED BY SUCH CONTEST.  IF ANY
LENDER, THE ADMINISTRATIVE AGENT OR ANY OTHER AGENT, AS APPLICABLE, RECEIVES A
REFUND OF A TAX PREVIOUSLY PAID BY THE BORROWERS OR OTHERWISE INDEMNIFIED
AGAINST UNDER SECTION 2.11(C), WHICH REFUND IN THE GOOD FAITH JUDGMENT OF SUCH
LENDER, THE ADMINISTRATIVE AGENT OR SUCH OTHER AGENT, AS THE CASE MAY BE, IS
ATTRIBUTABLE TO SUCH PAYMENT MADE BY THE BORROWERS, THEN THE LENDER, THE
ADMINISTRATIVE AGENT OR OTHER AGENT, AS THE CASE MAY BE, SHALL REIMBURSE THE
BORROWERS FOR SUCH AMOUNT (TOGETHER WITH ANY INTEREST RECEIVED THEREON) AS THE
LENDER, THE ADMINISTRATIVE AGENT OR OTHER AGENT, AS THE CASE MAY BE, DETERMINES
TO BE THE PROPORTION OF THE REFUND AS WILL LEAVE IT, AFTER SUCH REIMBURSEMENT,
IN NO BETTER OR WORSE POSITION (TAKING INTO ACCOUNT EXPENSES OR ANY TAXES
IMPOSED ON THE REFUND) THAN IT WOULD HAVE BEEN IN IF THE PAYMENT HAD NOT BEEN
REQUIRED, PROVIDED, HOWEVER, THAT ANY SUCH REIMBURSEMENT SHALL BE MADE ONLY
AFTER SUCH REFUND HAS BEEN FINALLY DETERMINED AND CANNOT BE ADJUSTED AND THE
BORROWERS SHALL RETURN SUCH REFUND TO SUCH LENDER OR AGENT IF ERRONEOUSLY MADE
OR OTHERWISE CHANGED.  AT THE EXPENSE OF THE BORROWERS, THE LENDER, AN
ADMINISTRATIVE AGENT OR OTHER AGENT SHALL CLAIM ANY REFUND INVOLVING A TAX
AGAINST WHICH IT IS INDEMNIFIED BY THE BORROWERS THAT SUCH LENDER OR AGENT
DETERMINES IS AVAILABLE TO IT, UNLESS SUCH LENDER OR AGENT CONCLUDES IN ITS
DISCRETION THAT IT WOULD BE ADVERSELY AFFECTED BY MAKING SUCH A CLAIM.  THE
AGREEMENTS IN THIS CLAUSE (I) SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.

 

SECTION 2.12.      Sharing of Payments, Etc.  If any Lender shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 8.07) (a) on account of Obligations due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the Notes and the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the Notes at such time obtained
by all the Lenders at such time or (b) on account of Obligations owing (but not
due and payable) to such Lender hereunder and under the Notes and the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Lender at such
time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and the other Loan Documents at such time) of
payments on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the Notes at such time obtained by all of the
Lenders at such time, such Lender shall forthwith purchase from the other
Lenders such interests or participating interests in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (i) the purchase price paid to such Lender to
(ii) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such other Lender’s required repayment to (ii) the total
amount so recovered

 

41

--------------------------------------------------------------------------------


 

from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.  The
Borrowers agree that any Lender so purchasing an interest or participating
interest from another Lender pursuant to this Section 2.12 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Lender were the direct creditor of the Borrowers in
the amount of such interest or participating interest, as the case may be.

 

SECTION 2.13.      Use of Proceeds.  The proceeds of (a) the Initial Term Loan
Borrowing shall be available solely to (i) finance, in part, the Tender Offer
and the Transaction and (ii) pay fees and expenses in connection with the
Transaction, and (b) the proceeds of each other Term Loan Borrowing shall be
available solely to (i) finance the purchase of additional shares of Company
Stock, repay advances under the Revolving Credit Facility, the proceeds of which
were used to purchase shares of Company Stock or make other payments in
connection with the Transaction, including the payment of the Elk Private Notes,
and (ii) pay fees and expenses in connection with the Transaction provided,
however, that the Borrowers shall use the proceeds of any Incremental Term Loan
Borrowing for general corporate purposes.

 

SECTION 2.14.      Defaulting Lenders.  (a)  In the event that, at any one time,
(i) any Lender shall be a Defaulting Lender, (ii) such Defaulting Lender shall
owe a Defaulted Advance to the Borrowers and (iii) the Borrowers shall be
required to make any payment hereunder or under any other Loan Document to or
for the account of such Defaulting Lender, then the Borrowers may, so long as no
Default shall occur or be continuing at such time and to the fullest extent
permitted by applicable law, set off and otherwise apply the Obligation of the
Borrowers to make such payment to or for the account of such Defaulting Lender
against the obligation of such Defaulting Lender to make such Defaulted
Advance.  In the event that, on any date, the Borrowers shall so set off and
otherwise apply its obligation to make any such payment against the obligation
of such Defaulting Lender to make any such Defaulted Advance on or prior to such
date, the amount so set off and otherwise applied by the Borrowers shall
constitute for all purposes of this Agreement and the other Loan Documents a
Term Loan Advance by such Defaulting Lender made on the date of such setoff
under the Facility pursuant to which such Defaulted Advance was originally
required to have been made pursuant to Section 2.01.  Such Term Loan Advance
shall be considered, for all purposes of this Agreement, to comprise part of the
Term Loan Borrowing in connection with which such Defaulted Advance was
originally required to have been made pursuant to Section 2.01, even if the
other Term Loan Advances comprising such Term Loan Borrowing shall be Eurodollar
Rate Advances on the date such Term Loan Advance is deemed to be made pursuant
to this subsection (a).  The Borrowers shall notify the Administrative Agent at
any time the Borrowers exercise their right of set-off pursuant to this
subsection (a) and shall set forth in such notice (A) the name of the Defaulting
Lender and the Defaulted Advance required to be made by such Defaulting Lender
and (B) the amount set off and otherwise applied in respect of such Defaulted
Advance pursuant to this subsection (a).  Any portion of such payment otherwise
required to be made by the Borrowers to or for the account of such Defaulting
Lender which is paid by the Borrowers, after giving effect to the amount set off
and otherwise applied by the Borrowers pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.14.

 

42

--------------------------------------------------------------------------------


 


(B)                                 IN THE EVENT THAT, AT ANY ONE TIME, (I) ANY
LENDER SHALL BE A DEFAULTING LENDER, (II) SUCH DEFAULTING LENDER SHALL OWE A
DEFAULTED AMOUNT TO ANY AGENT OR ANY OF THE OTHER LENDERS AND (III) THE
BORROWERS SHALL MAKE ANY PAYMENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH DEFAULTING LENDER, THEN THE
ADMINISTRATIVE AGENT MAY, ON ITS BEHALF OR ON BEHALF OF SUCH OTHER AGENTS OR
SUCH OTHER LENDERS AND TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, APPLY
AT SUCH TIME THE AMOUNT SO PAID BY THE BORROWERS TO OR FOR THE ACCOUNT OF SUCH
DEFAULTING LENDER TO THE PAYMENT OF EACH SUCH DEFAULTED AMOUNT TO THE EXTENT
REQUIRED TO PAY SUCH DEFAULTED AMOUNT.  IN THE EVENT THAT THE ADMINISTRATIVE
AGENT SHALL SO APPLY ANY SUCH AMOUNT TO THE PAYMENT OF ANY SUCH DEFAULTED AMOUNT
ON ANY DATE, THE AMOUNT SO APPLIED BY THE ADMINISTRATIVE AGENT SHALL CONSTITUTE
FOR ALL PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS PAYMENT, TO SUCH
EXTENT, OF SUCH DEFAULTED AMOUNT ON SUCH DATE.  ANY SUCH AMOUNT SO APPLIED BY
THE ADMINISTRATIVE AGENT SHALL BE RETAINED BY THE ADMINISTRATIVE AGENT OR
DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO SUCH OTHER AGENTS OR SUCH OTHER
LENDERS, RATABLY IN ACCORDANCE WITH THE RESPECTIVE PORTIONS OF SUCH DEFAULTED
AMOUNTS PAYABLE AT SUCH TIME TO THE ADMINISTRATIVE AGENT, SUCH OTHER AGENTS AND
SUCH OTHER LENDERS AND, IF THE AMOUNT OF SUCH PAYMENT MADE BY THE BORROWERS
SHALL AT SUCH TIME BE INSUFFICIENT TO PAY ALL DEFAULTED AMOUNTS OWING AT SUCH
TIME TO THE ADMINISTRATIVE AGENT, SUCH OTHER AGENTS AND SUCH OTHER LENDERS, IN
THE FOLLOWING ORDER OF PRIORITY:


 

(I)                                     FIRST, TO THE AGENTS FOR ANY DEFAULTED
AMOUNTS THEN OWING TO THEM, IN THEIR CAPACITIES AS SUCH, RATABLY IN ACCORDANCE
WITH SUCH RESPECTIVE DEFAULTED AMOUNTS THEN OWING TO THE AGENTS; AND

 

(II)                                  SECOND, TO ANY OTHER LENDERS FOR ANY
DEFAULTED AMOUNTS THEN OWING TO SUCH OTHER LENDERS, RATABLY IN ACCORDANCE WITH
SUCH RESPECTIVE DEFAULTED AMOUNTS THEN OWING TO SUCH OTHER LENDERS.

 

Any portion of such amount paid by the Borrowers for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.14.

 


(C)                                  IN THE EVENT THAT, AT ANY ONE TIME, (I) ANY
LENDER SHALL BE A DEFAULTING LENDER, (II) SUCH DEFAULTING LENDER SHALL NOT OWE A
DEFAULTED ADVANCE OR A DEFAULTED AMOUNT AND (III) THE BORROWERS, ANY AGENT OR
ANY OTHER LENDER SHALL BE REQUIRED TO PAY OR DISTRIBUTE ANY AMOUNT HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT TO OR FOR THE ACCOUNT OF SUCH DEFAULTING LENDER,
THEN THE BORROWERS OR SUCH AGENT OR SUCH OTHER LENDER SHALL PAY SUCH AMOUNT TO
THE ADMINISTRATIVE AGENT TO BE HELD BY THE ADMINISTRATIVE AGENT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN ESCROW OR THE ADMINISTRATIVE AGENT SHALL,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HOLD IN ESCROW SUCH AMOUNT
OTHERWISE HELD BY IT.  ANY FUNDS HELD BY THE ADMINISTRATIVE AGENT IN ESCROW
UNDER THIS SUBSECTION (C) SHALL BE DEPOSITED BY THE ADMINISTRATIVE AGENT IN AN
ACCOUNT WITH A BANK (THE “ESCROW BANK”) SELECTED BY THE ADMINISTRATIVE AGENT, IN
THE NAME AND UNDER THE CONTROL OF THE ADMINISTRATIVE AGENT, BUT SUBJECT TO THE
PROVISIONS OF THIS SUBSECTION (C).  THE TERMS APPLICABLE TO SUCH ACCOUNT,
INCLUDING THE RATE OF INTEREST PAYABLE WITH RESPECT TO THE CREDIT BALANCE OF
SUCH ACCOUNT FROM TIME TO TIME, SHALL BE THE ESCROW BANK’S STANDARD TERMS
APPLICABLE TO ESCROW ACCOUNTS MAINTAINED WITH IT.  ANY INTEREST CREDITED TO SUCH
ACCOUNT FROM TIME TO TIME SHALL BE HELD BY THE ADMINISTRATIVE AGENT IN

 

43

--------------------------------------------------------------------------------


 


ESCROW UNDER, AND APPLIED BY THE ADMINISTRATIVE AGENT FROM TIME TO TIME IN
ACCORDANCE WITH THE PROVISIONS OF, THIS SUBSECTION (C).  THE ADMINISTRATIVE
AGENT SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, APPLY ALL FUNDS
SO HELD IN ESCROW FROM TIME TO TIME TO THE EXTENT NECESSARY TO MAKE ANY TERM
LOAN ADVANCES REQUIRED TO BE MADE BY SUCH DEFAULTING LENDER AND TO PAY ANY
AMOUNT PAYABLE BY SUCH DEFAULTING LENDER HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS TO THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER, AS AND WHEN SUCH TERM
LOAN ADVANCES OR AMOUNTS ARE REQUIRED TO BE MADE OR PAID AND, IF THE AMOUNT SO
HELD IN ESCROW SHALL AT ANY TIME BE INSUFFICIENT TO MAKE AND PAY ALL SUCH TERM
LOAN ADVANCES AND AMOUNTS REQUIRED TO BE MADE OR PAID AT SUCH TIME, IN THE
FOLLOWING ORDER OF PRIORITY:


 

(I)                                     FIRST, TO THE AGENTS FOR ANY AMOUNTS
THEN DUE AND PAYABLE BY SUCH DEFAULTING LENDER TO THEM HEREUNDER, IN THEIR
CAPACITIES AS SUCH, RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN DUE
AND PAYABLE TO THE AGENTS;

 

(II)                                  SECOND, TO ANY OTHER LENDERS FOR ANY
AMOUNT THEN DUE AND PAYABLE BY SUCH DEFAULTING LENDER TO SUCH OTHER LENDERS
HEREUNDER, RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN DUE AND
PAYABLE TO SUCH OTHER LENDERS; AND

 

(III)                               THIRD, TO THE BORROWERS FOR ANY TERM LOAN
ADVANCE THEN REQUIRED TO BE MADE BY SUCH DEFAULTING LENDER PURSUANT TO A TERM
LOAN COMMITMENT OF SUCH DEFAULTING LENDER.

 

In the event that any Lender that is a Defaulting Lender shall, at any time,
cease to be a Defaulting Lender, any funds held by the Administrative Agent in
escrow at such time with respect to such Lender shall be distributed by the
Administrative Agent to such Lender and applied by such Lender to the
Obligations owing to such Lender at such time under this Agreement and the other
Loan Documents ratably in accordance with the respective amounts of such
Obligations outstanding at such time.

 


(D)                                 THE RIGHTS AND REMEDIES AGAINST A DEFAULTING
LENDER UNDER THIS SECTION 2.14 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES THAT
THE BORROWERS MAY HAVE AGAINST SUCH DEFAULTING LENDER WITH RESPECT TO ANY
DEFAULTED ADVANCE AND THAT ANY AGENT OR ANY LENDER MAY HAVE AGAINST SUCH
DEFAULTING LENDER WITH RESPECT TO ANY DEFAULTED AMOUNT.


 

SECTION 2.15.      Evidence of Debt.  (a)  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Term Loan
Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.  The Borrowers agree that upon notice by any Lender to the Borrowers
(with a copy of such notice to the Administrative Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Term Loan Advances owing to, or to be made by, such Lender,
the Borrowers shall promptly execute and deliver to such Lender, with a copy to
the Administrative Agent, a Note, in substantially the form of Exhibit A hereto,
payable to the order of such Lender in a principal amount equal to the Term Loan
Commitment of such Lender.  All references to Notes in the Loan Documents shall
mean Notes, if any, to the extent issued hereunder.

 

44

--------------------------------------------------------------------------------


 


(B)                                 THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 8.07(D) SHALL INCLUDE A CONTROL
ACCOUNT, AND A SUBSIDIARY ACCOUNT FOR EACH LENDER, IN WHICH ACCOUNTS (TAKEN
TOGETHER) SHALL BE RECORDED (I) THE DATE AND AMOUNT OF EACH TERM LOAN BORROWING
MADE HEREUNDER, THE TYPE OF TERM LOAN ADVANCES COMPRISING SUCH TERM LOAN
BORROWING AND, IF APPROPRIATE, THE INTEREST PERIOD APPLICABLE THERETO, (II) THE
TERMS OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO AND ACCEPTED BY IT,
(III) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE
AND PAYABLE FROM THE BORROWERS TO EACH LENDER HEREUNDER, AND (IV) THE AMOUNT OF
ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT FROM THE BORROWERS HEREUNDER AND
EACH LENDER’S SHARE THEREOF.


 


(C)                                  ENTRIES MADE IN GOOD FAITH BY THE
ADMINISTRATIVE AGENT IN THE REGISTER PURSUANT TO SUBSECTION (B) ABOVE, AND BY
EACH LENDER IN ITS ACCOUNT OR ACCOUNTS PURSUANT TO SUBSECTION (A) ABOVE, SHALL
BE PRIMA FACIE EVIDENCE OF THE AMOUNT OF PRINCIPAL AND INTEREST DUE AND PAYABLE
OR TO BECOME DUE AND PAYABLE FROM THE BORROWERS TO, IN THE CASE OF THE REGISTER,
EACH LENDER AND, IN THE CASE OF SUCH ACCOUNT OR ACCOUNTS, SUCH LENDER, UNDER
THIS AGREEMENT, ABSENT MANIFEST ERROR; PROVIDED, HOWEVER, THAT THE FAILURE OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER TO MAKE AN ENTRY, OR ANY FINDING THAT AN
ENTRY IS INCORRECT, IN THE REGISTER OR SUCH ACCOUNT OR ACCOUNTS SHALL NOT LIMIT
OR OTHERWISE AFFECT THE OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT.


 

SECTION 2.16.      Increase in Term Loan Borrowing.

 


(A)                                  INCREMENTAL TERM LOAN BORROWINGS.  PROVIDED
THERE EXISTS NO DEFAULT OR EVENT OF DEFAULT, THE BORROWERS MAY FROM TIME TO
TIME, IN ACCORDANCE WITH THIS SECTION 2.16, ELECT TO INCREASE THE TERM LOAN
FACILITY BY A WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (EACH, AN “INCREMENTAL
TERM LOAN BORROWING NOTICE”), WHICH INCREMENTAL TERM LOAN BORROWING NOTICE SHALL
BE PROMPTLY NOTIFIED BY THE ADMINISTRATIVE AGENT TO THE LENDERS, BY A PRINCIPAL
AMOUNT (WHEN AGGREGATED WITH ALL SUCH INCREMENTAL TERM LOAN BORROWINGS AND ALL
INCREASES IN EXCESS OF $100,000,000 OF THE REVOLVING CREDIT FACILITY PURSUANT TO
SECTION 2.17 OF THE REVOLVING CREDIT AGREEMENT (OR ANY SIMILAR PROVISION IN ANY
SUCCESSOR AGREEMENT) NOT EXCEEDING $250,000,000) (EACH SUCH INCREASE, AN
“INCREMENTAL TERM LOAN BORROWING”); PROVIDED THAT ANY SUCH INCREASE SHALL BE IN
A MINIMUM AMOUNT OF $25,000,000.  SUCH INCREMENTAL TERM LOAN BORROWING NOTICE
SHALL SPECIFY THE TIME PERIOD (TO BE DETERMINED BY THE BORROWERS UPON
CONSULTATION WITH THE ADMINISTRATIVE AGENT, BUT IN NO EVENT TO BE LESS THAN TEN
BUSINESS DAYS FROM THE DATE OF DELIVERY OF SUCH INCREMENTAL TERM LOAN BORROWING
NOTICE TO THE ADMINISTRATIVE AGENT) WITHIN WHICH EACH LENDER IS REQUIRED TO
INFORM THE BORROWERS AND THE ADMINISTRATIVE AGENT WHETHER SUCH LENDER DESIRES TO
PARTICIPATE IN SUCH INCREMENTAL TERM LOAN BORROWING.  SUCH INCREMENTAL TERM LOAN
BORROWING NOTICE SHALL SPECIFY (I) THE PROPOSED DATE OF SUCH INCREMENTAL TERM
LOAN BORROWING, (II) THE TYPE OF TERM LOAN ADVANCES COMPRISING SUCH INCREMENTAL
TERM LOAN BORROWING, (III) THE AGGREGATE AMOUNT OF SUCH INCREMENTAL TERM LOAN
BORROWING AND (IV) IN THE CASE OF AN INCREMENTAL TERM LOAN BORROWING CONSISTING
OF EURODOLLAR RATE ADVANCES, THE INITIAL INTEREST PERIOD FOR SUCH TERM LOAN
ADVANCE.


 


(B)                                 LENDER ELECTIONS TO INCREASE.  EACH LENDER
SHALL NOTIFY THE BORROWERS AND THE ADMINISTRATIVE AGENT WITHIN THE PRESCRIBED
TIME PERIOD WHETHER OR NOT IT DESIRES (IN ITS SOLE DISCRETION) TO PARTICIPATE IN
SUCH INCREMENTAL TERM LOAN BORROWING AND INCREASE ITS TERM LOAN ADVANCES IN
CONNECTION THEREWITH AND, IF SO, SHALL SPECIFY THE AMOUNT OF

 

45

--------------------------------------------------------------------------------


 


THE ADDITIONAL ADVANCES OF SUCH INCREMENTAL TERM LOAN BORROWING REQUESTED TO BE
ALLOCATED TO IT.  ANY LENDER NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE
DEEMED TO HAVE DECLINED TO PARTICIPATE IN SUCH INCREMENTAL TERM LOAN BORROWING.


 


(C)                                  NOTIFICATION BY ADMINISTRATIVE AGENT;
ADDITIONAL LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS AND
EACH LENDER OF THE LENDERS’ RESPONSES TO EACH INCREMENTAL TERM LOAN BORROWING
NOTICE.  TO OBTAIN PARTICIPATION IN AN AGGREGATE AMOUNT EQUAL TO THE INCREMENTAL
TERM LOAN BORROWING SUBJECT TO EACH INCREMENTAL TERM LOAN BORROWING NOTICE, AND
SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), THE BORROWERS MAY OBTAIN THE AGREEMENT OF
ADDITIONAL ELIGIBLE ASSIGNEES TO BECOME LENDERS UNDER THIS AGREEMENT PURSUANT TO
A JOINDER AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(D)                                 CLOSING DATE AND ALLOCATIONS.  IF THIS
FACILITY IS INCREASED IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT
AND THE BORROWERS SHALL DETERMINE THE CLOSING DATE (THE “TERM LOAN INCREASE
CLOSING DATE”) AND THE FINAL ALLOCATION OF THE APPLICABLE INCREMENTAL TERM LOAN
BORROWING.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS AND THE
LENDERS OF THE FINAL ALLOCATION OF SUCH INCREASE AND THE TERM LOAN INCREASE
CLOSING DATE.


 


(E)                                  CONDITIONS TO INCREMENTAL TERM LOAN
BORROWINGS.  AS A CONDITION PRECEDENT TO EACH INCREMENTAL TERM LOAN BORROWING,
THE BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF EACH
LOAN PARTY DATED AS OF THE TERM LOAN INCREASE CLOSING DATE SIGNED BY A
RESPONSIBLE OFFICER OF SUCH LOAN PARTY (I) CERTIFYING AND ATTACHING THE
RESOLUTIONS ADOPTED BY SUCH LOAN PARTY APPROVING OR CONSENTING TO SUCH
INCREMENTAL TERM LOAN BORROWING, AND (II) IN THE CASE OF THE BORROWERS,
CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREMENTAL TERM LOAN
BORROWING, (A) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE IV AND
THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF THE RELEVANT TERM
LOAN INCREASE CLOSING DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE
AND CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS
SECTION 2.16, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTION (I) OF
SECTION 4.01(G) SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO CLAUSE (B) OF SECTION 5.03, (B) NO DEFAULT OR EVENT OF DEFAULT
EXISTS OR WOULD EXIST AFTER GIVING EFFECT TO SUCH INCREMENTAL TERM LOAN
BORROWING AND THE APPLICATION OF ANY PROCEEDS THEREOF AND (C) ALL ACCRUED FEES
AND EXPENSES OF THE AGENTS AND THE LENDERS PARTICIPATING IN SUCH INCREMENTAL
TERM LOAN BORROWING (INCLUDING THE REASONABLE ACCRUED FEES AND EXPENSES OF
COUNSEL TO THE ADMINISTRATIVE AGENT AS SET FORTH IN AN INVOICE TO BE PROVIDED TO
THE BORROWERS FROM THE ADMINISTRATIVE AGENT) HAVE BEEN PAID.  EACH LENDER
PARTICIPATING IN ANY INCREMENTAL TERM LOAN BORROWING SHALL, BEFORE 11:00 A.M.
(NEW YORK CITY TIME) ON THE TERM LOAN INCREASE CLOSING DATE RELATING TO SUCH
INCREMENTAL TERM LOAN BORROWING, MAKE AVAILABLE FOR THE ACCOUNT OF ITS
APPLICABLE LENDING OFFICE TO THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE
AGENT’S ACCOUNT, IN SAME DAY FUNDS, SUCH LENDER’S RATABLE PORTION OF SUCH
INCREMENTAL TERM LOAN BORROWING.  AFTER THE ADMINISTRATIVE AGENT’S RECEIPT OF
SUCH FUNDS, THE ADMINISTRATIVE AGENT WILL MAKE SUCH FUNDS AVAILABLE TO THE
BORROWERS BY CREDITING THE BORROWERS’ ACCOUNT.

 

46

--------------------------------------------------------------------------------


 


(F)                                    TERMS OF INCREMENTAL TERM BORROWINGS. ALL
ADVANCES MADE AS PART OF ANY INCREMENTAL TERM LOAN BORROWING (I) SHALL RANK PARI
PASSU IN RIGHT OF PAYMENT AND OF SECURITY WITH, AND SHALL HAVE THE SAME
GUARANTEES AS, THE SENIOR FACILITY, (II) SHALL NOT MATURE EARLIER THAN THE
SEVENTH ANNIVERSARY OF THE CLOSING DATE AND SHALL HAVE A LIFE TO MATURITY THAT
IS NO SHORTER THAN THE LIFE TO MATURITY OF THE SENIOR FACILITY, (III) SHALL BE
TREATED SUBSTANTIALLY THE SAME AS THE SENIOR FACILITY (INCLUDING WITH RESPECT TO
MANDATORY AND VOLUNTARY PREPAYMENTS) AND ALL OTHER TERMS AND DOCUMENTATION IN
RESPECT THEREOF, TO THE EXTENT INCONSISTENT WITH THE SENIOR FACILITY, SHALL NOT
BE MORE ONEROUS THAN THE SENIOR FACILITY AND SHALL BE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, AND (III) IN THE EVENT THE APPLICABLE MARGIN ON TERM
LOAN ADVANCE PURSUANT TO ANY INCREMENTAL TERM LOAN BORROWING AT ANY TIME EXCEEDS
THE APPLICABLE MARGIN HEREUNDER, THE APPLICABLE MARGIN HEREUNDER SHALL BE
AUTOMATICALLY INCREASED SO THAT NO SUCH EXCESS EXISTS.


 

SECTION 2.17.      Relationship Among the Borrowers.

 


(A)                                  ADMINISTRATIVE BORROWER.  BMCA ACQUISITION
AND BMCA ACQUISITION SUB HEREBY APPOINT BMCA, AND BMCA SHALL ACT UNDER THIS
AGREEMENT, AS THE AGENT, ATTORNEY-IN-FACT AND LEGAL REPRESENTATIVE OF BMCA
ACQUISITION AND BMCA ACQUISITION SUB FOR ALL PURPOSES, INCLUDING REQUESTING TERM
LOAN ADVANCES, ISSUING NOTICES OF BORROWING OR TAKING ANY OTHER ACTION UNDER ANY
LOAN DOCUMENT AND RECEIVING ACCOUNT STATEMENTS AND OTHER NOTICES AND
COMMUNICATIONS TO THE BORROWERS (OR ANY OF THEM) FROM ANY AGENT OR ANY LENDER. 
ANY AGENT AND THE LENDERS MAY RELY, AND SHALL BE FULLY PROTECTED IN RELYING, ON
ANY NOTICE OF BORROWING, DISBURSEMENT INSTRUCTION, REPORT, INFORMATION OR ANY
OTHER NOTICE OR COMMUNICATION MADE OR GIVEN BY BMCA, WHETHER IN ITS OWN NAME, AS
BORROWERS’ AGENT, ON BEHALF OF BMCA ACQUISITION AND BMCA ACQUISITION SUB OR ON
BEHALF OF THE BORROWERS, AND NEITHER ANY AGENT NOR ANY LENDER SHALL HAVE ANY
OBLIGATION TO MAKE ANY INQUIRY OR REQUEST ANY CONFIRMATION FROM OR ON BEHALF OF
ANY OTHER BORROWER AS TO THE BINDING EFFECT ON IT OF ANY SUCH NOTICE, REQUEST,
INSTRUCTION, REPORT, INFORMATION, OTHER NOTICE OR COMMUNICATIONS, NOR SHALL THE
JOINT AND SEVERAL CHARACTER OF THE BORROWERS’ OBLIGATIONS HEREUNDER BE AFFECTED.


 


(B)                                 JOINT AND SEVERAL OBLIGATIONS.  THE
OBLIGATIONS OF THE BORROWERS PURSUANT TO THE LOAN DOCUMENTS SHALL BE JOINT AND
SEVERAL AS PROVIDED IN THE GUARANTY.  THE BORROWERS SHALL BE JOINTLY AND
SEVERALLY LIABLE FOR THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS AND
COVENANTS REQUIRED BY THIS AGREEMENT TO BE PERFORMED BY ANY OF THEM, INCLUDING
BMCA ACTING AS AGENT HEREUNDER, AND EACH BORROWER SHALL BE BOUND BY ANY NOTICES
(INCLUDING NOTICES OF BORROWINGS, CONVERSIONS AND CONTINUATIONS), CONSENTS OR
OTHER ACTIONS FURNISHED OR TAKEN BY SUCH BORROWER OR ANY OTHER BORROWER
HEREUNDER.


 


(C)                                  RESIGNATION.  BMCA MAY RESIGN FROM ACTING
AS THE AGENT FOR THE OTHER BORROWERS PURSUANT TO THIS SECTION 2.17 AT ANY TIME
BY NOTIFYING THE ADMINISTRATIVE AGENT, PROVIDED THAT SUCH RESIGNATION SHALL NOT
BECOME EFFECTIVE UNTIL THE EARLIER OF (I) THE APPOINTMENT BY THE OTHER BORROWERS
OF ANOTHER BORROWER AS SUCCESSOR AGENT FOR SUCH BORROWERS HEREUNDER, AND
ACCEPTANCE BY SUCH BORROWER OF SUCH APPOINTMENT AND (II) THE DATE THAT IS 30
DAYS AFTER DELIVERY OF NOTICE BY BMCA OF ITS RESIGNATION.  AT ANY TIME THAT
THERE IS NO BORROWER ACTING AS AGENT HEREUNDER OR UNDER ANY OF THE LOAN
DOCUMENTS, ALL RIGHTS AND OBLIGATIONS OF THE BORROWERS, INCLUDING THE DELIVERY
OF SUCH NOTICES, REQUESTS, CERTIFICATES, STATEMENTS AND OTHER

 

47

--------------------------------------------------------------------------------


 


DOCUMENTS, PERMITTED TO BE EXERCISED OR PERFORMED BY BORROWER AS SUCH AGENT ON
BEHALF OF THE BORROWERS SHALL BE PERFORMED BY THE BORROWERS IN RESPECT OF THE
LOAN DOCUMENTS.


 


ARTICLE III

CONDITIONS OF LENDING


 

SECTION 3.01.      Conditions Precedent to Initial Term Loan Borrowing.  Each of
the following conditions precedent shall be satisfied in order for the Lenders
to make Term Loan Advances pursuant to the Initial Term Loan Borrowing (and the
date on which all such conditions are satisfied is the “Closing Date”):

 

(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ON OR BEFORE THE CLOSING DATE THE FOLLOWING, EACH DATED AS OF SUCH DAY
(UNLESS OTHERWISE SPECIFIED), IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND (EXCEPT FOR THE NOTES) IN SUFFICIENT COPIES FOR
EACH LENDER:

 

(I)                                     COUNTERPARTS OF THIS AGREEMENT EXECUTED
BY EACH OF THE PARTIES HERETO;

 

(II)                                  THE NOTES PAYABLE TO THE ORDER OF THE
LENDERS TO THE EXTENT REQUESTED BY THE LENDERS PURSUANT TO THE TERMS OF
SECTION 2.15;

 

(III)                               A GUARANTY IN SUBSTANTIALLY THE FORM OF
EXHIBIT J HERETO (THE “GUARANTY”) DULY EXECUTED BY BMCA AND EACH DOMESTIC
SUBSIDIARY OF BMCA;

 

(IV)                              COPIES OF REPORTS IN RESPECT OF COMPLETED LIEN
SEARCHES (AS OF A RECENT DATE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT), LISTING ALL EFFECTIVE FINANCING STATEMENTS THAT NAME ANY LOAN PARTY AS
DEBTOR FILED IN ANY JURISDICTION RELEVANT TO THE PERFECTION OF THE LIENS CREATED
UNDER THE SECURITY AGREEMENT IN THE COLLATERAL DESCRIBED THEREIN AND OWNED BY
SUCH LOAN PARTY;

 

(V)                                 CERTIFIED COPIES OF THE RESOLUTIONS OF THE
BOARD OF DIRECTORS OR BOARD OF MANAGERS, AS APPLICABLE, OF EACH LOAN PARTY
APPROVING THIS AGREEMENT AND EACH LOAN DOCUMENT TO WHICH IT IS OR IS TO BE A
PARTY, AND COPIES OF ALL DOCUMENTS EVIDENCING OTHER NECESSARY CORPORATE OR
LIMITED LIABILITY COMPANY ACTION AND GOVERNMENTAL AND OTHER THIRD PARTY
APPROVALS AND CONSENTS, IF ANY, WITH RESPECT TO THE TRANSACTION AND EACH LOAN
DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY;

 

(VI)                              A COPY OF A CERTIFICATE OF THE SECRETARY OF
STATE OF THE JURISDICTION OF ORGANIZATION OF EACH LOAN PARTY, DATED REASONABLY
NEAR THE CLOSING DATE, CERTIFYING (A) AS TO A TRUE AND CORRECT COPY OF THE
CHARTER OR OTHER CONSTITUENT DOCUMENT OF SUCH LOAN PARTY AND EACH AMENDMENT
THERETO ON FILE IN SUCH SECRETARY’S OFFICE AND (B) THAT (1) SUCH AMENDMENTS ARE
THE ONLY AMENDMENTS TO SUCH LOAN PARTY’S CHARTER OR OTHER CONSTITUENT DOCUMENT
ON FILE IN SUCH SECRETARY’S OFFICE, (2) SUCH LOAN PARTY HAS PAID ALL FRANCHISE
TAXES TO THE DATE OF SUCH CERTIFICATE AND (3) SUCH LOAN PARTY IS DULY ORGANIZED
AND IN GOOD STANDING OR

 

48

--------------------------------------------------------------------------------


 

PRESENTLY SUBSISTING UNDER THE LAWS OF THE STATE OF THE JURISDICTION OF ITS
ORGANIZATION;

 

(VII)                           A CERTIFICATE OF EACH LOAN PARTY, SIGNED ON
BEHALF OF SUCH LOAN PARTY BY ITS SECRETARY OR ANY ASSISTANT SECRETARY, DATED AS
OF THE CLOSING DATE (THE STATEMENTS MADE IN WHICH CERTIFICATE SHALL BE TRUE ON
AND AS OF THE CLOSING DATE), CERTIFYING AS TO (A) THE ABSENCE OF ANY AMENDMENTS
TO THE RELEVANT CERTIFICATE OF INCORPORATION OR OTHER CONSTITUENT DOCUMENT AS
CERTIFIED BY THE SECRETARY OF STATE’S CERTIFICATE REFERRED TO IN
SECTION 3.01(A)(VI) SINCE THE DATE OF SUCH SECRETARY OF STATE’S CERTIFICATE,
(B) A TRUE AND CORRECT COPY OF THE BYLAWS, IF ANY, OF SUCH LOAN PARTY AS IN
EFFECT ON THE DATE ON WHICH THE RESOLUTIONS REFERRED TO IN
SECTION 3.01(A)(V) WERE ADOPTED AND ON THE CLOSING DATE, AND (C) THE DUE
INCORPORATION AND GOOD STANDING OR VALID EXISTENCE OF SUCH LOAN PARTY AS A
CORPORATION ORGANIZED UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION,
AND THE ABSENCE OF ANY PROCEEDING FOR THE DISSOLUTION OR LIQUIDATION OF SUCH
LOAN PARTY;

 

(VIII)                        [INTENTIONALLY OMITTED];

 

(IX)                                A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF EACH LOAN PARTY CERTIFYING THE NAMES AND TRUE SIGNATURES
OF THE OFFICERS OF SUCH LOAN PARTY AUTHORIZED TO SIGN EACH LOAN DOCUMENT TO
WHICH IT IS OR IS TO BE A PARTY AND THE OTHER DOCUMENTS TO BE DELIVERED
HEREUNDER AND THEREUNDER;

 

(X)                                   COPY OF THE MERGER AGREEMENT, DULY
EXECUTED BY THE PARTIES THERETO, TOGETHER WITH ALL AGREEMENTS, INSTRUMENTS AND
OTHER DOCUMENTS DELIVERED IN CONNECTION THEREWITH AS THE ADMINISTRATIVE AGENT
SHALL REQUEST CERTIFIED AS BEING TRUE, COMPLETE AND CORRECT BY AN OFFICER OF
BMCA;

 

(XI)                                A CERTIFICATE, IN SUBSTANTIALLY THE FORM OF
EXHIBIT D, ATTESTING TO THE SOLVENCY OF BMCA AND ITS SUBSIDIARIES, TAKEN AS A
WHOLE, BEFORE AND AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREUNDER
(AND ASSUMING THAT NEITHER BMCA NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO
ASBESTOS-RELATED LIABILITIES), FROM THE CHIEF FINANCIAL OFFICER OF BMCA;

 

(XII)                             EVIDENCE OF INSURANCE MAINTAINED BY BMCA AND
ITS RESPECTIVE SUBSIDIARIES AS REQUIRED UNDER THE LOAN DOCUMENTS, AND THE
COLLATERAL AGREEMENT AGENT SHALL BE NAMED AS AN ADDITIONAL INSURED OR LOSS PAYEE
UNDER ALL INSURANCE POLICIES TO BE MAINTAINED WITH RESPECT TO PROPERTIES
CONSTITUTING COLLATERAL;

 

49

--------------------------------------------------------------------------------


 

(XIII)                          EVIDENCE THAT NOT LESS THAN $245,000,000 IN
AGGREGATE PRINCIPAL AMOUNT OF THE 2007 NOTES AND THE 2008 NOTES SHALL HAVE BEEN
VALIDLY TENDERED, AND NOT WITHDRAWN, AND THAT HOLDERS THEREOF PROVIDED THEIR
CONSENT TO, AND IN ACCORDANCE WITH THE REQUIREMENTS OF, THE TENDER OFFER AND
CONSENT SOLICITATION DATED DECEMBER 20, 2006, AND THAT SUCH NOTES HAVE BEEN
ACCEPTED FOR PAYMENT BY BMCA, PURSUANT TO THE RESPECTIVE SUPPLEMENTAL INDENTURE
TO THE EXISTING INDENTURES AND PRIOR TO OR COINCIDENTALLY WITH THE INITIAL TERM
LOAN BORROWING, SUCH NOTES WILL BE REPAID;

 

(XIV)                         A FAVORABLE OPINION OF WEIL, GOTSHAL & MANGES LLP,
COUNSEL FOR THE LOAN PARTIES, IN SUBSTANTIALLY THE FORM OF EXHIBIT G HERETO;

 

(XV)                            A FAVORABLE OPINION OF MARC J. KURZMAN, THE
ACTING GENERAL COUNSEL TO BMCA, IN SUBSTANTIALLY THE FORM OF EXHIBIT H HERETO;
AND

 

(XVI)                         A FORM U 1 REFERRED TO IN REGULATION U.

 


(B)                                 THE COLLATERAL AGREEMENT AGENT SHALL HAVE
RECEIVED ON OR BEFORE THE CLOSING DATE:


 

(I)                                     A SECURITY AGREEMENT IN SUBSTANTIALLY
THE FORM OF EXHIBIT I HERETO (THE “SECURITY AGREEMENT”), DULY EXECUTED BY THE
COLLATERAL AGREEMENT AGENT AND EACH LOAN PARTY, TOGETHER WITH:

 

(A)                              certificates representing the Pledged Equity
Interests referred to therein accompanied by undated stock powers executed in
blank and instruments evidencing the Pledged Debt referred to therein, indorsed
in blank, which have been delivered to the Collateral Agreement Agent;

 

(B)                                copies of financing statements in form
appropriate for filing under the Uniform Commercial Code of all jurisdictions
that the Administrative Agent may deem necessary in order to perfect and protect
the liens and security interests created under the Security Agreement, covering
the Collateral described in the Security Agreement;

 

(C)                                the Intellectual Property Security Agreement
duly executed by each Loan Party;

 

(D)                               except as provided in Section 5.01(k)(iv),
evidence that all other action that the Administrative Agent may reasonably deem
necessary in order to perfect and protect the liens and security interests
created under the Security Agreement has been or will be taken (including
receipt of duly executed payoff letter and UCC-3 termination statements in form
appropriate for filing);

 

(II)                                  THE COLLATERAL AGENCY AGREEMENT DULY
EXECUTED BY THE PARTIES THERETO;

 

50

--------------------------------------------------------------------------------


 

(III)                               THE INTERCREDITOR AGREEMENTS DULY EXECUTED
BY THE PARTIES THERETO;

 

(IV)                              SUBJECT TO SECTION 5.01(K)(III), DEEDS OF
TRUST, TRUST DEEDS AND MORTGAGES IN SUBSTANTIALLY THE FORM OF EXHIBIT E HERETO
(WITH SUCH CHANGES AS MAY BE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS
COUNSEL TO ACCOUNT FOR LOCAL LAW MATTERS) AND COVERING THE PROPERTIES LISTED IN
PART 1 OF SCHEDULE 4.01(Q) HERETO (TOGETHER WITH EACH OTHER DEED OF TRUST, TRUST
DEED OR MORTGAGE DELIVERED PURSUANT TO SECTIONS 5.01(J) AND 5.01(K)(VI), IN EACH
CASE, AS AMENDED, THE “MORTGAGES”), DULY EXECUTED BY THE APPROPRIATE LOAN PARTY,
TOGETHER WITH:

 

(A)                              evidence that counterparts of the Mortgages
have been duly executed, acknowledged and delivered on or before the Closing
Date and are in form suitable for filing or recording, in all filing or
recording offices that the Administrative Agent may deem necessary in order to
create a valid first and subsisting Lien on the property described therein in
favor of the Collateral Agreement Agent for the benefit of the Secured Parties
and that all applicable filing and recording taxes and fees, if any, have been
paid or a sufficient amount has been collected by the relevant title insurer
referenced in clause (B) below to satisfy the payments thereof;

 

(B)                                fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies (the “Mortgage Policies”) in
form and substance, with endorsements and in amount reasonably acceptable to the
Administrative Agent, issued, coinsured and reinsured by title insurers
reasonably acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only the Permitted
Encumbrances, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary;

 

(C)                                Existing American Land Title
Association/American Congress on Surveying and Mapping form surveys along with
certificates of no change from BMCA;

 

(D)                               evidence of the insurance required by the
terms of the Mortgages ; and

 

(E)                                 such other consents, agreements and
confirmations as the Administrative Agent may deem necessary and evidence that
all other actions that the Administrative Agent may deem necessary in order to
create valid first and subsisting Liens on the property described in the
Mortgages has been taken; and

 

51

--------------------------------------------------------------------------------

 

(V)                                 FAVORABLE OPINIONS OF LOCAL COUNSEL FOR THE
LOAN PARTIES IN STATES IN WHICH THE PROPERTIES ARE LOCATED WITH RESPECT TO THE
ENFORCEABILITY AND PERFECTION OF THE MORTGAGES AND ANY RELATED FIXTURE FILINGS.

 


(C)                                  PRIOR TO OR COINCIDENTALLY WITH THE INITIAL
TERM LOAN BORROWING, THE TENDER OFFER SHALL HAVE BEEN CONSUMMATED IN ACCORDANCE
IN ALL MATERIAL RESPECTS WITH THE DOCUMENTATION THEREFOR AFTER GIVING EFFECT TO
ANY WAIVERS OR AMENDMENTS TO SUCH DOCUMENTATION THAT (I) ARE NOT MATERIALLY
ADVERSE TO THE INTERESTS OF THE LENDERS OR (II) TO WHICH THE LEAD ARRANGERS HAVE
GIVEN THEIR CONSENT, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD, CONDITIONED
OR DELAYED.


 


(D)                                 PRIOR TO OR COINCIDENTALLY WITH THE INITIAL
TERM LOAN BORROWING, BMCA SHALL HAVE PAID ALL OF ITS OUTSTANDING OBLIGATIONS AND
TERMINATED THE COMMITMENTS UNDER THE EXISTING CREDIT AGREEMENT AND ALL LIENS
GRANTED THEREUNDER SHALL HAVE BEEN TERMINATED OR AUTHORIZED TO BE TERMINATED AND
TAKEN ALL OTHER ACTIONS SUCH THAT, AFTER GIVING EFFECT TO THIS AGREEMENT, THE
TENDER OFFER, THE BRIDGE LOAN FACILITY AND THE REVOLVING CREDIT FACILITY, BMCA
AND ITS SUBSIDIARIES SHALL HAVE NO DEBT OUTSTANDING OTHER THAN (A) DEBT UNDER
THIS AGREEMENT, (B) DEBT UNDER THE REVOLVING CREDIT FACILITY, (C) DEBT UNDER THE
EXISTING INDENTURES IN AN AGGREGATE AMOUNT NOT IN EXCESS OF $260,000,000,
(D) DEBT UNDER THE BRIDGE LOAN FACILITY AND (E) DEBT LISTED ON SCHEDULE 4.01(O)
OR OTHERWISE PERMITTED UNDER SECTION 5.02(B).


 


(E)                                  PRIOR TO OR SIMULTANEOUSLY WITH THE INITIAL
TERM LOAN BORROWING, THE BORROWERS SHALL HAVE RECEIVED $325,000,000 IN GROSS
CASH PROCEEDS FROM BORROWINGS UNDER THE BRIDGE LOAN FACILITY, WHICH PROCEEDS
(AFTER DEDUCTION OF RELATED COSTS AND EXPENSES WITH RESPECT THERETO) SHALL HAVE
BEEN USED TO MAKE PAYMENTS IN CONNECTION WITH THE TRANSACTION, AND THE REVOLVING
CREDIT FACILITY SHALL BE EFFECTIVE.


 


(F)                                    (A) APPROPRIATE NOTICE SHALL HAVE BEEN
DULY PROVIDED IN THE BANKRUPTCY CASE OF G-I HOLDINGS, INC. WITHOUT ANY ADVERSE
ACTION BEING TAKE WITH RESPECT THERETO, OR IF ANY OBJECTIONS ARE MADE IN RESPECT
OF SUCH NOTICE, THE BANKRUPTCY COURT HAS ISSUED AN ORDER (WHICH HAS BECOME
FINAL) SATISFACTORY TO THE ADMINISTRATIVE AGENT APPROVING THIS AGREEMENT AS
REFERRED TO IN SECTION 8.14 AND (B) ALL REQUIRED FILINGS IN CONNECTION WITH THE
TRANSACTION SHALL HAVE BEEN MADE AND ALL APPLICABLE WAITING PERIODS SHALL HAVE
EXPIRED WITHOUT ANY ACTION BEING TAKEN BY ANY COMPETENT AUTHORITY WHICH PREVENTS
THE CONSUMMATION OF THE TRANSACTION.  ADDITIONALLY, THERE SHALL NOT EXIST ANY
EVENT OR ORDER ARISING IN THE BANKRUPTCY CASE OF G-I HOLDINGS, INC., PROHIBITING
OR IMPOSING MATERIALLY ADVERSE CONDITIONS UPON THE TRANSACTION OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(G)                                 ALL COSTS, FEES, EXPENSES (INCLUDING LEGAL
FEES AND EXPENSES) AND OTHER COMPENSATION CONTEMPLATED HEREBY, PAYABLE TO THE
JOINT LEAD ARRANGERS AND THE LENDERS OR OTHERWISE PAYABLE IN RESPECT OF THE
TRANSACTION SHALL HAVE BEEN PAID TO THE EXTENT DUE.


 


(H)                                 THE BORROWERS SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT THE NOTICE OF BORROWING FOR THE INITIAL TERM LOAN
BORROWING.

 

52

--------------------------------------------------------------------------------


 


(I)                                     THERE HAS NOT OCCURRED ANY CONDITION OR
CIRCUMSTANCE CONSTITUTING AN ELK MATERIAL ADVERSE EFFECT.


 


(J)                                     BMCA SHALL HAVE USED REASONABLE EFFORTS
TO RECEIVE RATINGS (OF ANY LEVEL) FOR THE TERM LOAN FACILITY FROM S&P AND
MOODY’S.


 

SECTION 3.02. Conditions Precedent to the Merger Term Loan Borrowing.  Each of
the following conditions precedent shall be satisfied in order for the Lenders
to make the Term Loan Advances pursuant to the Merger Term Loan Borrowing:

 

(I)                                     AFTER GIVING EFFECT TO THE CONSUMMATION
OF THE MERGER, ALL DEBT FOR BORROWED MONEY OF ELK AND ITS SUBSIDIARIES SHALL
HAVE BEEN PAID AND ALL COMMITMENTS, SECURITY INTERESTS AND GUARANTEES IN
CONNECTION THEREWITH SHALL HAVE BEEN TERMINATED AND RELEASED (OR ARRANGEMENTS
REASONABLY SATISFACTORY TO THE JOINT LEAD ARRANGERS SHALL HAVE BEEN MADE IN
RESPECT THEREOF) EXCEPT (X) THEIR OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, THE REVOLVING CREDIT FACILITY, THE BRIDGE LOAN FACILITY OR THE
SENIOR NOTES OR, IF THE ELK PRIVATE NOTES CONDITION IS SATISFIED, THE ELK
PRIVATE NOTES AND (Y) ANY SUCH DEBT PERMITTED TO BE MAINTAINED OR INCURRED
PURSUANT TO SECTION 5.02(B) AND (Z) ANY DEBT SET FORTH ON SCHEDULE 3.02.

 

(II)                                  PRIOR TO OR SIMULTANEOUSLY WITH THE MERGER
TERM LOAN BORROWING OR THE ADMINISTRATIVE AGENT IS SATISFIED THAT THE SAME WILL
HAPPEN IMMEDIATELY FOLLOWING THE MERGER TERM LOAN BORROWING, THE MERGER SHALL
HAVE BEEN CONSUMMATED (OR WILL BE CONCURRENTLY CONSUMMATED) IN ACCORDANCE WITH
THE TERMS OF THE MERGER AGREEMENT AND OTHER DOCUMENTATION THEREFOR (INCLUDING
ANY PROXY STATEMENT) AFTER GIVING EFFECT TO ANY WAIVERS OR AMENDMENTS THERETO
THAT (A) ARE NOT MATERIALLY ADVERSE TO THE INTERESTS OF THE LENDERS OR (B) TO
WHICH THE JOINT LEAD ARRANGERS HAVE GIVEN THEIR CONSENT, SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.

 

(III)                               PRIOR TO OR SIMULTANEOUSLY WITH THE MERGER
TERM LOAN BORROWING OR THE ADMINISTRATIVE AGENT IS SATISFIED THAT THE SAME WILL
HAPPEN IMMEDIATELY FOLLOWING THE MERGER, ELK AND EACH OF ITS SUBSIDIARIES SHALL
BECOME A PARTY TO THE GUARANTY AND THE SECURITY AGREEMENT, AND PROVIDE UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS FOR FILING IN ALL APPROPRIATE
JURISDICTIONS.

 

(IV)                              ALL COSTS, FEES, EXPENSES (INCLUDING LEGAL
FEES AND EXPENSES) AND OTHER COMPENSATION CONTEMPLATED HEREBY, PAYABLE TO THE
JOINT LEAD ARRANGERS AND THE LENDERS OR OTHERWISE PAYABLE IN RESPECT OF THE
MERGER SHALL HAVE BEEN PAID TO THE EXTENT DUE.

 

SECTION 3.03. Conditions Precedent to Each Term Loan Borrowing.  The obligation
of each Lender to make a Term Loan Advance, shall be subject to the further
conditions precedent that on the date of such Term Loan Borrowing (a) the
following statements shall be true and the Administrative Agent shall have
received for the account of such Lender a certificate signed by a duly
authorized officer of BMCA, dated the date of such Term Loan Borrowing stating
that (and each of the giving of the applicable Notice of Borrowing, and the
acceptance by the applicable Borrower of the proceeds of the Term Loan Advances
pursuant to such Term Loan Borrowing shall constitute a representation and
warranty by such Borrower that both on the date of such notice and on the

 

53

--------------------------------------------------------------------------------


 

date of making the Term Loan Advances pursuant to such Term Loan Borrowing such
statements are true):

 

(I)                                     THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN EACH LOAN DOCUMENT AND IN THE MERGER AGREEMENT ARE CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF SUCH DATE, BEFORE AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH TERM LOAN BORROWING AND TO THE APPLICATION OF THE PROCEEDS
THEREFROM, AS THOUGH MADE ON AND AS OF SUCH DATE, OTHER THAN ANY SUCH
REPRESENTATIONS OR WARRANTIES THAT, BY THEIR TERMS, REFER TO A SPECIFIC DATE
OTHER THAN THE DATE OF SUCH TERM LOAN BORROWING, IN WHICH CASE AS OF SUCH
SPECIFIC DATE, PROVIDED, THAT IN THE CASE OF THE INITIAL TERM LOAN BORROWING,
THE REPRESENTATION AND WARRANTY CONTAINED IN THE SECTION 4.01(G)(I)(B) SHALL NOT
BE BROUGHT DOWN TO THE DATE THEREOF, AND PROVIDED, FURTHER, HOWEVER, UNTIL THE
MERGER, THE REPRESENTATIONS AND  WARRANTIES IN THE LOAN DOCUMENTS AND THE MERGER
AGREEMENT WITH RESPECT TO ELK AND ITS SUBSIDIARIES, FOR PURPOSES OF THIS
SECTION 3.03(A)(I) AND SECTION 4.01, SHALL BE LIMITED TO (X) THOSE SET FORTH IN
THE MERGER AGREEMENT AS ARE MATERIAL TO THE INTERESTS OF THE LENDERS, BUT ONLY
TO THE EXTENT THAT BMCA ACQUISITION OR BMCA ACQUISITION SUB HAS THE RIGHT TO
TERMINATE THEIR OBLIGATIONS UNDER THE MERGER AGREEMENT AS A RESULT OF A BREACH
IN SUCH REPRESENTATIONS AND (Y) THE SPECIFIED REPRESENTATIONS.  FOR PURPOSES
HEREOF, “SPECIFIED REPRESENTATIONS” MEANS THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THE MERGER AGREEMENT AS TO THE CORPORATE POWER AND AUTHORITY OF ELK AND
ITS SUBSIDIARIES AND THE EXECUTION, DELIVERY AND ENFORCEABILITY BY ELK AND ITS
SUBSIDIARIES OF THE MERGER AGREEMENT AND DOCUMENTS RELATED THERETO;

 

(II)                                  NO DEFAULT HAS OCCURRED AND IS CONTINUING,
OR WOULD RESULT FROM SUCH TERM LOAN BORROWING OR FROM THE APPLICATION OF THE
PROCEEDS THEREFROM (EXCEPT WITH RESPECT TO A BREACH OF REPRESENTATIONS THAT ARE
NOT CONDITIONS TO FUNDING OF ANY TERM LOAN BORROWINGS); AND

 

(B)                                 THE ADMINISTRATIVE AGENT SHALL BE IN ITS
REASONABLE JUDGMENT SATISFIED THAT (I) NO ACTION ADVERSE TO THE VALIDITY AND
ENFORCEABILITY OF THE LIENS CREATED IN FAVOR OF THE COLLATERAL AGREEMENT AGENT,
FOR THE BENEFIT OF THE LENDERS, UNDER THE COLLATERAL DOCUMENTS OR THE RIGHTS OR
REMEDIES OF THE AGENTS OR THE LENDERS UNDER ANY OF THE LOAN DOCUMENTS HAS BEEN
TAKEN IN OR IN CONNECTION WITH THE G-I HOLDINGS BANKRUPTCY PROCEEDINGS (IT BEING
UNDERSTOOD THAT THE FILINGS ON JUNE 30, 2003 OF THE NOTICE OF APPEAL AND THE
BRIEF IN SUPPORT THEREOF BY THE OFFICIAL COMMITTEE OF ASBESTOS CLAIMANTS IN THE
G-I HOLDINGS BANKRUPTCY PROCEEDINGS SHALL NOT, SOLELY BY THEMSELVES, BE DEEMED
TO BE ADVERSE ACTIONS FOR PURPOSES OF THIS CLAUSE (B)) OR (II) IF ANY SUCH
ACTION HAS BEEN TAKEN, SUCH ACTION HAS BEEN RESOLVED IN A MANNER REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

SECTION 3.04. Determinations Under Section 3.01 or 3.02.  For purposes of
determining compliance with the conditions specified in Section 3.01 or 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the Closing
Date specifying its objection thereto.

 

54

--------------------------------------------------------------------------------


 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


 

SECTION 4.01. Representations and Warranties of the Borrowers.  Each Borrower
represents and warrants that the following statements are true and correct,
provided, however, that until the Merger such representations and warranties
with respect to Elk and its Subsidiaries shall be limited as set forth in
Section 3.03(i):

 

(A)                                  CORPORATE EXISTENCE.  EACH LOAN PARTY AND
EACH OF ITS SUBSIDIARIES (I) IS A CORPORATION OR LIMITED LIABILITY COMPANY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION, (II) IS DULY QUALIFIED AND IN GOOD STANDING AS
A FOREIGN CORPORATION OR LIMITED LIABILITY COMPANY IN EACH OTHER JURISDICTION IN
WHICH IT OWNS OR LEASES PROPERTY OR IN WHICH THE CONDUCT OF ITS BUSINESS
REQUIRES IT TO SO QUALIFY OR BE LICENSED EXCEPT WHERE THE FAILURE TO SO QUALIFY
OR BE LICENSED COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT AND (III) HAS ALL REQUISITE CORPORATE OR LIMITED LIABILITY COMPANY POWER
AND AUTHORITY (INCLUDING ALL GOVERNMENTAL AUTHORIZATIONS) TO OWN OR LEASE AND
OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS
PROPOSED TO BE CONDUCTED.  ALL OF THE OUTSTANDING EQUITY INTERESTS IN BMCA HAVE
BEEN VALIDLY ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND ARE OWNED BY BMCA
HOLDINGS IN THE AMOUNTS SPECIFIED ON SCHEDULE 4.01(A) HERETO FREE AND CLEAR OF
ALL LIENS.

 

(B)                                 SUBSIDIARIES.  SET FORTH ON
SCHEDULE 4.01(B) HERETO IS A COMPLETE AND ACCURATE LIST OF ALL SUBSIDIARIES OF
EACH LOAN PARTY, AS OF THE DATE HEREOF, SHOWING (AS TO EACH SUCH SUBSIDIARY) THE
JURISDICTION OF ITS ORGANIZATION, THE NUMBER OF SHARES OF EACH CLASS OF ITS
AUTHORIZED EQUITY INTERESTS, AND THE NUMBER OUTSTANDING ON THE DATE HEREOF AND
THE PERCENTAGE OF EACH SUCH CLASS OF ITS EQUITY INTERESTS OWNED (DIRECTLY OR
INDIRECTLY) BY SUCH LOAN PARTY AND THE NUMBER OF SHARES COVERED BY ALL
OUTSTANDING OPTIONS, WARRANTS, RIGHTS OF CONVERSION OR PURCHASE AND SIMILAR
RIGHTS AT THE DATE HEREOF.  ALL OF THE OUTSTANDING EQUITY INTERESTS IN EACH LOAN
PARTY’S SUBSIDIARIES HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND NON-ASSESSABLE
AND ARE OWNED BY SUCH LOAN PARTY OR ONE OR MORE OF ITS SUBSIDIARIES FREE AND
CLEAR OF ALL LIENS, EXCEPT THOSE CREATED UNDER THE COLLATERAL DOCUMENTS AND TO
SECURE DEBT UNDER THE REVOLVING CREDIT FACILITY, THE EXISTING INDENTURES AND THE
BRIDGE LOAN FACILITY AND, WHEN ISSUED, THE SENIOR NOTES.

 

(C)                                  CORPORATE POWER; AUTHORIZATION.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF EACH TRANSACTION
DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER, ARE WITHIN SUCH LOAN PARTY’S POWERS, HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION, AND DO NOT (I) CONTRAVENE SUCH
LOAN PARTY’S CHARTER OR BYLAWS OR OTHER CONSTITUENT DOCUMENTS, (II) VIOLATE ANY
LAW, RULE, REGULATION (INCLUDING REGULATION X AND REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM), ORDER, WRIT, JUDGMENT, INJUNCTION,
DECREE, DETERMINATION OR AWARD, (III) CONFLICT WITH OR RESULT IN THE BREACH OF,
OR CONSTITUTE A DEFAULT OR REQUIRE ANY PAYMENT TO BE MADE UNDER, ANY CONTRACT,
LOAN AGREEMENT, INDENTURE, MORTGAGE, DEED OF TRUST, LEASE OR OTHER INSTRUMENT
BINDING ON OR AFFECTING ANY LOAN PARTY, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
PROPERTIES OR (IV) EXCEPT FOR THE LIENS CREATED UNDER THE LOAN DOCUMENTS AND TO
SECURE DEBT UNDER THE REVOLVING CREDIT FACILITY, THE EXISTING INDENTURES, THE
BRIDGE LOAN FACILITY AND WHEN ISSUED, THE SENIOR NOTES RESULT IN OR REQUIRE THE
CREATION OR IMPOSITION OF ANY LIEN UPON OR WITH RESPECT TO ANY OF THE

 

55

--------------------------------------------------------------------------------


 

PROPERTIES OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.  NO LOAN PARTY OR ANY
OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY SUCH LAW, RULE, REGULATION, ORDER,
WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION OR AWARD OR IN BREACH OF ANY
SUCH CONTRACT, LOAN AGREEMENT, INDENTURE, MORTGAGE, DEED OF TRUST, LEASE OR
OTHER INSTRUMENT, THE VIOLATION OR BREACH OF WHICH COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  IN MAKING THE FOREGOING REPRESENTATIONS WITH
RESPECT TO NON-CONTRAVENTION WITH REGULATIONS U AND X, THE BORROWERS ARE RELYING
ON EACH LENDER HAVING DETERMINED THAT THE GOOD FAITH LOAN VALUE OF THE
COLLATERAL OTHER THAN MARGIN STOCK PLUS THE LOAN VALUE OF THE COMPANY STOCK
DETERMINED AS PROVIDED IN REGULATION U SECURING THE TERM LOAN ADVANCES MADE BY
IT IS NOT LESS THAN THE AMOUNT OF SUCH TERM LOAN ADVANCES.

 

(D)                                 GOVERNMENTAL AUTHORIZATIONS.  NO
GOVERNMENTAL AUTHORIZATION, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER THIRD PARTY IS REQUIRED FOR (I) THE DUE EXECUTION,
DELIVERY, RECORDATION, FILING OR PERFORMANCE BY ANY LOAN PARTY OF ANY LOAN
DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY, OR FOR THE CONSUMMATION OF THE
TRANSACTION (EXCEPT FOR THE FILING OF A CERTIFICATE OF MERGER IN CONNECTION WITH
THE MERGER), (II) THE GRANT BY ANY LOAN PARTY OF THE LIENS GRANTED BY IT
PURSUANT TO THE COLLATERAL DOCUMENTS, (III) THE PERFECTION OR MAINTENANCE OF THE
LIENS CREATED UNDER THE COLLATERAL DOCUMENTS (INCLUDING THE FIRST PRIORITY
NATURE THEREOF (SUBJECT TO LIENS PERMITTED UNDER ANY LOAN DOCUMENT)) OR (IV) THE
EXERCISE BY ANY AGENT OR ANY LENDER OF ITS RIGHTS UNDER THE LOAN DOCUMENTS OR
THE REMEDIES IN RESPECT OF THE COLLATERAL PURSUANT TO THE COLLATERAL DOCUMENTS,
EXCEPT FOR THE AUTHORIZATIONS, APPROVALS, ACTIONS, NOTICES AND FILINGS WHICH
HAVE BEEN DULY OBTAINED, TAKEN, GIVEN OR MADE ON OR PRIOR TO THE DATE HEREOF AND
ARE IN FULL FORCE AND EFFECT OR WILL BE MADE TO PERFECT A SECURITY INTEREST AS
CONTEMPLATED BY SECTION 3.01(B)(I) AND SECTION 5.01(J).  ALL APPLICABLE WAITING
PERIODS IN CONNECTION WITH THE TRANSACTION HAVE EXPIRED WITHOUT ANY ACTION
HAVING BEEN TAKEN BY ANY COMPETENT AUTHORITY RESTRAINING, PREVENTING OR IMPOSING
MATERIALLY ADVERSE CONDITIONS UPON THE TRANSACTION OR THE RIGHTS OF THE LOAN
PARTIES OR THEIR SUBSIDIARIES FREELY TO TRANSFER OR OTHERWISE DISPOSE OF, OR TO
CREATE ANY LIEN ON, ANY PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED BY ANY OF
THEM.

 

(E)                                  ENFORCEABLE OBLIGATIONS.  THIS AGREEMENT
HAS BEEN, AND EACH OTHER TRANSACTION DOCUMENT WHEN DELIVERED HEREUNDER WILL HAVE
BEEN, DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY PARTY THERETO.  THIS
AGREEMENT IS, AND EACH OTHER TRANSACTION DOCUMENT WHEN DELIVERED HEREUNDER WILL
BE, THE LEGAL, VALID AND BINDING OBLIGATION OF EACH LOAN PARTY PARTY THERETO,
ENFORCEABLE AGAINST SUCH LOAN PARTY IN ACCORDANCE WITH ITS TERMS.

 

(F)                                    LITIGATION.  OTHER THAN THE MATTERS
DESCRIBED ON SCHEDULE 4.01(F) HERETO (THE “DISCLOSED LITIGATION”), THERE IS NO
ACTION, SUIT, INVESTIGATION, LITIGATION OR PROCEEDING AFFECTING ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES, INCLUDING ANY ENVIRONMENTAL ACTION, PENDING OR TO
THE KNOWLEDGE OF BMCA, THREATENED BEFORE ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR THAT (I) COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT (OTHER THAN THE DISCLOSED LITIGATION), (II) AS OF THE CLOSING DATE
PURPORTS TO AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY TRANSACTION
DOCUMENT OR THE CONSUMMATION OF THE TRANSACTION OR (III) COULD REASONABLY BE
LIKELY TO MATERIALLY AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY LOAN
DOCUMENT, AND SINCE DECEMBER 31, 2006, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE
IN THE STATUS, OR FINANCIAL EFFECT ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
OF THE DISCLOSED LITIGATION FROM THAT DESCRIBED ON SCHEDULE 4.01(F) HERETO.

 

56

--------------------------------------------------------------------------------


 

(G)                                 FINANCIAL STATEMENTS.  (I) (A) THE
CONSOLIDATED BALANCE SHEET OF BMCA AND ITS SUBSIDIARIES AS AT DECEMBER 31, 2006,
AND THE RELATED CONSOLIDATED STATEMENT OF INCOME AND CONSOLIDATED STATEMENT OF
CASH FLOWS OF BMCA AND ITS SUBSIDIARIES FOR THE FISCAL YEAR THEN ENDED,
ACCOMPANIED BY AN UNQUALIFIED OPINION OF ERNST & YOUNG LLP, INDEPENDENT PUBLIC
ACCOUNTANTS, COPIES OF WHICH HAVE BEEN FURNISHED TO EACH LENDER, FAIRLY PRESENT
THE CONSOLIDATED FINANCIAL CONDITION OF BMCA AND ITS SUBSIDIARIES AS AT SUCH
DATE AND THE CONSOLIDATED RESULTS OF OPERATIONS OF BMCA AND ITS SUBSIDIARIES FOR
THE PERIOD ENDED ON SUCH DATE, ALL IN ACCORDANCE WITH GAAP, AND (B) SINCE
DECEMBER 31, 2006, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE.

 

(II)                                  THE CONSOLIDATED FORECASTED BALANCE
SHEETS, STATEMENTS OF INCOME AND STATEMENTS OF CASH FLOWS OF BMCA AND ITS
SUBSIDIARIES DELIVERED TO THE LENDERS IN FEBRUARY 2007, AND ALL OTHER WRITTEN
INFORMATION IN CONNECTION THEREWITH, OR OTHERWISE REQUIRED TO BE DELIVERED
PURSUANT TO SECTION 5.03 WERE PREPARED IN GOOD FAITH ON THE BASIS OF THE
ASSUMPTIONS STATED THEREIN, WHICH ASSUMPTIONS WERE FAIR IN LIGHT OF THE
CONDITIONS EXISTING AT THE TIME OF DELIVERY OF SUCH FORECASTS, AND REPRESENTED,
AT THE TIME OF DELIVERY, BMCA’S GOOD FAITH AND REASONABLE ESTIMATE OF THE FUTURE
FINANCIAL PERFORMANCE OF BMCA AND ITS SUBSIDIARIES.

 

(III)                               NO WRITTEN INFORMATION, EXHIBIT OR REPORT
DELIVERED OR FURNISHED BY OR ON BEHALF OF ANY LOAN PARTY TO ANY AGENT OR ANY
LENDER IN CONNECTION WITH THE NEGOTIATION AND SYNDICATION OF THE LOAN DOCUMENTS
OR PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION THE
INFORMATION MEMORANDUM WHEN DELIVERED, CONTAINED OR WILL CONTAIN (WHEN TAKEN
TOGETHER) AT THE TIME SUCH INFORMATION WAS OR WILL BE DELIVERED OR FURNISHED ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS MADE THEREIN AT THE TIME MADE NOT MISLEADING.

 

(IV)                              NO BORROWER IS ENGAGED IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK, AND
EXCEPT FOR THE PURCHASE OF THE SHARES OF ELK, NO PROCEEDS OF ANY TERM LOAN
ADVANCE WILL BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT
TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK.

 

(H)                                 INVESTMENT COMPANY ACT; PUBLIC UTILITY
HOLDING COMPANY ACT.  NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS AN
“INVESTMENT COMPANY”, OR AN “AFFILIATED PERSON” OF, OR “PROMOTER” OR “PRINCIPAL
UNDERWRITER” FOR, AN “INVESTMENT COMPANY”, AS SUCH TERMS ARE DEFINED IN THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  NEITHER ANY LOAN PARTY NOR ANY OF
ITS SUBSIDIARIES IS A “HOLDING COMPANY”, OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY”, OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY”
OF A “HOLDING COMPANY”, AS SUCH TERMS ARE DEFINED IN THE PUBLIC UTILITY HOLDING
COMPANY ACT OF 2005, AS AMENDED.  NEITHER THE MAKING OF ANY TERM LOAN ADVANCES,
NOR THE APPLICATION OF THE PROCEEDS OR REPAYMENT THEREOF BY THE BORROWERS, NOR
THE CONSUMMATION OF THE OTHER TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS,
WILL VIOLATE ANY PROVISION OF ANY SUCH ACT OR ANY RULE, REGULATION OR ORDER OF
THE SECURITIES AND EXCHANGE COMMISSION THEREUNDER.

 

(I)                                     NO BURDENSOME RESTRICTIONS.  NEITHER ANY
LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY INDENTURE, LOAN OR
CREDIT AGREEMENT OR ANY LEASE OR OTHER AGREEMENT

 

57

--------------------------------------------------------------------------------


 

OR INSTRUMENT CONTAINING RESTRICTIONS, OR SUBJECT TO ANY CHARTER OR CORPORATE
RESTRICTION, THAT COULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 

(J)                                     SOLVENCY.  BMCA AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE ARE SOLVENT (ASSUMING THAT NEITHER BMCA NOR ANY OF ITS
SUBSIDIARIES HAS ANY LIABILITY IN RESPECT OF ASBESTOS CLAIMS).

 

(K)                                  ERISA MATTERS.  (I)  SET FORTH ON
SCHEDULE 4.01(K) HERETO, AS OF THE DATE HEREOF, IS A COMPLETE AND ACCURATE LIST
OF ALL PLANS AND MULTIEMPLOYER PLANS.

 

(II)                                  NO ERISA EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR WITH RESPECT TO ANY PLAN THAT WOULD RESULT IN A
MATERIAL LIABILITY.

 

(III)                               SCHEDULE B (ACTUARIAL INFORMATION) TO THE
MOST RECENT ANNUAL REPORT (FORM 5500 SERIES) FOR EACH PLAN, COPIES OF WHICH HAVE
BEEN FILED WITH THE INTERNAL REVENUE SERVICE AND FURNISHED TO THE LENDERS, IS
COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AND FAIRLY PRESENTS THE FUNDING
STATUS OF SUCH PLAN, AND SINCE THE DATE OF SUCH SCHEDULE B THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE IN SUCH FUNDING STATUS.

 

(IV)                              NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE
HAS INCURRED OR IS REASONABLY EXPECTED TO INCUR ANY MATERIAL WITHDRAWAL
LIABILITY TO ANY MULTIEMPLOYER PLAN WHICH HAS NOT BEEN FULLY SATISFIED.

 

(V)                                 NEITHER ANY LOAN PARTY NOR ANY ERISA
AFFILIATE HAS BEEN NOTIFIED BY THE SPONSOR OF A MULTIEMPLOYER PLAN THAT SUCH
MULTIEMPLOYER PLAN IS IN REORGANIZATION OR HAS BEEN TERMINATED, WITHIN THE
MEANING OF TITLE IV OF ERISA, AND NO SUCH MULTIEMPLOYER PLAN IS REASONABLY
EXPECTED TO BE IN REORGANIZATION OR TO BE TERMINATED, WITHIN THE MEANING OF
TITLE IV OF ERISA EXCEPT TO THE EXTENT SUCH REORGANIZATION OR TERMINATION HAS
NOT RESULTED, AND IS NOT REASONABLY EXPECTED TO RESULT, IN A MATERIAL LIABILITY
OF ANY LOAN PARTY OR ANY ERISA AFFILIATE.

 

(L)                                     ENVIRONMENTAL MATTERS.  EXCEPT AS SET
FORTH ON SCHEDULE 4.01(L),

 

(I)                                     THE OPERATIONS AND PROPERTIES OF EACH
LOAN PARTY AND EACH OF ITS SUBSIDIARIES COMPLY IN ALL MATERIAL RESPECTS WITH
ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS, ALL PAST NON-COMPLIANCE WITH SUCH
ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS HAS BEEN RESOLVED OR IS EXPECTED TO
BE RESOLVED WITHOUT MATERIAL ONGOING OBLIGATIONS OR COSTS, AND, TO THE KNOWLEDGE
OF THE LOAN PARTIES, NO CIRCUMSTANCES EXIST THAT COULD BE REASONABLY LIKELY TO
(A) FORM THE BASIS OF AN ENVIRONMENTAL ACTION AGAINST ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES THAT COULD REASONABLY BE LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT OR (B) CAUSE ANY SUCH PROPERTY TO BE SUBJECT TO
ANY RESTRICTION ON OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY UNDER ANY
ENVIRONMENTAL LAW, ASSUMING CONTINUED USE OF THE PROPERTY FOR INDUSTRIAL
PURPOSES, THAT COULD REASONABLY BE LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

(II)                                  NONE OF THE PROPERTIES CURRENTLY OR, TO
THE KNOWLEDGE OF THE LOAN PARTIES, FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES IS LISTED OR PROPOSED FOR LISTING ON THE NPL OR ON
ANY ANALOGOUS FOREIGN, OR STATE LIST AND THE LIABILITY

 

58

--------------------------------------------------------------------------------


 

WHICH SUCH LOAN PARTY OR SUBSIDIARY IS REASONABLY LIKELY TO HAVE IN RESPECT
THEREOF (NET OF INSURANCE PROCEEDS RECEIVED (OR TO BE RECEIVED) OR
INDEMNIFICATION AGREEMENTS OF THE TYPE REFERRED TO IN CLAUSE (IV) BELOW) IS IN
EXCESS OF $37,500,000 IN THE AGGREGATE (WHEN COMBINED WITH THE LIABILITIES
REFERRED TO IN CLAUSES (III), (IV), (V) AND (VI) OF THIS SECTION 4.01(L)).

 

(III)                               NONE OF THE PROPERTIES OWNED OR OPERATED BY
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS A TREATMENT, STORAGE OR DISPOSAL
FACILITY REQUIRING A PERMIT UNDER THE RESOURCE CONSERVATION AND RECOVERY ACT, 42
U.S.C. §6901 ET SEQ., THE REGULATIONS THEREUNDER OR ANY STATE ANALOGUE AND THE
LIABILITY WHICH SUCH LOAN PARTY OR SUBSIDIARY IS REASONABLY LIKELY TO HAVE IN
RESPECT THEREOF (NET OF INSURANCE PROCEEDS RECEIVED (OR TO BE RECEIVED) OR
INDEMNIFICATION AGREEMENTS OF THE TYPE REFERRED TO IN CLAUSE (IV) BELOW) IS IN
EXCESS OF $37,500,000 IN THE AGGREGATE (WHEN COMBINED WITH THE LIABILITIES
REFERRED TO IN CLAUSES (II), (IV), (V) AND (VI) OF THIS SECTION 4.01(L)).

 

(IV)                              THERE ARE NO FACTS OR CIRCUMSTANCES OR
CONDITIONS ARISING OUT OF THE LOCATION AND OPERATION OF ANY UNDERGROUND OR ABOVE
GROUND STORAGE TANKS, SURFACE IMPOUNDMENTS, SEPTIC TANKS, PITS, SUMPS OR LAGOONS
IN WHICH HAZARDOUS MATERIALS ARE BEING OR HAVE BEEN TREATED, STORED OR DISPOSED
OF OR THE RELEASE, DISCHARGE OR DISPOSAL OF HAZARDOUS MATERIALS ON ANY PROPERTY
CURRENTLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR, TO
THE KNOWLEDGE OF ANY LOAN PARTY, ON ANY PROPERTY FORMERLY OWNED OR OPERATED BY
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES THAT WOULD REASONABLY BE EXPECTED TO
CAUSE THE LOAN PARTIES OR ANY OF THEIR SUBSIDIARIES ANY LIABILITY ((I) EXCLUDING
(A) LIABILITIES INCURRED IN THE  ORDINARY CAUSE OF BUSINESS, AND (B) LIABILITIES
WITH RESPECT TO WHICH THE APPLICABLE LOAN PARTY IS THE BENEFICIARY OF A THIRD
PARTY INDEMNIFICATION AGREEMENT WHICH IS SUPPORTED BY A LETTER OF CREDIT OR
OTHER CREDIT FACILITY, IN EITHER CASE IN FORM AND SUBSTANCE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, AND WHICH THIRD PARTY INDEMNIFICATION AGREEMENT IS
OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND (II) IN ALL CASES, SUCH
LIABILITIES SHALL BE DETERMINED NET OF INSURANCE PROCEEDS RECEIVED (OR TO BE
RECEIVED) BY THE APPLICABLE LOAN PARTY IN CONNECTION WITH SUCH LIABILITY) IN
EXCESS OF, TOGETHER WITH ALL OTHER OCCURRENCES DESCRIBED IN CLAUSES (II), (III),
(V) AND (VI) OF THIS SECTION 4.01(L), $37,500,000 IN THE AGGREGATE PURSUANT TO
ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS.

 

(V)                                 NEITHER ANY LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES IS UNDERTAKING, AND HAS NOT COMPLETED, EITHER INDIVIDUALLY OR
TOGETHER WITH OTHER POTENTIALLY RESPONSIBLE PARTIES, ANY INVESTIGATION OR
ASSESSMENT OR REMEDIAL OR RESPONSE ACTION RELATING TO ANY ACTUAL OR THREATENED
RELEASE, DISCHARGE OR DISPOSAL OF HAZARDOUS MATERIALS AT ANY SITE, LOCATION OR
OPERATION, PURSUANT TO THE ORDER UNDER ENVIRONMENTAL LAW OF ANY GOVERNMENTAL OR
REGULATORY AUTHORITY WHICH WOULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY
((I) EXCLUDING (A) LIABILITIES INCURRED IN THE  ORDINARY CAUSE OF BUSINESS, AND
(B) LIABILITIES WITH RESPECT TO WHICH THE APPLICABLE LOAN PARTY IS THE
BENEFICIARY OF A THIRD PARTY INDEMNIFICATION AGREEMENT WHICH IS SUPPORTED BY A
LETTER OF CREDIT OR OTHER CREDIT FACILITY, IN EITHER CASE IN FORM AND SUBSTANCE
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND WHICH THIRD PARTY INDEMNIFICATION
AGREEMENT IS OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND (II) IN ALL
CASES, SUCH LIABILITIES SHALL BE DETERMINED NET OF INSURANCE PROCEEDS RECEIVED
(OR TO BE RECEIVED) BY THE APPLICABLE LOAN PARTY IN CONNECTION WITH SUCH

 

59

--------------------------------------------------------------------------------


 

LIABILITY) IN EXCESS OF, TOGETHER WITH ALL OTHER OCCURRENCES DESCRIBED IN
CLAUSES (II), (III), (IV) AND (VI) OF THIS SECTION 4.01(L), $37,500,000 IN THE
AGGREGATE.

 

(VI)                              NO WASTES GENERATED AT, STORED AT, OR
TRANSPORTED TO OR FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES HAVE BEEN DISPOSED OF IN A MANNER THAT
WOULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY ((I) EXCLUDING
(A) LIABILITIES INCURRED IN THE ORDINARY CAUSE OF BUSINESS, AND (B) LIABILITIES
WITH RESPECT TO WHICH THE APPLICABLE LOAN PARTY IS THE BENEFICIARY OF A THIRD
PARTY INDEMNIFICATION AGREEMENT WHICH IS SUPPORTED BY A LETTER OF CREDIT OR
OTHER CREDIT FACILITY, IN EITHER CASE IN FORM AND SUBSTANCE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, AND WHICH THIRD PARTY INDEMNIFICATION AGREEMENT IS
OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND (II) IN ALL CASES, SUCH
LIABILITIES SHALL BE DETERMINED NET OF INSURANCE PROCEEDS RECEIVED (OR TO BE
RECEIVED) BY THE APPLICABLE LOAN PARTY IN CONNECTION WITH SUCH LIABILITY) IN
EXCESS OF, TOGETHER WITH ALL OTHER OCCURRENCES DESCRIBED IN CLAUSES (II), (III),
(IV) AND (V) OF THIS SECTION 4.01(L), $37,500,000 IN THE AGGREGATE PURSUANT TO
ENVIRONMENTAL LAWS.

 

(M)                               TAX MATTERS.  (I)  NEITHER ANY LOAN PARTY NOR
ANY OF ITS SUBSIDIARIES IS PARTY TO ANY TAX SHARING AGREEMENT OTHER THAN THE TAX
AGREEMENT.

 

(II)                                  EACH LOAN PARTY AND EACH OF ITS
SUBSIDIARIES AND AFFILIATES HAS FILED, HAS CAUSED TO BE FILED OR HAS BEEN
INCLUDED IN ALL FEDERAL INCOME AND OTHER MATERIAL TAX RETURNS REQUIRED TO BE
FILED BY OR ON BEHALF OF IT AND HAS PAID OR CAUSED TO BE PAID ALL TAXES SHOWN
THEREON TO BE DUE FOR ITS ACCOUNT, TOGETHER WITH ALL TAX ASSESSMENTS IMPOSED ON
THEM PLUS ANY APPLICABLE INTEREST AND PENALTIES EXCEPT FOR THOSE TAXES CONTESTED
IN GOOD FAITH AND FOR WHICH RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH
GAAP.

 

(III)                               SET FORTH ON PART I OF SCHEDULE 4.01(M)
HERETO IS A COMPLETE AND ACCURATE LIST, AS OF THE DATE HEREOF, OF EACH TAXABLE
YEAR OF EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES AND AFFILIATES FOR WHICH
FEDERAL INCOME TAX RETURNS HAVE BEEN FILED ON BEHALF OF EACH LOAN PARTY AND FOR
WHICH THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS FOR ASSESSMENT OR
COLLECTION HAS NOT OCCURRED BY REASON OF EXTENSION OR OTHERWISE (AN “OPEN
YEAR”).  NO ISSUES HAVE BEEN RAISED BY THE INTERNAL REVENUE SERVICE IN RESPECT
OF OPEN YEARS THAT, IN THE AGGREGATE, COULD BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(IV)                              THERE ARE NO PROPOSED TAX ADJUSTMENTS OR TAX
ASSESSMENTS IN WRITING AGAINST BMCA OR ANY OF ITS SUBSIDIARIES IN RESPECT OF
OPEN YEARS THAT IF PAID, COLLECTED OR OTHERWISE ENFORCED ON A LOAN PARTY WOULD
BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

(V)                                 THE AGGREGATE UNPAID AMOUNT, AS OF THE DATE
HEREOF, OF ADJUSTMENTS TO THE STATE, LOCAL AND FOREIGN TAX LIABILITY OF EACH
LOAN PARTY AND ITS SUBSIDIARIES AND AFFILIATES PROPOSED IN WRITING BY ALL STATE,
LOCAL AND FOREIGN TAXING AUTHORITIES (OTHER THAN AMOUNTS ARISING FROM
ADJUSTMENTS TO FEDERAL INCOME TAX RETURNS) DOES NOT EXCEED $10,000,000.  NO
ISSUES HAVE BEEN RAISED BY SUCH TAXING AUTHORITIES THAT, IN THE AGGREGATE, COULD
BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

60

--------------------------------------------------------------------------------


 

(VI)                              BASED ON CURRENT INFORMATION AND
CIRCUMSTANCES, NEITHER BMCA NOR ANY OF ITS SUBSIDIARIES EXPECT ANY OF THE TERM
LOAN BORROWINGS OR TERM LOAN ADVANCES HEREUNDER TO BE SPECIFICALLY IDENTIFIED
(IN WHOLE OR IN PART) AS A “REPORTABLE TRANSACTION” ON INTERNAL REVENUE SERVICE
FORM 8886 FILED WITH U.S. FEDERAL TAX RETURNS FILED BY THEM OR THE G-I HOLDINGS
TAX GROUP FOR PURPOSES OF SECTION 6011, 6111 OR 6112 OF THE INTERNAL REVENUE
CODE OR THE TREASURY REGULATIONS PROMULGATED THEREUNDER.

 

(N)                                 LABOR MATTERS.  NEITHER THE BUSINESS NOR THE
PROPERTIES OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES ARE AFFECTED BY ANY
STRIKE, LOCKOUT OR OTHER LABOR DISPUTE, THAT COULD BE REASONABLY LIKELY TO HAVE
A MATERIAL ADVERSE EFFECT.

 

(O)                                 SURVIVING DEBT.  SET FORTH ON
SCHEDULE 4.01(O) HERETO IS A COMPLETE AND ACCURATE LIST OF ALL SURVIVING DEBT AS
OF THE DATE HEREOF, SHOWING THE OBLIGOR AND THE PRINCIPAL AMOUNT OUTSTANDING
THEREUNDER, THE MATURITY DATE THEREOF AND THE AMORTIZATION SCHEDULE THEREFOR.

 

(P)                                 EXISTING LIENS.  SET FORTH ON
SCHEDULE 4.01(P) HERETO IS A COMPLETE AND ACCURATE LIST AS OF THE DATE HEREOF OF
ALL LIENS ON THE PROPERTY OR ASSETS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, SHOWING THE LIENHOLDER THEREOF, THE PRINCIPAL AMOUNT OF THE
OBLIGATIONS SECURED THEREBY AND THE PROPERTY OR ASSETS OF SUCH LOAN PARTY OR
SUCH SUBSIDIARY SUBJECT THERETO.

 

(Q)                                 OWNED REAL PROPERTY.  SET FORTH ON
SCHEDULE 4.01(Q) HERETO IS A COMPLETE AND ACCURATE LIST AS OF THE DATE HEREOF OF
ALL REAL PROPERTY OWNED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, SHOWING
THE STREET ADDRESS, CITY OR OTHER RELEVANT JURISDICTION, STATE, RECORD OWNER AND
BOOK AND ESTIMATED FAIR VALUE THEREOF.  EACH LOAN PARTY OR SUCH SUBSIDIARY HAS
GOOD, MARKETABLE AND INSURABLE FEE SIMPLE TITLE TO SUCH REAL PROPERTY, FREE AND
CLEAR OF ALL LIENS, OTHER THAN LIENS CREATED OR PERMITTED BY THE LOAN DOCUMENTS.

 

(R)                                    LEASED REAL PROPERTY.  (1)  SET FORTH ON
SCHEDULE 4.01(R)(1) HERETO IS AS OF THE DATE HEREOF A COMPLETE (EXCEPT FOR
NON-MATERIAL LEASES WHICH (A) PROVIDE FOR ANNUAL RENTAL PAYMENTS TOTALING IN THE
AGGREGATE (TOGETHER WITH THE ANNUAL RENTAL PAYMENTS FOR ALL OTHER LEASES NOT
INCLUDED ON SCHEDULE 4.01(R)(1) OR SCHEDULE 4.01(R)(2)) NOT MORE THAN
$1,000,000, AND (B) HAVE A TERM OF NOT LONGER THAN FIVE YEARS) AND ACCURATE LIST
OF ALL LEASES OF REAL PROPERTY UNDER WHICH ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS THE LESSEE, SHOWING THE STREET ADDRESS, CITY OR OTHER RELEVANT
JURISDICTION, STATE, LESSOR, LESSEE, EXPIRATION DATE AND ANNUAL RENTAL COST
THEREOF.  TO THE KNOWLEDGE OF THE APPLICABLE LOAN PARTY OR SUBSIDIARY THAT IS
THE LESSEE, EACH SUCH LEASE IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE
LESSOR THEREOF, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.

 

(2)                                  To the knowledge of the applicable Loan
Party or Subsidiary that is the lessor, set forth on Schedule 4.01(r)(2) hereto
is a complete (except for non-material leases which (A) provide for annual
rental payments totaling in the aggregate (together with the annual rental
payments for all other leases not included on Schedule 4.01(r)(1) or
Schedule 4.01(r)(2)) not more than $1,000,000, and (B) have a term of not longer
than five years) and accurate list as of the date hereof of all leases of real
property under which any Loan Party is the lessor, showing as of the date hereof
the street address, city or other relevant jurisdiction, state, lessor, lessee,
expiration date and annual rental cost thereof.  To the knowledge of the
applicable Loan Party or Subsidiary that is the lessor,

 

61

--------------------------------------------------------------------------------


 

each such lease is the legal, valid and binding obligation of the lessee
thereof, enforceable in accordance with its terms.

 

(S)                                  INVESTMENTS.  SET FORTH ON SCHEDULE 4.01(S)
HERETO IS A COMPLETE AND ACCURATE LIST AS OF THE DATE HEREOF OF ALL INVESTMENTS
(OTHER THAN INVESTMENTS PERMITTED UNDER SECTION 5.02(F)(I) THROUGH (IV)) HELD BY
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES ON THE DATE HEREOF, SHOWING THE
AMOUNT, OBLIGOR OR ISSUER AND MATURITY, IF ANY, THEREOF.

 

(T)                                    INTELLECTUAL PROPERTY.  SET FORTH ON
SCHEDULE 4.01(T) HERETO IS A COMPLETE AND ACCURATE LIST AS OF THE DATE HEREOF OF
ALL REGISTERED PATENTS, TRADEMARKS, TRADE NAMES, SERVICE MARKS AND COPYRIGHTS,
AND ALL APPLICATIONS THEREFOR AND LICENSES THEREOF, OF EACH LOAN PARTY OR ANY OF
ITS SUBSIDIARIES, SHOWING THE JURISDICTION IN WHICH REGISTERED, THE REGISTRATION
NUMBER, THE DATE OF REGISTRATION AND THE EXPIRATION DATE.

 

(U)                                 MATERIAL CONTRACTS.  SET FORTH ON
SCHEDULE 4.01(U) HERETO IS A COMPLETE AND ACCURATE LIST AS OF THE DATE HEREOF OF
ALL MATERIAL CONTRACTS OF EACH LOAN PARTY AND ITS SUBSIDIARIES, SHOWING THE
PARTIES AND TERM THEREOF.  EACH SUCH MATERIAL CONTRACT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY EACH LOAN PARTY PARTY THERETO, HAS NOT BEEN AMENDED OR
OTHERWISE MODIFIED, EXCEPT AS DELIVERED PRIOR TO THE DATE HEREOF OR IN THE CASE
OF MODIFICATIONS AFTER THE DATE OF THIS AGREEMENT, AS PERMITTED UNDER THE LOAN
DOCUMENTS, IS IN FULL FORCE AND EFFECT AND IS BINDING UPON AND ENFORCEABLE
AGAINST ALL PARTIES THERETO IN ACCORDANCE WITH ITS TERMS, AND THERE EXISTS NO
DEFAULT UNDER ANY MATERIAL CONTRACT THAT WOULD GIVE THE COUNTERPARTY THERETO THE
RIGHT TO TERMINATE SUCH MATERIAL CONTRACT (AFTER THE EXPIRATION OF ANY
APPLICABLE CURE PERIOD).

 


ARTICLE V

COVENANTS OF THE BORROWERS


 

SECTION 5.01. Affirmative Covenants.  So long as any Term Loan Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
or any Lender shall have any Term Loan Commitment hereunder, the Borrowers will
(provided, that until the consummation of the Merger, compliance with respect to
Elk and its Subsidiaries with the provisions of this Section 5.01 will not be
required, but BMCA will use commercially reasonable efforts to cause Elk and its
Subsidiaries to so comply except for Section 5.01(j) compliance with which in
respect of Elk and its Subsidiaries will only be required from and after the
consummation of the Merger):

 

(A)                                  COMPLIANCE WITH LAWS, ETC.  COMPLY, AND
CAUSE EACH OF ITS SUBSIDIARIES TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL
APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS, SUCH COMPLIANCE TO INCLUDE,
WITHOUT LIMITATION, COMPLIANCE WITH ERISA AND THE RACKETEER INFLUENCED AND
CORRUPT ORGANIZATIONS CHAPTER OF THE ORGANIZED CRIME CONTROL ACT OF 1970.

 

(B)                                 PAYMENT OF TAXES, ETC.  PAY AND DISCHARGE,
AND CAUSE EACH OF ITS SUBSIDIARIES TO PAY AND DISCHARGE, BEFORE THE SAME SHALL
BECOME DELINQUENT, (I) ALL FEDERAL INCOME AND OTHER MATERIAL TAXES, ASSESSMENTS
AND GOVERNMENTAL CHARGES OR LEVIES LAWFULLY IMPOSED UPON IT OR UPON ITS PROPERTY
AND (II) ALL LAWFUL CLAIMS THAT, IF UNPAID, MIGHT BY LAW BECOME A LIEN UPON ITS
PROPERTY; PROVIDED, HOWEVER, THAT NEITHER BMCA NOR ANY OF ITS

 

62

--------------------------------------------------------------------------------


 

SUBSIDIARIES SHALL BE REQUIRED TO PAY OR DISCHARGE ANY SUCH FEDERAL INCOME OR
OTHER MATERIAL TAX, ASSESSMENT, CHARGE OR CLAIM THAT IS BEING CONTESTED IN GOOD
FAITH AND BY PROPER PROCEEDINGS AND AS TO WHICH APPROPRIATE RESERVES ARE BEING
MAINTAINED IN CONFORMITY WITH GAAP, UNLESS AND UNTIL ANY LIEN RESULTING
THEREFROM ATTACHES TO ITS PROPERTY AND BECOMES ENFORCEABLE AGAINST ITS OTHER
CREDITORS.

 

(C)                                  COMPLIANCE WITH ENVIRONMENTAL LAWS. 
COMPLY, CAUSE EACH OF ITS SUBSIDIARIES TO COMPLY, AND USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE ALL LESSEES AND OTHER PERSONS OPERATING OR OCCUPYING
ITS PROPERTIES TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ENVIRONMENTAL LAWS AND
ENVIRONMENTAL PERMITS; OBTAIN AND RENEW, AND CAUSE EACH OF ITS SUBSIDIARIES TO
OBTAIN AND RENEW, ALL MATERIAL ENVIRONMENTAL PERMITS NECESSARY FOR ITS
OPERATIONS AND PROPERTIES; AND UPON RECEIPT OF ANY NOTIFICATION OR OTHERWISE
OBTAINING KNOWLEDGE OF ANY RELEASE OF HAZARDOUS MATERIALS OR OTHER EVENT THAT
HAS A REASONABLE LIKELIHOOD OF CAUSING ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
TO INCUR ANY MATERIAL LIABILITY PURSUANT TO ENVIRONMENTAL LAWS, CONDUCT, OR PAY
FOR CONSULTANTS TO CONDUCT, ANY INVESTIGATION, STUDY, SAMPLING AND TESTING
REASONABLY NECESSARY TO EVALUATE THE CONDITION OF THE PROPERTY, AND UNDERTAKE
ANY CLEANUP, REMOVAL, FURTHER INVESTIGATION, AND REMEDIAL OR OTHER ACTION
REQUIRED BY ENVIRONMENTAL LAWS; PROVIDED, HOWEVER, THAT NEITHER BMCA NOR ANY OF
ITS SUBSIDIARIES SHALL BE REQUIRED TO UNDERTAKE ANY SUCH CLEANUP, REMOVAL,
REMEDIAL OR OTHER ACTION TO THE EXTENT THAT ITS OBLIGATION TO DO SO IS BEING
CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS AND APPROPRIATE RESERVES ARE
BEING MAINTAINED WITH RESPECT TO SUCH CIRCUMSTANCES.

 

(D)                                 MAINTENANCE OF INSURANCE.  MAINTAIN, AND
CAUSE EACH OF ITS SUBSIDIARIES TO MAINTAIN, INSURANCE WITH RESPONSIBLE AND
REPUTABLE INSURANCE COMPANIES OR ASSOCIATIONS IN SUCH AMOUNTS AND COVERING SUCH
RISKS AS IS USUALLY CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES AND
OWNING SIMILAR PROPERTIES IN THE SAME GENERAL AREAS IN WHICH BMCA OR SUCH
SUBSIDIARY OPERATES.

 

(E)                                  PRESERVATION OF CORPORATE EXISTENCE, ETC. 
PRESERVE AND MAINTAIN, AND CAUSE EACH OF ITS SUBSIDIARIES TO PRESERVE AND
MAINTAIN, ITS EXISTENCE, LEGAL STRUCTURE, LEGAL NAME, RIGHTS (CHARTER AND
STATUTORY), PERMITS, LICENSES, APPROVALS, PRIVILEGES AND FRANCHISES; PROVIDED,
HOWEVER, THAT BMCA AND ITS SUBSIDIARIES MAY CONSUMMATE ANY MERGER OR
CONSOLIDATION PERMITTED UNDER SECTION 5.02(D); AND PROVIDED FURTHER THAT NEITHER
BMCA NOR ANY OF ITS SUBSIDIARIES SHALL BE REQUIRED TO PRESERVE ANY RIGHT,
PERMIT, LICENSE, APPROVAL, PRIVILEGE OR FRANCHISE IF THE BOARD OF DIRECTORS (OR
SIMILAR ENTITY) OF BMCA OR SUCH SUBSIDIARY SHALL DETERMINE THAT THE PRESERVATION
THEREOF IS NO LONGER DESIRABLE IN THE CONDUCT OF THE BUSINESS OF BMCA OR SUCH
SUBSIDIARY, AS THE CASE MAY BE, AND THAT THE LOSS THEREOF IS NOT DISADVANTAGEOUS
IN ANY MATERIAL RESPECT TO BMCA, SUCH SUBSIDIARY OR THE LENDERS; PROVIDED
FURTHER THAT ANY GUARANTOR MAY BE DISSOLVED, PROVIDED THAT (I) NO EVENT OF
DEFAULT SHALL THEN EXIST AND BE CONTINUING, (II) ALL OF THE PROPERTY OF SUCH
GUARANTOR SHALL BE TRANSFERRED TO BMCA OR ANY OTHER GUARANTOR, AND (III) NO SUCH
DISSOLUTION SHALL ADVERSELY AFFECT THE COLLATERAL (INCLUDING THE NATURE, STATUS,
QUALITY OR VALUE THEREOF) OR THE INTEREST OF THE COLLATERAL AGREEMENT AGENT
THEREIN; PROVIDED, FURTHER, THAT ANY LOAN PARTY WHICH IS NOW A CORPORATION CAN
CONVERT INTO A LIMITED LIABILITY COMPANY, AS LONG AS (1)  NO EVENT OF DEFAULT
SHALL THEN EXIST AND THEN BE CONTINUING, (2) NO SUCH CONVERSION SHALL ADVERSELY
AFFECT THE OBLIGATIONS OF SUCH LOAN PARTY UNDER THE LOAN DOCUMENTS OR THE
COLLATERAL (INCLUDING THE NATURE, STATUS, QUALITY OR VALUE THEREOF) OR THE
INTEREST OF THE COLLATERAL AGREEMENT AGENT THEREIN AND SUCH LOAN PARTY SHALL
EXECUTE ALL DOCUMENTS AND

 

63

--------------------------------------------------------------------------------


 

TAKE SUCH ACTIONS IN CONNECTION WITH SUCH CONVERSION PRIOR TO THE EFFECT THEREOF
AS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT.

 

(F)                                    VISITATION RIGHTS.  AT ANY REASONABLE
TIME AND FROM TIME TO TIME AND IN EACH CASE, DURING NORMAL BUSINESS HOURS,
PERMIT THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGREEMENT AGENT, OR ANY AGENTS
OR REPRESENTATIVES THEREOF, TO EXAMINE AND MAKE COPIES OF AND ABSTRACTS FROM THE
RECORDS AND BOOKS OF ACCOUNT OF, AND VISIT THE PROPERTIES OF, BMCA AND ANY OF
ITS SUBSIDIARIES, TO CONDUCT APPRAISALS AND FIELD EXAMINATIONS AND MONITOR THE
COLLATERAL AS THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGREEMENT AGENT MAY
REQUIRE, AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF BMCA AND ANY OF
ITS SUBSIDIARIES WITH ANY OF THEIR OFFICERS OR DIRECTORS AND WITH THEIR
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS; PROVIDED, HOWEVER, THAT ANY SUCH
DISCUSSIONS SHALL BE IN THE PRESENCE OF A RESPONSIBLE OFFICER OF BMCA, SO LONG
AS THE RESPONSIBLE OFFICERS OF BMCA HAVE MADE REASONABLE EFFORTS TO MAKE
THEMSELVES AVAILABLE FOR SUCH PURPOSE.

 

(G)                                 KEEPING OF BOOKS.  KEEP, AND CAUSE EACH OF
ITS SUBSIDIARIES TO KEEP, PROPER BOOKS OF RECORD AND ACCOUNT, IN WHICH FULL AND
CORRECT ENTRIES SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND THE ASSETS AND
BUSINESS OF BMCA AND EACH SUCH SUBSIDIARY IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES IN EFFECT FROM TIME TO TIME.

 

(H)                                 MAINTENANCE OF PROPERTIES, ETC.  MAINTAIN
AND PRESERVE, AND CAUSE EACH OF ITS SUBSIDIARIES TO MAINTAIN AND PRESERVE, ALL
OF ITS PROPERTIES THAT ARE USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS IN GOOD
WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED AND WILL FROM TIME
TO TIME MAKE OR CAUSE TO BE MADE ALL APPROPRIATE REPAIRS, RENEWALS AND
REPLACEMENTS THEREOF EXCEPT WHERE FAILURE TO DO SO WOULD NOT MATERIALLY
ADVERSELY AFFECT THE USE OF THE RELATED PROPERTY.

 

(I)                                     TRANSACTIONS WITH AFFILIATES.  CONDUCT,
AND CAUSE EACH OF ITS SUBSIDIARIES TO CONDUCT, ALL TRANSACTIONS OTHERWISE
PERMITTED UNDER THE LOAN DOCUMENTS WITH ANY OF THEIR AFFILIATES (INCLUDING
PAYMENTS OF ANY MANAGEMENT FEES) ON TERMS THAT ARE FAIR AND REASONABLE AND NO
LESS FAVORABLE TO BMCA OR SUCH SUBSIDIARY THAN IT WOULD OBTAIN IN A COMPARABLE
ARM’S-LENGTH TRANSACTION WITH A PERSON NOT AN AFFILIATE.

 

(J)                                     COVENANT TO GUARANTEE OBLIGATIONS AND
GIVE SECURITY.  UPON (X) THE REQUEST OF THE ADMINISTRATIVE AGENT, FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT, (Y) THE FORMATION OR
ACQUISITION OF ANY NEW DIRECT OR INDIRECT SUBSIDIARIES BY ANY LOAN PARTY OR
(Z) THE ACQUISITION OF ANY PROPERTY BY ANY LOAN PARTY, AND SUCH PROPERTY, IN THE
JUDGMENT OF THE ADMINISTRATIVE AGENT, SHALL NOT ALREADY BE SUBJECT TO A
PERFECTED SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGREEMENT AGENT FOR THE
BENEFIT OF THE SECURED PARTIES (EXCEPT TO THE EXTENT THE APPLICABLE LOAN PARTY
IS PROHIBITED BY LAW OR CONTRACT), THEN IN EACH CASE AT BMCA’S REASONABLE
EXPENSE:

 

(I)                                     IN CONNECTION WITH THE FORMATION OR
ACQUISITION OF A SUBSIDIARY THAT IS NOT (X) A CFC OR (Y) A SUBSIDIARY THAT IS
HELD DIRECTLY OR INDIRECTLY BY A CFC, WITHIN 15 DAYS AFTER SUCH FORMATION OR
ACQUISITION, CAUSE EACH SUCH SUBSIDIARY, AND CAUSE EACH DIRECT AND INDIRECT
PARENT OF SUCH SUBSIDIARY OWNED BY BMCA (IF IT HAS NOT ALREADY DONE SO), TO DULY
EXECUTE AND DELIVER TO THE ADMINISTRATIVE

 

64

--------------------------------------------------------------------------------


 

AGENT A GUARANTY OR GUARANTY SUPPLEMENT AND A SECURITY AGREEMENT SUPPLEMENT, IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, GUARANTEEING THE
OTHER LOAN PARTIES’ OBLIGATIONS UNDER THE LOAN DOCUMENTS AND PROVIDING SECURITY
IN RESPECT OF SUCH GUARANTY, EXCEPT IN THE CASE OF ELK AND ITS SUBSIDIARIES AS
OF THE DATE OF THE MERGER, DELIVER SUCH DOCUMENTS ON OR PRIOR TO THE DATE OF THE
MERGER,

 

(II)                                  WITHIN 15 DAYS AFTER SUCH REQUEST,
FORMATION OR ACQUISITION FURNISH TO THE ADMINISTRATIVE AGENT A DESCRIPTION OF
THE REAL AND PERSONAL PROPERTIES OF THE LOAN PARTIES AND THEIR RESPECTIVE
SUBSIDIARIES WHICH ARE, OR ARE REQUIRED IN ACCORDANCE WITH THE TERMS OF THE LOAN
DOCUMENTS TO BECOME, LOAN PARTIES, IN DETAIL REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT,

 

(III)                               WITHIN (X) 15 DAYS AFTER A REQUEST OR
ACQUISITION OF PERSONAL PROPERTY OR (Y) WITHIN 60 DAYS AFTER A REQUEST OR
ACQUISITION OF REAL PROPERTY, IN EACH CASE, BY ANY LOAN PARTY, EXCEPT, IN THE
CASE OF ELK AND ITS SUBSIDIARIES, 90 DAYS AFTER CONSUMMATION OF THE MERGER,
(A) DULY EXECUTE AND DELIVER, AND CAUSE EACH LOAN PARTY TO DULY EXECUTE AND
DELIVER, TO THE ADMINISTRATIVE AGENT SUCH ADDITIONAL MORTGAGES, PLEDGES,
ASSIGNMENTS, SECURITY AGREEMENT SUPPLEMENTS, INTELLECTUAL PROPERTY SECURITY
AGREEMENT SUPPLEMENTS AND OTHER SECURITY AGREEMENTS AS SPECIFIED BY, AND IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, SECURING PAYMENT OF ALL
THE OBLIGATIONS OF SUCH LOAN PARTY UNDER THE LOAN DOCUMENTS AND CREATING LIENS
ON ALL SUCH PROPERTIES AND (B) SUCH FORMATION OR ACQUISITION OF ANY NEW
SUBSIDIARY WHICH IS, OR IS REQUIRED TO BECOME, A LOAN PARTY, DULY EXECUTE AND
DELIVER AND CAUSE EACH SUBSIDIARY TO DULY EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT, MORTGAGES, PLEDGES, ASSIGNMENTS, SECURITY AGREEMENT
SUPPLEMENTS, INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENTS AND OTHER
SECURITY AGREEMENTS AS SPECIFIED BY, AND IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT, SECURING PAYMENT OF ALL OF THE OBLIGATIONS OF SUCH
SUBSIDIARY UNDER THE LOAN DOCUMENTS; PROVIDED THAT (A) THE STOCK OF ANY
SUBSIDIARY HELD BY A CFC SHALL NOT BE PLEDGED AND (B) IF SUCH NEW PROPERTY IS
EQUITY INTERESTS IN A CFC, ONLY 66% OF SUCH EQUITY INTERESTS SHALL BE PLEDGED IN
FAVOR OF THE SECURED PARTIES,

 

(IV)                              SUBJECT TO SECTION 5.01(K)(IV), WITHIN 30 DAYS
AFTER SUCH REQUEST, FORMATION OR ACQUISITION, TAKE, AND CAUSE EACH LOAN PARTY
AND EACH NEWLY ACQUIRED OR NEWLY FORMED SUBSIDIARY (OTHER THAN ANY SUBSIDIARY
THAT IS A CFC OR A SUBSIDIARY THAT IS HELD DIRECTLY OR INDIRECTLY BY A CFC) TO
TAKE, WHATEVER ACTION (INCLUDING THE RECORDING OF MORTGAGES, THE FILING OF
UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF NOTICES AND THE
ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR REASONABLY
ADVISABLE IN THE OPINION OF THE ADMINISTRATIVE AGENT TO VEST IN THE COLLATERAL
AGREEMENT AGENT (OR IN ANY REPRESENTATIVES OF THE COLLATERAL AGREEMENT AGENT
DESIGNATED BY SUCH ENTITY) VALID AND SUBSISTING LIENS ON THE PROPERTIES
PURPORTED TO BE SUBJECT TO THE MORTGAGES, PLEDGES, ASSIGNMENTS, SECURITY
AGREEMENT SUPPLEMENTS, INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENTS AND
SECURITY AGREEMENTS DELIVERED PURSUANT TO THIS SECTION 5.01(J), ENFORCEABLE
AGAINST ALL THIRD PARTIES IN ACCORDANCE WITH THEIR TERMS,

 

65

--------------------------------------------------------------------------------


 

(V)                                 WITHIN 60 DAYS AFTER SUCH REQUEST, FORMATION
OR ACQUISITION OR, IN THE CASE OF ELK AND ITS SUBSIDIARIES, 90 DAYS AFTER
CONSUMMATION OF THE MERGER (OR SUCH LATER DATE AS MAY BE AGREED TO BY THE
ADMINISTRATIVE AGENT), DELIVER TO THE COLLATERAL AGREEMENT AGENT, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, EXERCISED
REASONABLY, A SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE AGENTS, THE
COLLATERAL AGREEMENT AGENT AND THE LENDERS, OF COUNSEL FOR THE LOAN PARTIES
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AS TO (1) THE MATTERS CONTAINED IN
CLAUSES (I), (III) AND (IV) ABOVE, (2) SUCH GUARANTIES, GUARANTY SUPPLEMENTS,
MORTGAGES, PLEDGES, ASSIGNMENTS, SECURITY AGREEMENT SUPPLEMENTS, INTELLECTUAL
PROPERTY SECURITY AGREEMENT SUPPLEMENTS AND SECURITY AGREEMENTS BEING LEGAL,
VALID AND BINDING OBLIGATIONS OF EACH LOAN PARTY PARTY THERETO ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS, AS TO THE MATTERS CONTAINED IN CLAUSE (IV) ABOVE,
(3) SUCH RECORDINGS, FILINGS, NOTICES, ENDORSEMENTS AND OTHER ACTIONS BEING
SUFFICIENT TO CREATE VALID PERFECTED LIENS ON SUCH PROPERTIES, (4) MATTERS OF
CORPORATE FORMALITIES AS THE ADMINISTRATIVE AGENT MAY REQUEST, AND (5) SUCH
OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST,

 

(VI)                              AS PROMPTLY AS PRACTICABLE AFTER SUCH REQUEST,
FORMATION OR ACQUISITION, DELIVER TO THE ADMINISTRATIVE AGENT, UPON ITS
REASONABLE REQUEST, WITH RESPECT TO EACH PARCEL OF REAL PROPERTY OWNED OR HELD
BY EACH LOAN PARTY AND EACH NEWLY ACQUIRED OR NEWLY FORMED SUBSIDIARY (OTHER
THAN ANY SUBSIDIARY THAT IS A CFC OR A SUBSIDIARY THAT IS HELD DIRECTLY OR
INDIRECTLY BY A CFC), TITLE REPORTS AND TITLE INSURANCE, LAND SURVEYS AND
ENGINEERING, SOILS AND OTHER REPORTS, AND ENVIRONMENTAL ASSESSMENT REPORTS, EACH
IN SCOPE, FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDED,
HOWEVER, THAT TO THE EXTENT THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL
HAVE OTHERWISE RECEIVED ANY OF THE FOREGOING ITEMS WITH RESPECT TO SUCH REAL
PROPERTY, SUCH ITEMS SHALL, PROMPTLY AFTER THE RECEIPT THEREOF, BE DELIVERED TO
THE ADMINISTRATIVE AGENT, AND

 

(VII)                           AT ANY TIME AND FROM TIME TO TIME, PROMPTLY
EXECUTE AND DELIVER, AND CAUSE TO EXECUTE AND DELIVER, EACH LOAN PARTY AND EACH
NEWLY ACQUIRED OR NEWLY FORMED SUBSIDIARY (OTHER THAN ANY SUBSIDIARY THAT IS A
CFC OR A SUBSIDIARY THAT IS HELD DIRECTLY OR INDIRECTLY BY A CFC) ANY AND ALL
FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE, AND CAUSE EACH LOAN PARTY AND EACH
NEWLY ACQUIRED OR NEWLY FORMED SUBSIDIARY (OTHER THAN ANY SUBSIDIARY THAT IS A
CFC OR A SUBSIDIARY THAT IS HELD DIRECTLY OR INDIRECTLY BY A CFC) TO TAKE, ALL
SUCH OTHER ACTION AS THE ADMINISTRATIVE AGENT MAY REASONABLY DEEM NECESSARY IN
OBTAINING THE FULL BENEFITS OF, OR IN PERFECTING AND PRESERVING THE LIENS OF,
SUCH GUARANTIES, MORTGAGES, PLEDGES, ASSIGNMENTS, SECURITY AGREEMENT
SUPPLEMENTS, INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENTS AND SECURITY
AGREEMENTS.

 

(K)                                  FURTHER ASSURANCES.  (I)  PROMPTLY UPON
REQUEST BY THE ADMINISTRATIVE AGENT, CORRECT, AND CAUSE EACH OF ITS SUBSIDIARIES
PROMPTLY TO CORRECT, ANY MATERIAL DEFECT OR ERROR THAT MAY BE DISCOVERED IN ANY
LOAN DOCUMENT OR IN THE EXECUTION, ACKNOWLEDGMENT, FILING OR RECORDATION
THEREOF, AND

 

66

--------------------------------------------------------------------------------


 

(II)                                  PROMPTLY UPON REQUEST BY THE
ADMINISTRATIVE AGENT, DO, EXECUTE, ACKNOWLEDGE, DELIVER, RECORD, RE-RECORD,
FILE, RE-FILE, REGISTER AND RE-REGISTER ANY AND ALL SUCH FURTHER ACTS, DEEDS,
CONVEYANCES, PLEDGE AGREEMENTS, MORTGAGES, DEEDS OF TRUST, TRUST DEEDS,
ASSIGNMENTS, FINANCING STATEMENTS AND CONTINUATIONS THEREOF, TERMINATION
STATEMENTS, NOTICES OF ASSIGNMENT, TRANSFERS, CERTIFICATES, ASSURANCES AND OTHER
INSTRUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE FROM TIME TO TIME
IN ORDER TO (A) CARRY OUT MORE EFFECTIVELY THE PURPOSES OF THE LOAN DOCUMENTS,
(B) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUBJECT ANY LOAN PARTY’S
OR ANY OF ITS SUBSIDIARIES’ PROPERTIES, ASSETS, RIGHTS OR INTERESTS TO THE LIENS
NOW OR HEREAFTER INTENDED TO BE CREATED BY ANY OF THE COLLATERAL DOCUMENTS,
(C) PERFECT AND MAINTAIN THE VALIDITY, EFFECTIVENESS AND PRIORITY OF ANY OF THE
COLLATERAL DOCUMENTS AND ANY OF THE LIENS INTENDED TO BE CREATED THEREUNDER AND
(D) ASSURE, CONVEY, GRANT, ASSIGN, TRANSFER, PRESERVE, PROTECT AND CONFIRM MORE
EFFECTIVELY UNTO THE SECURED PARTIES THE RIGHTS GRANTED OR NOW OR HEREAFTER
INTENDED TO BE GRANTED TO THE SECURED PARTIES UNDER ANY LOAN DOCUMENT OR UNDER
ANY OTHER INSTRUMENT EXECUTED IN CONNECTION WITH ANY LOAN DOCUMENT TO WHICH ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS OR IS TO BE A PARTY, AND CAUSE EACH OF
ITS SUBSIDIARIES TO DO SO.

 

(III)                               IF, AS OF THE CLOSING DATE, THE COLLATERAL
AGREEMENT AGENT HAS NOT RECEIVED ANY OF THE ITEMS DESCRIBED IN SECTION 3.01(B),
BMCA SHALL, WITHIN SIXTY (60) DAYS AFTER THE CLOSING DATE (OR SUCH LATER DATE AS
MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT), CAUSE THE SAME TO BE DELIVERED TO
THE COLLATERAL AGREEMENT AGENT; PROVIDED, HOWEVER, THAT IF THE MORTGAGE IN
RESPECT OF THE PROPERTY LOCATED IN ALABAMA IS NOT DELIVERED AS OF THE CLOSING
DATE, THEN BMCA SHALL, WITHIN 30 DAYS AFTER THE CLOSING DATE (OR SUCH LATER DATE
AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT), CAUSE THE SAME TO BE DELIVERED
TO THE COLLATERAL AGREEMENT AGENT.  FURTHER, BMCA SHALL, WITHIN SUCH 60 DAY
PERIOD, (A) DELIVER TO THE COLLATERAL AGREEMENT AGENT DULY EXECUTED AMENDMENTS
TO THE MORTGAGES REQUESTED BY THE COLLATERAL AGREEMENT AGENT AND TAKE SUCH OTHER
ACTIONS AND EXECUTE SUCH OTHER DOCUMENTS AS REASONABLY REQUESTED BY THE
COLLATERAL AGREEMENT AGENT THAT RELATE TO TITLE AND SURVEY MATTERS, (B) IF THE
SURVEY FOR A PROPERTY THAT HAS BEEN DELIVERED PURSUANT TO
SECTION 3.01(B)(IV)(C) IS NOT ACCEPTABLE TO THE ISSUER OF THE MORTGAGE POLICIES
OR IF A SURVEY FOR A PROPERTY WAS NOT DELIVERED, BMCA SHALL, WITHIN NINETY (90)
DAYS AFTER THE CLOSING DATE (1) PROVIDE A NEW AMERICAN LAND TITLE
ASSOCIATION/AMERICAN CONGRESS ON SURVEYING AND MAPPING FORM SURVEY, DATED TO A
CURRENT DATE AND FOR WHICH ALL NECESSARY FEES (WHERE APPLICABLE) HAVE BEEN PAID,
CERTIFIED TO THE COLLATERAL AGREEMENT AGENT AND THE ISSUER OF THE MORTGAGE
POLICIES IN A MANNER REASONABLY SATISFACTORY TO THE COLLATERAL AGREEMENT AGENT
BY A LAND SURVEYOR DULY REGISTERED AND LICENSED IN THE STATE IN WHICH SUCH
PROPERTY DESCRIBED IN SUCH SURVEY IS LOCATED AND REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, SHOWING ALL BUILDINGS AND OTHER IMPROVEMENTS, ANY OFF-SITE
IMPROVEMENTS, THE LOCATION OF ANY EASEMENTS, PARKING SPACES, RIGHTS OF WAY,
BUILDING SET BACK LINES AND OTHER DIMENSIONAL REGULATIONS AND THE ABSENCE OF
ENCROACHMENTS, EITHER BY SUCH IMPROVEMENTS OR ON TO SUCH PROPERTY, AND OTHER
DEFECTS, OTHER THAN ENCROACHMENTS AND OTHER DEFECTS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND (2) CAUSE A “LAND SAME AS SURVEY” ENDORSEMENT, AN
ENDORSEMENT REMOVING THE STANDARD SURVEY EXCEPTION AND ANY OTHER SURVEY RELATED
ENDORSEMENTS, TO BE ADDED TO EACH MORTGAGE POLICY SAME, EACH IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (C) WITHIN 60
DAYS AFTER THE CLOSING DATE, BMCA SHALL CAUSE TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT (X) IN RESPECT OF EACH MORTGAGE POLICY FOR THE PROPERTIES
IN CALIFORNIA AND GEORGIA, A ZONING ENDORSEMENT AND (Y) IN RESPECT OF ALL OTHER
PROPERTIES ENCUMBERED BY A MORTGAGE, A

 

67

--------------------------------------------------------------------------------


 

ZONING ENDORSEMENT, A ZONING COMPLIANCE LETTER FROM THE APPLICABLE MUNICIPALITY,
A ZONING OPINION OR A PZR REPORT.

 

(IV)                              ON OR PRIOR TO A DATE THAT IS 45 DAYS
FOLLOWING THE CLOSING DATE OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY
DETERMINE IN ITS SOLE DISCRETION, BMCA AND ITS SUBSIDIARIES SHALL HAVE ENTERED
INTO ONE OR MORE ACCOUNT CONTROL AGREEMENTS IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT IN RESPECT OF SECURITIES ACCOUNTS AND DEPOSIT
ACCOUNTS OF BMCA AND ITS SUBSIDIARIES (OTHER THAN ELK AND ITS SUBSIDIARIES),
AND, ON OR PRIOR TO A DATE THAT IS 45 DAYS FOLLOWING THE DATE OF THE MERGER OR
SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY DETERMINE IN ITS SOLE
DISCRETION, ELK AND ITS SUBSIDIARIES SHALL HAVE ENTERED INTO ONE OR MORE ACCOUNT
CONTROL AGREEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT IN RESPECT OF SECURITIES ACCOUNTS AND DEPOSIT ACCOUNTS OF ELK AND ITS
SUBSIDIARIES.

 

(V)                                 WITH RESPECT TO ELK AND ITS SUBSIDIARIES AS
OF THE DATE OF THE MERGER, (A) ON OR PRIOR TO A DATE THAT IS 15 DAYS FOLLOWING
THE DATE OF THE MERGER OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY
DETERMINE IN IS SOLE DISCRETION, BMCA SHALL CAUSE TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT RESOLUTIONS AND LEGAL OPINIONS, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, WITH RESPECT TO THE
SUPPLEMENTS TO THE SECURITY AGREEMENT AND THE GUARANTY DELIVERED ON THE DATE OF
THE MERGER BY SUCH ENTITIES ORGANIZED UNDER THE LAWS OF THE STATE OF DELAWARE
AND ON OR PRIOR TO A DATE THAT IS 90 DAYS FOLLOWING THE DATE OF THE MERGER OR
SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY DETERMINE IN ITS SOLE
DISCRETION, BMCA SHALL CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT SUCH
RESOLUTIONS AND LEGAL OPINIONS WITH RESPECT TO SUCH SUPPLEMENTS DELIVERED BY
EACH SUCH ENTITY ORGANIZED UNDER THE LAWS OF A JURISDICTION IN WHICH A MORTGAGE
IS TO BE RECORDED PURSUANT TO THE TERMS HEREOF AND (B) ON OR PRIOR TO A DATE
THAT IS 45 DAYS FOLLOWING THE DATE OF THE MERGER OR SUCH LATER DATE AS THE
ADMINISTRATIVE AGENT MAY DETERMINE IN ITS SOLE DISCRETION, BMCA SHALL CAUSE TO
BE DELIVERED TO THE COLLATERAL AGREEMENT AGENT CERTIFICATES REPRESENTING EQUITY
INTERESTS (ACCOMPANIED BY UNDATED STOCK POWERS EXECUTED IN BLANK) AND
INSTRUMENTS EVIDENCING DEBT, INDORSED IN BLANK, IN EACH CASE PLEDGED UNDER THE
SECURITY AGREEMENT ON THE DATE OF THE MERGER.

 

(VI)                              THE BORROWERS SHALL USE THEIR COMMERCIALLY
REASONABLE EFFORTS TO REQUEST AND OBTAIN OR CAUSE THE APPLICABLE LOAN PARTY WHO
HOLDS TITLE TO EACH IRB PROPERTY TO REQUEST AND OBTAIN NOT LATER THAN 60 DAYS
AFTER THE CLOSING DATE (OR SUCH LATER DATE AS MAY BE AGREED TO BY THE
ADMINISTRATIVE AGENT), ALL CONSENTS AND APPROVALS (EACH, AN “IRB CONSENT”) THAT
ARE REQUIRED PURSUANT TO THE CURRENT UNDERLYING INDUSTRIAL REVENUE BOND (OR
LIKE) FINANCING DOCUMENTS RELATING TO EACH IRB PROPERTY SUCH THAT THE BORROWERS
OR THE APPLICABLE LOAN PARTY, AS THE CASE MAY BE, WILL BE PERMITTED TO GRANT A
MORTGAGE COVERING EACH IRB PROPERTY WITHOUT BEING IN BREACH OR DEFAULT UNDER
SUCH INDUSTRIAL REVENUE BOND FINANCING DOCUMENTS.  WITHIN 60 DAYS AFTER THE
EARLIER OF (A) RECEIVING THE APPLICABLE IRB CONSENT FOR AN IRB PROPERTY OR
(B) THE UNDERLYING INDUSTRIAL REVENUE BOND (OR LIKE) FINANCING BEING DISCHARGED,
THE BORROWERS SHALL DELIVER, OR CAUSE THE APPLICABLE LOAN PARTY TO DELIVER, TO
THE ADMINISTRATIVE AGENT, THE ITEMS, AGREEMENTS, INSTRUMENTS AND DOCUMENTS SET
FORTH IN SECTION 3.01(B)(IV) AND SECTION 3.01(B)(V) WITH RESPECT TO SUCH IRB
PROPERTY, INCLUDING A NEW LAND SURVEY AS DESCRIBED IN SECTION 5.01(K)(III).

 

68

--------------------------------------------------------------------------------


 

(VII)                           THE BORROWERS SHALL USE THEIR COMMERCIALLY
REASONABLE EFFORTS TO REQUEST AND OBTAIN OR CAUSE THE APPLICABLE LOAN PARTY WHO
HOLDS TITLE TO EACH LEASED PROPERTY TO REQUEST AND OBTAIN FROM THE APPLICABLE
LANDLORD NOT LATER THAN 60 DAYS AFTER THE CLOSING DATE (OR SUCH LATER DATE AS
MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT), A COLLATERAL ACCESS AGREEMENT
WITH RESPECT TO SUCH LEASED PROPERTY IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION.

 

(L)                                     PERFORMANCE OF TAX AGREEMENT.  PERFORM
AND OBSERVE, AND CAUSE EACH OF ITS SUBSIDIARIES TO PERFORM AND OBSERVE, ALL OF
THE TERMS AND PROVISIONS OF THE TAX AGREEMENT TO BE PERFORMED OR OBSERVED BY IT,
MAINTAIN THE TAX AGREEMENT IN FULL FORCE AND EFFECT, ENFORCE THE TAX AGREEMENT
IN ACCORDANCE WITH ITS TERMS, AND TAKE ALL SUCH ACTION UNDER THE TAX AGREEMENT
TO SUCH END AS MAY BE FROM TIME TO TIME REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT.

 

(M)                               PREPARATION OF ENVIRONMENTAL REPORTS.  AT THE
REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT FROM TIME TO TIME (NOT TO EXCEED
ONCE PER YEAR FOR EACH SUCH PROPERTY, EXCEPT DURING THE CONTINUANCE OF ANY
DEFAULT), PROVIDE TO THE ADMINISTRATIVE AGENT WITHIN 60 DAYS AFTER SUCH REQUEST
OR SUCH LATER DATE AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT, AT THE
EXPENSE OF BMCA, AN ENVIRONMENTAL SITE ASSESSMENT REPORT FOR ANY OF ITS OR ITS
SUBSIDIARIES’ PROPERTIES DESCRIBED IN SUCH REQUEST, PREPARED BY AN ENVIRONMENTAL
CONSULTING FIRM ACCEPTABLE TO THE ADMINISTRATIVE AGENT, INDICATING THE PRESENCE
OR ABSENCE OF HAZARDOUS MATERIALS AND THE ESTIMATED COST OF ANY COMPLIANCE,
REMOVAL OR REMEDIAL ACTION IN CONNECTION WITH ANY HAZARDOUS MATERIALS ON SUCH
PROPERTIES, IF ANY.

 

(N)                                 COMPLIANCE WITH TERMS OF LEASEHOLDS.  MAKE
ALL PAYMENTS AND OTHERWISE PERFORM ALL OBLIGATIONS IN RESPECT OF ALL LEASES OF
REAL PROPERTY TO WHICH BMCA OR ANY OF ITS SUBSIDIARIES IS A PARTY, KEEP SUCH
LEASES IN FULL FORCE AND EFFECT AND NOT ALLOW SUCH LEASES TO LAPSE OR BE
TERMINATED OR ANY RIGHTS TO RENEW SUCH LEASES TO BE FORFEITED OR CANCELLED,
NOTIFY THE ADMINISTRATIVE AGENT OF ANY MATERIAL DEFAULT OF WHICH IT IS AWARE BY
ANY PARTY WITH RESPECT TO SUCH LEASES AND COOPERATE WITH THE ADMINISTRATIVE
AGENT IN ALL RESPECTS TO CURE ANY SUCH DEFAULT BY A LOAN PARTY, AND CAUSE EACH
OF ITS SUBSIDIARIES TO DO SO, EXCEPT, IN ANY CASE, WHERE THE FAILURE TO DO SO,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT BE REASONABLY LIKELY TO HAVE
A MATERIAL ADVERSE EFFECT.

 

(O)                                 PERFORMANCE OF MATERIAL CONTRACTS.  PERFORM
AND OBSERVE ALL THE TERMS AND PROVISIONS OF EACH MATERIAL CONTRACT TO BE
PERFORMED OR OBSERVED BY IT, MAINTAIN EACH SUCH MATERIAL CONTRACT IN FULL FORCE
AND EFFECT, ENFORCE EACH SUCH MATERIAL CONTRACT IN ACCORDANCE WITH ITS TERMS,
TAKE ALL SUCH ACTION TO SUCH END AS MAY BE FROM TIME TO TIME REQUESTED BY THE
ADMINISTRATIVE AGENT, AND CAUSE EACH OF ITS SUBSIDIARIES TO DO SO, EXCEPT, IN
ANY CASE, WHERE THE FAILURE TO DO SO, EITHER INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

(P)                                 G-I HOLDINGS.  UPON THE ADMINISTRATIVE
AGENT’S REASONABLE REQUEST, BUT NOT MORE FREQUENTLY THAN ONCE PER MONTH, MAKE A
SENIOR OFFICER OF BMCA AVAILABLE TO PROVIDE TO THE ADMINISTRATIVE AGENT (I) AN
UPDATE OF DEVELOPMENTS IN (A) THE G-I HOLDINGS BANKRUPTCY PROCEEDINGS, AND
(B) ANY PROCEEDINGS RELATED TO ASSERTED FEDERAL INCOME TAX LIABILITIES IN
CONNECTION WITH THE RHONE POULENC TRANSACTIONS AND (II) ANY INFORMATION RELATING
THERETO THAT THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.

 

69

--------------------------------------------------------------------------------


 

(Q)                                 REPORTABLE TRANSACTION.  BMCA WILL NOTIFY
THE ADMINISTRATIVE AGENT PROMPTLY IN THE EVENT THAT BMCA OR ANY OTHER MEMBER OF
THE G-I HOLDINGS TAX GROUP SPECIFICALLY IDENTIFIES ANY OF THE TERM LOAN
BORROWINGS OR TERM LOAN ADVANCES UNDER THIS AGREEMENT AS A “REPORTABLE
TRANSACTION” ON INTERNAL REVENUE SERVICE FORM 8886 FILED WITH THE U.S. FEDERAL
TAX RETURNS FOR PURPOSES OF SECTIONS 6011, 6111 OR 6112 OF THE INTERNAL REVENUE
CODE OR THE TREASURY REGULATIONS PROMULGATED THEREUNDER.

 

(R)                                    TAX LIABILITIES.  BMCA (I) SHALL
IMMEDIATELY INFORM THE LENDERS WITH RESPECT TO THE RHONE POULENC TRANSACTIONS OF
(A) ANY COURT RULING DETERMINING TAX LIABILITY OR OTHERWISE ADDRESSING THE
MERITS OF THE CASE; (B) ANY PROPOSED OR ACTUAL ASSESSMENT OR DEFICIENCY AS TO
WHICH ANY LOAN PARTY OR ANY MEMBER OF THE G-I HOLDINGS TAX GROUP HAS KNOWLEDGE;
OR (C) ANY WRITTEN DEMAND FOR PAYMENT OF TAXES FROM A TAX AUTHORITY, AND
(II) SHALL PROVIDE ANY INFORMATION AVAILABLE TO THEM AND REASONABLY REQUIRED BY
THE LENDERS TO MAKE A DETERMINATION WITH RESPECT TO THE MATTERS SET FORTH IN
SECTION 6.01(H)(I).

 

(S)                                  SALE OF SHARES.  IN THE EVENT THE MERGER
DOES NOT OCCUR PRIOR TO THE TERM LOAN COMMITMENT TERMINATION DATE, BMCA SHALL
SELL, OR CAUSE TO BE SOLD, THE SHARES OF COMPANY STOCK ACQUIRED IN THE TENDER
OFFER WITHIN SIX MONTHS AFTER THE TERM LOAN COMMITMENT TERMINATION DATE, AND
APPLY THE NET PROCEEDS THEREOF IMMEDIATELY UPON THEIR RECEIPT TO REPAY THE
OUTSTANDING TERM LOAN ADVANCES.

 

SECTION 5.02. Negative Covenants.  So long as any Term Loan Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, or any
Lender shall have any Term Loan Commitment hereunder, BMCA will not, at any time
(provided, that until the consummation of the Merger, compliance with respect to
Elk and its Subsidiaries with the provisions of this Section 5.02 will not be
required, but BMCA will use commercially reasonable efforts to cause Elk and its
Subsidiaries to so comply):

 

(A)                                  LIENS, ETC.  CREATE, INCUR, ASSUME OR
SUFFER TO EXIST, OR PERMIT ANY OF ITS SUBSIDIARIES TO CREATE, INCUR, ASSUME OR
SUFFER TO EXIST, ANY LIEN ON OR WITH RESPECT TO ANY OF ITS PROPERTIES OF ANY
CHARACTER (INCLUDING ACCOUNTS) WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR SIGN
OR FILE OR SUFFER TO EXIST, OR PERMIT ANY OF ITS SUBSIDIARIES TO SIGN OR FILE OR
SUFFER TO EXIST, UNDER THE UNIFORM COMMERCIAL CODE OF ANY JURISDICTION, A
FINANCING STATEMENT THAT NAMES BMCA OR ANY OF ITS SUBSIDIARIES AS DEBTOR, OR
SIGN OR SUFFER TO EXIST, OR PERMIT ANY OF ITS SUBSIDIARIES TO SIGN OR SUFFER TO
EXIST, ANY SECURITY AGREEMENT AUTHORIZING ANY SECURED PARTY THEREUNDER TO FILE
SUCH FINANCING STATEMENT, OR ASSIGN, OR PERMIT ANY OF ITS SUBSIDIARIES TO
ASSIGN, ANY ACCOUNTS OR OTHER RIGHT TO RECEIVE INCOME, EXCEPT:

 

(I)                                     LIENS CREATED UNDER THE LOAN DOCUMENTS
AND LIENS SECURING THE REVOLVING CREDIT FACILITY (AND THE OTHER OBLIGATIONS
REFERRED TO THEREIN ENTITLED TO SHARE IN THE COLLATERAL THEREFOR), THE BRIDGE
LOAN FACILITY, THE EXISTING INDENTURES AND THE SENIOR NOTES;

 

(II)                                  PERMITTED LIENS;

 

(III)                               (A) LIENS EXISTING ON THE DATE HEREOF AND
DESCRIBED ON SCHEDULE 4.01(P) HERETO, (B) AFTER THE CONSUMMATION OF THE MERGER,
CASH

 

70

--------------------------------------------------------------------------------


 

COLLATERAL TO SECURE ANY OUTSTANDING ELK LETTERS OF CREDIT AND (C) ON OR AFTER
THE CLOSING DATE, THE LIENS LISTED ON SCHEDULE 5.02(A)(III) HERETO;

 

(IV)                              PURCHASE MONEY LIENS UPON OR IN REAL PROPERTY
OR EQUIPMENT ACQUIRED OR HELD BY BMCA OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY
COURSE OF BUSINESS TO SECURE THE PURCHASE PRICE OF SUCH PROPERTY OR EQUIPMENT OR
TO SECURE DEBT INCURRED SOLELY FOR THE PURPOSE OF FINANCING THE ACQUISITION,
CONSTRUCTION OR IMPROVEMENT OF ANY SUCH PROPERTY OR EQUIPMENT TO BE SUBJECT TO
SUCH LIENS, OR LIENS EXISTING ON ANY SUCH PROPERTY OR EQUIPMENT AT THE TIME OF
ACQUISITION (OTHER THAN ANY SUCH LIENS CREATED IN CONTEMPLATION OF SUCH
ACQUISITION THAT DO NOT SECURE THE PURCHASE PRICE), OR EXTENSIONS, RENEWALS OR
REPLACEMENTS OF ANY OF THE FOREGOING FOR THE SAME OR A LESSER AMOUNT, IN EACH
CASE, TO THE EXTENT PERMITTED UNDER SECTION 5.02(B)(III)(B)(I); PROVIDED,
HOWEVER, THAT NO SUCH LIEN SHALL EXTEND TO OR COVER ANY PROPERTY OTHER THAN THE
PROPERTY OR EQUIPMENT BEING ACQUIRED, CONSTRUCTED OR IMPROVED, AND NO SUCH
EXTENSION, RENEWAL OR REPLACEMENT SHALL EXTEND TO OR COVER ANY PROPERTY NOT
THERETOFORE SUBJECT TO THE LIEN BEING EXTENDED, RENEWED OR REPLACED; AND
PROVIDED FURTHER THAT THE AGGREGATE PRINCIPAL AMOUNT OF THE DEBT SECURED BY
LIENS PERMITTED BY THIS CLAUSE (IV) SHALL NOT EXCEED THE AMOUNT PERMITTED WITH
RESPECT THERETO UNDER SECTION 5.02(B)(III)(B) AT ANY TIME OUTSTANDING;

 

(V)                                 LIENS ARISING IN CONNECTION WITH CAPITALIZED
LEASES PERMITTED UNDER SECTION 5.02(B)(III)(B)(II); PROVIDED, HOWEVER, THAT NO
SUCH LIEN SHALL EXTEND TO OR COVER ANY COLLATERAL OR ASSETS OTHER THAN THE
ASSETS SUBJECT TO SUCH CAPITALIZED LEASES; AND PROVIDED, FURTHER THAT THE
AGGREGATE PRINCIPAL AMOUNT OF THE DEBT SECURED BY LIENS PERMITTED BY THIS
CLAUSE (V) SHALL NOT EXCEED THE AMOUNT PERMITTED WITH RESPECT THERETO UNDER
SECTION 5.02(B)(III)(B) AT ANY TIME OUTSTANDING;

 

(VI)                              LIENS ARISING IN CONNECTION WITH
SALE-LEASEBACK TRANSACTIONS PERMITTED UNDER SECTION 5.02(B)(III)(B)(III);
PROVIDED, HOWEVER, THAT NO SUCH LIEN SHALL EXTEND TO OR COVER ANY COLLATERAL OR
ASSETS OTHER THAN THE ASSETS SUBJECT TO SUCH SALE-LEASEBACK TRANSACTIONS; AND
PROVIDED, FURTHER THAT THE AGGREGATE PRINCIPAL AMOUNT OF THE DEBT SECURED BY
LIENS PERMITTED BY THIS CLAUSE (VII) SHALL NOT EXCEED THE AMOUNT PERMITTED WITH
RESPECT THERETO UNDER SECTION 5.02(B)(III)(B) AT ANY TIME OUTSTANDING;

 

(VII)                           LIENS TO SECURE DEBT PERMITTED UNDER
SECTION 5.02(B)(III)(J);

 

(VIII)                        THE REPLACEMENT, EXTENSION OR RENEWAL OF ANY LIEN
PERMITTED BY CLAUSES (III) THROUGH (VII) ABOVE UPON OR IN THE SAME PROPERTY
THERETOFORE SUBJECT THERETO OR THE REPLACEMENT, EXTENSION OR RENEWAL (WITHOUT
INCREASE IN THE AMOUNT OR CHANGE IN ANY DIRECT OR CONTINGENT OBLIGOR) OF THE
DEBT SECURED THEREBY; PROVIDED, HOWEVER, THAT THE AGGREGATE PRINCIPAL AMOUNT OF
THE DEBT SECURED BY LIENS PERMITTED BY THIS CLAUSE (VIII) (EXCLUDING THE
REPLACEMENT, EXTENSION OR RENEWAL OF ANY LIEN PERMITTED BY CLAUSE (III) ABOVE)
SHALL NOT EXCEED THE

 

71

--------------------------------------------------------------------------------


 

APPLICABLE AMOUNT PERMITTED WITH RESPECT THERETO UNDER
SECTION 5.02(B)(III)(B) OR (E), AS THE CASE MAY BE, AT ANY TIME OUTSTANDING; AND

 

(IX)                                LIENS ARISING IN CONNECTION WITH OPERATING
LEASES TO THE EXTENT SUCH OPERATING LEASES ARE OTHERWISE PERMITTED HEREUNDER;
PROVIDED, HOWEVER, THAT NO SUCH LIEN SHALL EXTEND TO OR COVER ANY COLLATERAL OR
ASSETS OTHER THAN THE ASSETS SUBJECT TO SUCH OPERATING LEASES.

 

(B)                                 DEBT.  CREATE, INCUR, ASSUME OR SUFFER TO
EXIST, OR PERMIT ANY OF ITS SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO
EXIST, ANY DEBT, EXCEPT:

 

(I)                                     IN THE CASE OF BMCA, DEBT OWED TO A
WHOLLY OWNED SUBSIDIARY OF BMCA WHICH IS A GUARANTOR, WHICH DEBT (X) SHALL
CONSTITUTE PLEDGED DEBT AND (Y) SHALL BE EVIDENCED BY PROMISSORY NOTES IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SUCH PROMISSORY NOTES
SHALL, IN THE CASE OF DEBT OWED TO A LOAN PARTY, BE PLEDGED AS SECURITY FOR THE
OBLIGATIONS OF THE HOLDER THEREOF UNDER THE LOAN DOCUMENTS TO WHICH SUCH HOLDER
IS A PARTY AND DELIVERED TO THE COLLATERAL AGREEMENT AGENT PURSUANT TO THE TERMS
OF THE SECURITY AGREEMENT;

 

(II)                                  IN THE CASE OF ANY SUBSIDIARY OF BMCA,
DEBT OWED TO BMCA OR TO A WHOLLY OWNED SUBSIDIARY OF BMCA, PROVIDED THAT, IN
EACH CASE, SUCH DEBT (W) SHALL BE PERMITTED UNDER SECTION 5.02(F), (X) SHALL, IN
THE CASE OF DEBT OWED TO A LOAN PARTY, CONSTITUTE PLEDGED DEBT AND (Y) SHALL BE
EVIDENCED BY PROMISSORY NOTES IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SUCH PROMISSORY NOTES SHALL, IN THE CASE OF DEBT OWED
TO A LOAN PARTY, BE PLEDGED AS SECURITY FOR THE OBLIGATIONS OF THE HOLDER
THEREOF UNDER THE LOAN DOCUMENTS TO WHICH SUCH HOLDER IS A PARTY AND DELIVERED
TO THE COLLATERAL AGREEMENT AGENT PURSUANT TO THE TERMS OF THE SECURITY
AGREEMENT; AND

 

(III)                               IN THE CASE OF BMCA AND ITS SUBSIDIARIES,

 

(A)                              Debt under this Agreement, the Revolving Credit
Facility, the Existing Indentures, the Senior Notes Indenture, the Bridge Loan
Facility and the Elk Letters of Credit,

 

(B)                                So long as (1) no Default has occurred and is
continuing (both at the time of such incurrence and after giving pro forma
effect thereto), and (2) after giving effect to such incurrence, BMCA shall be
in pro forma compliance with the provisions of Section 5.04 (such compliance to
be determined on the basis of the required financial information most recently
delivered to the Administrative Agent and the Lenders as though such Debt had
been incurred as of the first day of the fiscal period covered thereby),
(I) Debt secured by Liens permitted by Section 5.02(a)(iv), (II) Capitalized
Leases permitted by Section 5.02(a)(v), and (III) Debt in respect of
sale-leaseback transactions permitted by Section 5.02(a)(vii), provided,
however, that (i) such Debt

 

72

--------------------------------------------------------------------------------


 

incurred pursuant to this Section 5.02(b)(iii)(B) shall not have scheduled
amortization payments prior to the seventh anniversary of the Closing Date in an
aggregate principal amount in any Fiscal Year (together with the aggregate
scheduled amortization payments in any Fiscal Year prior to the seventh
anniversary of the Closing Date of any Debt permitted pursuant to clauses (C),
(E) and (J) below) greater than the Amortization Basket, and (ii) Debt incurred
pursuant to this Section 5.02(b)(iii)(B) shall not exceed $200,000,000 in the
aggregate during the term of this Agreement,

 

(C)                                So long as (1) no Default has occurred and is
continuing (both at the time of such incurrence and after giving pro forma
effect thereto), and (2) after giving effect to such incurrence, BMCA shall be
in pro forma compliance with the provisions of Section 5.04 (such compliance to
be determined on the basis of the required financial information most recently
delivered to the Administrative Agent and the Lenders as though such Debt had
been incurred as of the first day of the fiscal period covered thereby), Debt
extending the maturity of, or refunding or refinancing, in whole or in part
(without any increase in the principal amount thereof or any change in any
direct or contingent obligor thereof), any Debt under the 2014 Notes Indenture,
the Bridge Loan Facility, the Revolving Credit Facility or the Senior Notes,
provided, however, that (x) the terms and conditions of such extending,
refunding or refinancing Debt are market terms and conditions at the time of
such extension, refunding or refinancing and (y) any security arrangements in
respect of such extended, refunded or refinanced Debt shall be no more onerous
to the Lenders than those set forth in the security documentation in effect at
such time; and provided, further that there are no remaining scheduled
amortization payments in respect of such extending, refunding or refinancing
Debt prior to December 31, 2014 that is more onerous than the remaining
scheduled amortization prior to December 31, 2014 applicable to the Debt being
refinanced, provided, further, that any Net Cash Proceeds received by BMCA in
connection with any refinancing of such Debt and not applied for such
refinancing shall be applied as provided in Section 2.05,

 

(D)                               The Surviving Debt and, on or after the
Closing Date, the Debt listed on Schedule 3.02 hereto,

 

(E)                                 So long as (1) no Default has occurred and
is continuing (both at the time of such incurrence and after giving pro forma
effect thereto), and (2) after giving effect to such incurrence, BMCA shall be
in pro forma compliance with the provisions of Section 5.04 (such compliance to
be determined on the basis of the required financial information most recently
delivered to the Administrative Agent and the Lenders as though such Debt had
been incurred as of the first day of the fiscal period covered thereby), Debt
extending the maturity of, or

 

73

--------------------------------------------------------------------------------


 

refunding or refinancing, in whole or in part (without any increase in the
principal amount thereof or any change in any direct or contingent obligor
thereof), any Debt described in clause (B) above and any other Surviving Debt,
provided that (x) there are no remaining scheduled amortization payments in
respect of such extending, refunding or refinancing Debt prior to December 31,
2014 that is more onerous than the remaining scheduled amortization prior to
December 31, 2014 if any, applicable to the Debt being extended, refunded or
refinanced and (y) any security arrangements in respect of such extended,
refunded or refinanced Debt shall be no more onerous to the Lenders than those
set forth in the security documentation in effect at such time; and (z) there
are no scheduled amortization payments of principal in respect of such Debt
prior to the seventh anniversary of the Closing Date in an aggregate principal
amount in any Fiscal Year (together with the aggregated scheduled amortization
payments in any Fiscal Year prior to the seventh anniversary of the Closing Date
of any Debt permitted pursuant to clauses (B) and (C) above and clause (J)
below) greater than the Amortization Basket; provided further that the principal
amount of such Debt being extended, refunded or refinanced shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, refunding or refinancing and the direct and contingent obligors
therefor shall not be changed as a result of or in connection with such
extension, refunding or refinancing,

 

(F)                                 So long as (1) no Default has occurred and
is continuing (both at the time of such incurrence and after giving pro forma
effect thereto), and (2) after giving effect to such incurrence, BMCA shall be
in pro forma compliance, with the provisions of Section 5.04 (such compliance to
be determined on the basis of the required financial information most recently
delivered to the Administrative Agent and the Lenders as though such Debt had
been incurred as of the first day of the fiscal period covered thereby),
unsecured, subordinated Debt with market terms owing to G-I Holdings or BMCA
Holdings,

 

(G)                                Debt consisting of surety bonds or similar
instruments in favor of government agencies in connection with workers’
compensation liabilities, taxes, assessments or other obligations, provided,
however, that such Debt is incurred in the ordinary course of business,

 

(H)                               Debt of any entity acquired by BMCA or its
Subsidiaries in accordance with the terms hereof so long as (i) such Debt was
incurred prior to such acquisition (and not in connection with or contemplation
of, such acquisition), (ii) both before and after giving effect to such
acquisition, no Default or Event of Default shall exist, and (iii) such Debt has
no additional direct, indirect or contingent obligor,

 

74

--------------------------------------------------------------------------------


 

(I)                                    Debt of any Loan Party consisting of
Contingent Obligations in respect of Debt of other Loan Parties, so long as such
other Loan Parties are permitted to incur such Debt hereunder,

 

(J)                                   So long as (1) no Default has occurred and
is continuing (both at the time of such incurrence and after giving pro forma
effect thereto), and (2) after giving effect to such incurrence, BMCA shall be
in pro forma compliance, with the provisions of Section 5.04 (such compliance to
be determined on the basis of the required financial information most recently
delivered to the Administrative Agent and the Lenders as though such Debt had
been incurred as of the first day of the fiscal period covered thereby), Debt
ranked junior (in respect of any Liens securing such Debt, which Liens shall be
ranked junior to the Liens securing this Term Loan Facility), provided, however,
that there are no scheduled amortization payments of principal in respect of
such Debt prior to the seventh anniversary of the Closing Date in an aggregate
principal amount in any Fiscal Year (together with the aggregated scheduled
amortization payments in any Fiscal Year prior to the seventh anniversary of the
Closing Date, of any Debt permitted pursuant to clauses (B), (C) and (E) above)
greater than the Amortization Basket, and

 

(K)                               At any time prior to the thirtieth Business
Day after the date of the Merger, the Elk Private Notes.

 

(C)                                  CHANGE IN NATURE OF BUSINESS.  MAKE, OR
PERMIT ANY OF ITS SUBSIDIARIES TO MAKE, ANY MATERIAL CHANGE IN THE NATURE OF ITS
BUSINESS AS CARRIED ON AT THE DATE HEREOF (OTHER THAN AS A RESULT OF AN
INVESTMENT PERMITTED BY SECTION 5.02(F)(VII)(B) INVOLVING COMPLEMENTARY LINES OF
BUSINESS).

 

(D)                                 MERGERS, ETC.  OTHER THAN PURSUANT TO THE
MERGER, MERGE INTO OR CONSOLIDATE WITH ANY PERSON OR PERMIT ANY PERSON TO MERGE
INTO IT, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO, EXCEPT THAT:

 

(I)                                     ANY SUBSIDIARY OF BMCA MAY MERGE INTO OR
CONSOLIDATE WITH ANY OTHER SUBSIDIARY OF BMCA, PROVIDE, HOWEVER, THAT, IN THE
CASE OF ANY SUCH MERGER OR CONSOLIDATION, THE PERSON FORMED BY SUCH MERGER OR
CONSOLIDATION SHALL BE A WHOLLY OWNED SUBSIDIARY OF BMCA, AND PROVIDED FURTHER
THAT, IN THE CASE OF ANY SUCH MERGER OR CONSOLIDATION TO WHICH A GUARANTOR IS A
PARTY, THE PERSON FORMED BY SUCH MERGER OR CONSOLIDATION SHALL BE A GUARANTOR;

 

(II)                                  IN CONNECTION WITH ANY ACQUISITION
PERMITTED UNDER SECTION 5.02(F), ANY SUBSIDIARY OF BMCA MAY MERGE INTO OR
CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON TO MERGE INTO OR
CONSOLIDATE WITH IT; PROVIDED, HOWEVER, THAT (X) THE PERSON SURVIVING SUCH
MERGER SHALL BE A WHOLLY OWNED DIRECT OR INDIRECT SUBSIDIARY OF BMCA AND (Y) IN
THE CASE OF ANY SUCH MERGER OR CONSOLIDATION TO WHICH A GUARANTOR IS A PARTY,
THE PERSON FORMED BY SUCH MERGER OR CONSOLIDATION SHALL BE A GUARANTOR;

 

75

--------------------------------------------------------------------------------


 

(III)                               IN CONNECTION WITH ANY SALE OR OTHER
DISPOSITION PERMITTED UNDER SECTION 5.02(E) (OTHER THAN CLAUSE (II) THEREOF),
ANY SUBSIDIARY OF BMCA MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON OR
PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT; AND

 

(IV)                              ANY OF BMCA’S SUBSIDIARIES MAY MERGE INTO
BMCA; PROVIDED THAT THE PERSON SURVIVING SUCH MERGER SHALL BE BMCA.

 

provided, however, that in each case, immediately before and after giving effect
thereto, no Event of Default shall have occurred and be continuing and, in the
case of any such merger to which BMCA is a party, BMCA is the surviving
corporation.

 

(E)                                  SALES, ETC., OF ASSETS.  SELL, LEASE,
TRANSFER OR OTHERWISE DISPOSE OF, OR PERMIT ANY OF ITS SUBSIDIARIES TO SELL,
LEASE, TRANSFER OR OTHERWISE DISPOSE OF, ANY ASSETS, OR GRANT ANY OPTION OR
OTHER RIGHT TO PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY ASSETS, EXCEPT:

 

(I)                                     CERTAIN PERMITTED DISPOSITIONS;

 

(II)                                  IN A TRANSACTION AUTHORIZED BY
SECTION 5.02(D) (OTHER THAN SUBSECTION (III) THEREOF), 5.01(S) OR 5.02(F);

 

(III)                               THE SALE OF ANY (X) ASSET IDENTIFIED ON
SCHEDULE 5.02(E) HERETO (SUCH ASSETS BEING “EXCLUDED ASSETS”) OR (Y) ANY OTHER
ASSETS IN ANY FISCAL YEAR BY BMCA OR ANY SUBSIDIARY, THE FAIR MARKET VALUE OF
WHICH IS NOT GREATER THAN $100,000,000, PROVIDED, HOWEVER, THAT ANY UNUSED
PORTION THEREOF MAY BE CARRIED FORWARD TO ANY SUCCEEDING YEAR, AND PROVIDED,
FURTHER, THAT THE FAIR MARKET VALUE OF ALL ASSETS SOLD BY BMCA OR ANY SUBSIDIARY
DURING THE TERM OF THIS AGREEMENT SHALL IN NO EVENT BE GREATER THAN $300,000,000
IN THE AGGREGATE (THE FOREGOING ASSET SALES DESCRIBED IN CLAUSES (X) AND (Y)
ABOVE BEING COLLECTIVELY, “PERMITTED ASSET SALES”) SO LONG AS IN EACH CASE
(A) THE TERMS OF ANY SUCH SALE SHALL BE COMMERCIALLY REASONABLE, (B) THE
PURCHASE PRICE PAID TO BMCA OR SUCH SUBSIDIARY FOR SUCH ASSET SHALL BE NO LESS
THAN THE FAIR MARKET VALUE OF SUCH ASSET AT THE TIME OF SUCH SALE AND (C) AT
LEAST 66 2/3% OF THE PURCHASE PRICE FOR SUCH ASSET SHALL BE PAID TO BMCA OR SUCH
SUBSIDIARY SOLELY IN CASH;

 

(IV)                              SALES BY MEANS OF A LEASE OR SUBLEASE OF
PROPERTY OF BMCA OR ANY OF ITS SUBSIDIARIES, SO LONG AS (X) SUCH TRANSACTION IS
PERMITTED PURSUANT TO SECTION 5.02(B)(III)(B)(III) AND (Y) BMCA OR SUCH
SUBSIDIARY CONTINUES TO REFLECT OWNERSHIP OF SUCH PROPERTY IN ITS FINANCIAL
STATEMENTS IN ACCORDANCE WITH GAAP;

 

(V)                                 ASSIGNMENTS AND LICENSES OF INTELLECTUAL
PROPERTY OF BMCA AND ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS; AND

 

(VI)                              DISPOSITIONS OF PROPERTY NOT TO EXCEED AN
AGGREGATE FAIR MARKET VALUE OF $10,000,000 IN THE AGGREGATE, WHICH IN THE
COMMERCIALLY REASONABLE OPINION OF BMCA OR SUCH SUBSIDIARY, AND CONSISTENT WITH
HISTORIC BUSINESS PRACTICE, IS OBSOLETE;

 

76

--------------------------------------------------------------------------------


 

provided that in the case of sales of assets pursuant to clauses (i), (iii),
(iv), and (vi) above, BMCA shall, on the date of receipt by any Loan Party or
any of its Subsidiaries of the Net Cash Proceeds from such sale, prepay the Term
Loan Advances pursuant to, to the extent and in the amount and order of priority
set forth in, Section 2.05(b), as specified therein.

 

(F)                                    INVESTMENTS IN OTHER PERSONS.  MAKE OR
HOLD, OR PERMIT ANY OF ITS SUBSIDIARIES TO MAKE OR HOLD, ANY INVESTMENT IN ANY
PERSON, EXCEPT:

 

(I)                                     (A) EQUITY INVESTMENTS BY BMCA AND ITS
SUBSIDIARIES IN THEIR SUBSIDIARIES OUTSTANDING ON THE DATE HEREOF,
(B) ADDITIONAL INVESTMENTS IN LOAN PARTIES AND (C) ADDITIONAL INVESTMENTS BY
SUBSIDIARIES OF BMCA THAT ARE NOT LOAN PARTIES IN OTHER SUCH SUBSIDIARIES;

 

(II)                                  SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING BOTH AT THE TIME OF SUCH INVESTMENT AND AFTER
GIVING PRO FORMA EFFECT THERETO, (X) INVESTMENTS IN AN AGGREGATE AMOUNT NOT IN
EXCESS OF $25,000,000 IN NON-RECOURSE SUBSIDIARIES OR ANY PERSONS THAT ARE NOT
LOAN PARTIES, EXCLUDING G-I HOLDINGS AND BMCA HOLDINGS AND (Y) RESTRICTED
INVESTMENTS PERMITTED UNDER SECTION 5.02(G);

 

(III)                               LOANS AND ADVANCES TO EMPLOYEES IN THE
ORDINARY COURSE OF THE BUSINESS OF BMCA AND ITS SUBSIDIARIES AS PRESENTLY
CONDUCTED IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $2,500,000 AT ANY TIME
OUTSTANDING;

 

(IV)                              INVESTMENTS BY BMCA AND ITS SUBSIDIARIES IN
CASH EQUIVALENTS;

 

(V)                                 INVESTMENTS EXISTING ON THE DATE HEREOF AND
DESCRIBED ON SCHEDULE 4.01(S) HERETO;

 

(VI)                              INVESTMENTS BY BMCA IN HEDGE AGREEMENTS TO THE
EXTENT PERMITTED UNDER SECTION 5.02(S);

 

(VII)                           THE PURCHASE OR OTHER ACQUISITION (A “PERMITTED
ACQUISITION”) OF ALL OF THE EQUITY INTERESTS IN, OR ALL OR SUBSTANTIALLY ALL OF
THE PROPERTY AND ASSETS OF, ANY PERSON THAT, UPON THE CONSUMMATION THEREOF, WILL
BE WHOLLY OWNED DIRECTLY BY BMCA OR ONE OR MORE OF ITS WHOLLY OWNED SUBSIDIARIES
(INCLUDING AS A RESULT OF A MERGER OR CONSOLIDATION); PROVIDED THAT, WITH
RESPECT TO EACH PURCHASE OR OTHER ACQUISITION MADE PURSUANT TO THIS
CLAUSE (VII):

 

(A)                              any such newly created or acquired Subsidiary
shall comply with the requirements of Section 5.01(j);

 

(B)                                the lines of business of the Person to be (or
the property and assets of which are to be) so purchased or otherwise acquired
shall be (a) substantially the same lines of business as, or (b) lines of
business complementary to, one or more of the principal businesses of BMCA and
its Subsidiaries in the ordinary course;

 

77

--------------------------------------------------------------------------------


 

(C)                                such purchase or other acquisition shall not
include or result in any contingent liabilities that could reasonably be
expected to result in a Material Adverse Change (as determined in good faith by
the board of directors (or the persons performing similar functions) of BMCA or
such Subsidiary if the board of directors is otherwise approving such
transaction;

 

(D)                               (1) immediately before and immediately after
giving pro forma effect to any such Permitted Acquisition, no Default or Event
of Default shall have occurred and be continuing, (2) BMCA and its Subsidiaries
shall be in pro forma compliance with the covenants set forth in Section 5.04,
(each of (1) and (2) above to be determined on the basis of the required
financial information most recently delivered to the Administrative Agent and
the Lenders as though such purchase or other acquisition had been consummated as
of the first day of the fiscal period covered thereby and (3) the aggregate
consideration paid in connection with all such Permitted Acquisitions shall not
exceed $100,000,000 per year and $250,000,000 during the term of this
Agreement); and

 

(E)                                 BMCA shall have delivered to the
Administrative Agent, on behalf of the Lenders, at least three Business Days
prior to the date on which any such purchase or other acquisition is to be
consummated, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (vii) have been satisfied or will be
satisfied on or prior to the consummation of such Permitted Acquisition;

 

(VIII)                        INVESTMENTS IN ANY “STRATEGIC ALLIANCE” JOINT
MARKETING ARRANGEMENT, PROVIDED THAT SUCH INVESTMENTS DO NOT EXCEED $10,000,000
IN THE AGGREGATE FOR ANY FISCAL YEAR;

 

(IX)                                (A) INVESTMENTS CONSISTING OF INITIAL G-I
HOLDINGS LETTERS OF CREDIT OR SUBSTITUTIONS THEREOF (SUBJECT TO SECTION 5.02(G))
AND (B) SUBJECT TO SECTION 5.02(G), INVESTMENTS CONSISTING OF FUTURE G-I LETTERS
OF CREDIT AND RENEWALS THEREOF;

 

(X)                                   SO LONG AS THE PROVISIONS OF
SECTION 5.02(G) ARE SATISFIED (DETERMINED AS IF SUCH INVESTMENT WERE A PAYMENT,
DIVIDEND OR DISTRIBUTION DESCRIBED IN SECTION 5.02(G)), INVESTMENTS (OTHER THAN
INVESTMENTS DESCRIBED IN CLAUSE (IX) ABOVE) IN G-I HOLDINGS AND BMCA HOLDINGS;
AND

 

(XI)                                THE PURCHASE OF THE REMAINING OUTSTANDING
SHARES OF ELK PURSUANT TO THE MERGER OR OTHERWISE.

 

(G)                                 RESTRICTED PAYMENTS.  (I) MAKE OR PERMIT ANY
OF ITS SUBSIDIARIES TO MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT OR
RESTRICTED INVESTMENT, EXCEPT THAT, SO LONG AS NO DEFAULT OR AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, BMCA

 

78

--------------------------------------------------------------------------------


 

MAY MAKE, AND MAY PERMIT ANY OF ITS SUBSIDIARIES TO MAKE, DIRECTLY OR
INDIRECTLY, ANY RESTRICTED PAYMENT OR RESTRICTED INVESTMENT SO LONG AS, AT THE
TIME OF SUCH RESTRICTED PAYMENT OR RESTRICTED INVESTMENT AND IMMEDIATELY AFTER
GIVING EFFECT THERETO, THE AGGREGATE AMOUNT OF RESTRICTED PAYMENTS MADE SINCE
THE CLOSING DATE AND THE AGGREGATE AMOUNT OF RESTRICTED INVESTMENTS MADE SINCE
THE CLOSING DATE AND THEN OUTSTANDING (THE AMOUNT EXPENDED FOR SUCH PURPOSES, IF
OTHER THAN IN CASH, SHALL BE THE FAIR MARKET VALUE OF SUCH PROPERTY AS
DETERMINED BY THE BOARD OF DIRECTORS OF BMCA IN GOOD FAITH AS OF THE DATE OF
PAYMENT OR INVESTMENT) SHALL NOT EXCEED (WHEN COMBINED WITH ALL RESTRICTED
PAYMENTS AND RESTRICTED INVESTMENTS SINCE JANUARY 1, 2001) THE SUM OF:

 

(a)                                  50% of the cumulative Consolidated Net
Income (or minus 100% of the cumulative Consolidated Net Loss) of BMCA accrued
during the period beginning January 1, 2001 and ending on the last day of the
most recently completed fiscal quarter for which financial statements are
available (treating such period as a single accounting period);

 

(b)                                 100% of the net cash proceeds, including the
fair market value of property other than cash as determined by the Board of
Directors of BMCA in good faith, as evidenced by a board resolution, received by
BMCA from any Person (other than a Subsidiary of BMCA) from the issuance and
sale subsequent to July 26, 2004 of Equity Interests of BMCA (other than
Redeemable Equity Interests) or as a capital contribution; provided that, if the
value of the non-cash consideration or contribution is in excess of $50,000,000,
BMCA shall have received the written opinion of a nationally recognized
investment banking firm that the terms thereof, from a financial point of view,
are fair to the shareholders of BMCA or such Subsidiary, in their capacity as
such (the determination as to the value of any non-cash consideration referred
to in this clause (B) to be made by such investment banking firm), and such
opinion shall have been delivered to the Administrative Agent;

 

(c)                                  with respect to Restricted Investments made
by any Loan Party after July 26, 2004, an amount equal to the net reduction in
such Restricted Investments in any Person resulting from repayments of loans or
advances, or other transfers of assets, in each case to any Loan Party or from
the net cash proceeds from the sale or other disposition of any such Restricted
Investment (except, in each case, to the extent any such payment or proceeds are
included in the calculation of Consolidated Net Income (Loss)), or from
designation of any Non-Recourse Subsidiary as a Loan Party, not to exceed, in
each case, the amount of Restricted Investments previously made by the Loan
Parties in such Person or Non-Recourse Subsidiary after July 26, 2004;

 

(d)                                 100% of the net cash proceeds received by
BMCA from the exercise of options or warrants on BMCA’s Equity Interests (other
than Redeemable Equity Interests) since July 26, 2004;

 

(e)                                  100% of the net cash proceeds received by
BMCA from the conversion into Equity Interests (other than Redeemable Equity
Interests) of

 

79

--------------------------------------------------------------------------------


 

convertible Debt or convertible Preferred Interests issued and sold (other than
to a Subsidiary of BMCA) since July 26, 2004; and

 

(f)                                    $60,000,000.

 

The designation by BMCA or any of its Subsidiaries of a Subsidiary as a
Non-Recourse Subsidiary shall be deemed to be the making of a Restricted
Investment by BMCA in an amount equal to the outstanding Investments made by
BMCA and its Subsidiaries in such Person being designated a Non-Recourse
Subsidiary at the time of such designation.

 

(II)                                  SECTION 5.02(G)(I) SHALL NOT PREVENT THE
FOLLOWING, AS LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING (OR WOULD RESULT THEREFROM OTHER THAN PURSUANT TO SECTION 5.02(G)(I):

 

(a)                                  the making of any Restricted Payment or
Restricted Investment within 60 days after (x) the date of declaration thereof
or (y) the making of a binding commitment in respect thereof; provided that at
such date of declaration or commitment such Restricted Payment or Restricted
Investment complied with Section 5.02(g)(i);

 

(b)                                 any Restricted Payment or Restricted
Investment made out of the net cash proceeds received by BMCA from the
substantially concurrent sale of its common stock (other than to a Subsidiary of
BMCA); provided that such net cash proceeds so utilized shall not be included in
paragraph (a) in determining the amount of Restricted Payments or Restricted
Investments BMCA could make under Section 5.02(g)(i);

 

(c)                                  cumulative Investments in Non-Recourse
Subsidiaries not in excess of $50,000,000 in the aggregate from July 26, 2004
determined as of the date of the Investment (the amount so expended, if other
than cash, to be determined by BMCA’s Board of Directors, as evidenced by a
board resolution); and

 

(d)                                 repurchases of Equity Interests of BMCA, in
each case from employees, former employees or directors of BMCA or any of its
Subsidiaries (other than any Permitted Holder); provided, however, that the
aggregate amount of Restricted Payments made under this clause (d) shall not
exceed $3,000,000 in any Fiscal Year; provided, further, that if any portion of
the aggregate amount of Restricted Payments permitted to be made pursuant to
this clause (d) shall not be made in a Fiscal Year, Restricted Payments pursuant
to this clause (d) in amount not to exceed to such unused portion may be made in
the subsequent Fiscal Year in addition to all other Restricted Payments
permitted to be made pursuant to this clause (d) in that Fiscal Year.

 

Restricted Payments or Restricted Investments made pursuant to clause (b),
(c) or (d) of this clause (ii) shall not be deducted in determining the amount
of Restricted Payments or Restricted Investments made or then outstanding under
Section 5.02(g)(i).

 

80

--------------------------------------------------------------------------------

 

For purposes of determining compliance with this Section 5.02(g), in the event
that a Restricted Payment meets the criteria of more than one of the types of
Restricted Payments described above, BMCA in its sole discretion, may order and
classify such Restricted Payment in any manner in compliance with this
Section 5.02(g).

 

(H)                                 AMENDMENTS OF CONSTITUTIVE DOCUMENTS. 
AMEND, OR PERMIT ANY OF ITS SUBSIDIARIES TO AMEND, ITS CERTIFICATE OF
INCORPORATION OR BYLAWS OR OTHER CONSTITUTIVE DOCUMENTS OTHER THAN AMENDMENTS
THAT COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(I)                                     ACCOUNTING CHANGES.  MAKE OR PERMIT, OR
PERMIT ANY OF ITS SUBSIDIARIES TO MAKE OR PERMIT, ANY CHANGE IN (I) ACCOUNTING
POLICIES OR REPORTING PRACTICES, EXCEPT AS REQUIRED OR PERMITTED BY GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES, OR (II) SUCH PERSON’S FISCAL YEAR.

 

(J)                                     PREPAYMENTS, ETC., OF DEBT.  PREPAY,
REDEEM, PURCHASE, DEFEASE, EXCHANGE OR OTHERWISE SATISFY PRIOR TO THE SCHEDULED
MATURITY THEREOF IN ANY MANNER, OR MAKE ANY PAYMENT IN VIOLATION OF ANY
SUBORDINATION TERMS OF, ANY DEBT (EACH, A “PREPAYMENT”), EXCEPT (I) PREPAYMENT
OF ADVANCES UNDER THE REVOLVING CREDIT FACILITY IN ACCORDANCE WITH THE TERMS
THEREOF, (II) THE PREPAYMENT OF THE TERM LOAN ADVANCES IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, (III) THE REPAYMENT OF DEBT UNDER THE BRIDGE LOAN WITH
THE PROCEEDS OF THE ISSUANCE OF THE SENIOR NOTES, (IV) AFTER THE CONSUMMATION OF
THE MERGER, PREPAYMENT OF ANY DEBT OF ELK OR ANY OF ITS SUBSIDIARIES,
(V) PREPAYMENT OF THE RESPECTIVE DEBT WITH PROCEEDS OF A REFINANCING OF SUCH
DEBT PERMITTED UNDER SECTION 5.02(B), (VI) REGULARLY SCHEDULED OR REQUIRED
REPAYMENTS OR REDEMPTIONS OF SURVIVING DEBT, (VII) MANDATORY PREPAYMENT OF DEBT
UNDER THE BRIDGE LOAN FACILITY IN ACCORDANCE WITH THE TERMS THEREOF,
(VIII) PREPAYMENT OF THE RESPECTIVE DEBT WITH PROCEEDS OF A REFINANCING OF SUCH
DEBT PERMITTED UNDER SECTION 5.02(B) AND (IX) SO LONG AS, IN EACH CASE, BOTH AT
THE TIME OF SUCH PAYMENT AND AFTER GIVING PRO FORMA EFFECT THERETO, NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING PREPAYMENT OF DEBT
OWING TO G-I HOLDINGS OR BMCA HOLDINGS IN AN AGGREGATE MAXIMUM PRINCIPAL AMOUNT
OF $50,000,000; OR, IF THE LOAN PARTIES, THE ADMINISTRATIVE AGENT OR THE LENDERS
WILL BE MATERIALLY AND ADVERSELY AFFECTED THEREBY, AMEND, MODIFY OR CHANGE IN
ANY MATERIAL MANNER ANY TERM OR CONDITION OF ANY SURVIVING DEBT OR SUBORDINATED
DEBT, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO ANY OF THE FOREGOING OTHER THAN TO
PREPAY ANY DEBT PAYABLE TO BMCA OR ANY OTHER LOAN PARTY.

 

(K)                                  AMENDMENT, ETC., OF THE TAX AGREEMENT. 
EXCEPT TO THE EXTENT SUCH ACTION COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, CANCEL OR TERMINATE THE TAX AGREEMENT OR CONSENT TO OR
ACCEPT ANY CANCELLATION OR TERMINATION THEREOF, AMEND, MODIFY OR CHANGE IN ANY
MANNER ANY TERM OR CONDITION OF ANY THE TAX AGREEMENT OR GIVE ANY CONSENT,
WAIVER OR APPROVAL THEREUNDER, WAIVE ANY DEFAULT UNDER OR ANY BREACH OF ANY TERM
OR CONDITION OF THE TAX AGREEMENT, AGREE IN ANY MANNER TO ANY OTHER AMENDMENT,
MODIFICATION OR CHANGE OF ANY TERM OR CONDITION OF THE TAX AGREEMENT OR TAKE ANY
OTHER ACTION IN CONNECTION WITH THE TAX AGREEMENT THAT WOULD IMPAIR THE VALUE OF
THE INTEREST OR RIGHTS OF ANY LOAN PARTY THEREUNDER OR THAT WOULD IMPAIR THE
RIGHTS OR INTERESTS OF ANY AGENT OR ANY LENDER, OR PERMIT ANY OF ITS
SUBSIDIARIES TO DO ANY OF THE FOREGOING.

 

(L)                                     NEGATIVE PLEDGE.  ENTER INTO OR SUFFER
TO EXIST, OR PERMIT ANY OF ITS SUBSIDIARIES TO ENTER INTO OR SUFFER TO EXIST,
ANY AGREEMENT PROHIBITING OR CONDITIONING THE CREATION OR ASSUMPTION OF ANY LIEN
UPON ANY OF ITS PROPERTY OR ASSETS EXCEPT (I) IN FAVOR OF THE

 

81

--------------------------------------------------------------------------------


 

SECURED PARTIES OR (II) IN CONNECTION WITH (A) ANY SURVIVING DEBT, (B) THE
REVOLVING CREDIT FACILITY, (C) THE SENIOR NOTES INDENTURE, (D) THE BRIDGE LOAN
FACILITY, (E) ANY PURCHASE MONEY DEBT PERMITTED BY
SECTION 5.02(B)(III)(B) SOLELY TO THE EXTENT THAT THE AGREEMENT OR INSTRUMENT
GOVERNING SUCH DEBT PROHIBITS A LIEN ON THE PROPERTY ACQUIRED WITH THE PROCEEDS
OF SUCH DEBT, OR (F) ANY CAPITALIZED LEASE PERMITTED BY
SECTION 5.02(B)(III)(B) SOLELY TO THE EXTENT THAT SUCH CAPITALIZED LEASE
PROHIBITS A LIEN ON THE PROPERTY SUBJECT THERETO.

 

(M)                               PARTNERSHIPS, ETC.  BECOME A GENERAL PARTNER
IN ANY GENERAL OR LIMITED PARTNERSHIP OR JOINT VENTURE, OR PERMIT ANY OF ITS
SUBSIDIARIES TO DO SO, OTHER THAN ANY SUBSIDIARY THE SOLE ASSETS OF WHICH
CONSIST OF ITS INTEREST IN SUCH PARTNERSHIP OR JOINT VENTURE.

 

(N)                                 SPECULATIVE TRANSACTIONS.  ENGAGE, OR PERMIT
ANY OF ITS SUBSIDIARIES TO ENGAGE, IN ANY TRANSACTION INVOLVING COMMODITY
OPTIONS OR FUTURES CONTRACTS OR ANY SIMILAR SPECULATIVE TRANSACTIONS.

 

(O)                                 CAPITAL EXPENDITURES.  MAKE, OR PERMIT ANY
OF ITS SUBSIDIARIES TO MAKE, ANY CAPITAL EXPENDITURES THAT WOULD CAUSE THE
AGGREGATE OF ALL SUCH CAPITAL EXPENDITURES MADE BY BMCA AND ITS SUBSIDIARIES,
(A) IN CALENDAR YEAR 2007, TO EXCEED $125,000,000 AND IN EACH CALENDAR YEAR
THEREAFTER, $150,000,000 (THE “BASE CAPEX BASKET”), PLUS (B) IN EACH CALENDAR
YEAR THE AMOUNT (IF ANY) OF THE BASE CAPEX BASKET WHICH WAS NOT USED DURING ANY
PRECEDING CALENDAR YEAR UP TO A MAXIMUM CARRY-OVER UNDER THIS CLAUSE (B) OF
$75,000,000.

 

(P)                                 FORMATION OF SUBSIDIARIES.  ORGANIZE OR
INVEST, OR PERMIT ANY OF ITS SUBSIDIARIES TO ORGANIZE OR INVEST, IN ANY NEW
SUBSIDIARY EXCEPT AS PERMITTED UNDER SECTION 5.02(F).

 

(Q)                                 PAYMENT RESTRICTIONS AFFECTING
SUBSIDIARIES.  DIRECTLY OR INDIRECTLY, ENTER INTO OR SUFFER TO EXIST, OR PERMIT
ANY OF ITS SUBSIDIARIES TO ENTER INTO OR SUFFER TO EXIST, ANY AGREEMENT OR
ARRANGEMENT LIMITING THE ABILITY OF ANY OF ITS SUBSIDIARIES TO DECLARE OR PAY
DIVIDENDS OR OTHER DISTRIBUTIONS IN RESPECT OF ITS EQUITY INTERESTS OR REPAY OR
PREPAY ANY DEBT OWED TO, MAKE LOANS OR ADVANCES TO, OR OTHERWISE TRANSFER ASSETS
TO OR INVEST IN, BMCA OR ANY SUBSIDIARY OF BMCA (WHETHER THROUGH A COVENANT
RESTRICTING DIVIDENDS, LOANS, ASSET TRANSFERS OR INVESTMENTS, A FINANCIAL
COVENANT OR OTHERWISE), EXCEPT (I) THE LOAN DOCUMENTS, (II) THE REVOLVING CREDIT
FACILITY, (III) THE SENIOR NOTES INDENTURE, (IV) THE BRIDGE LOAN FACILITY AND
(V) ANY AGREEMENT OR INSTRUMENT EVIDENCING SURVIVING DEBT.

 

(R)                                    AMENDMENT, ETC., OF MATERIAL CONTRACTS. 
EXCEPT TO THE EXTENT SUCH ACTION COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, CANCEL OR TERMINATE ANY MATERIAL CONTRACT OR CONSENT TO
OR ACCEPT ANY CANCELLATION OR TERMINATION THEREOF, AMEND OR OTHERWISE MODIFY ANY
MATERIAL CONTRACT OR GIVE ANY CONSENT, WAIVER OR APPROVAL THEREUNDER, WAIVE ANY
DEFAULT UNDER OR BREACH OF ANY MATERIAL CONTRACT, AGREE IN ANY MANNER TO ANY
OTHER AMENDMENT, MODIFICATION OR CHANGE OF ANY TERM OR CONDITION OF ANY MATERIAL
CONTRACT OR TAKE ANY OTHER ACTION IN CONNECTION WITH ANY MATERIAL CONTRACT THAT
WOULD IMPAIR THE VALUE OF THE INTEREST OR RIGHTS OF ANY LOAN PARTY THEREUNDER OR
THAT WOULD IMPAIR THE INTEREST OR RIGHTS OF ANY AGENT OR ANY LENDER, OR PERMIT
ANY OF ITS SUBSIDIARIES TO DO ANY OF THE FOREGOING.

 

82

--------------------------------------------------------------------------------


 

(S)                                  HEDGE AGREEMENTS.  BECOME A PARTY TO ANY
HEDGE AGREEMENTS OTHER THAN NON-SPECULATIVE HEDGE AGREEMENTS ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PRUDENT BUSINESS PRACTICE TO
HEDGE AGAINST FLUCTUATIONS IN INTEREST RATES, COMMODITY PRICES AND FOREIGN
EXCHANGE RATES.

 

SECTION 5.03. Reporting Requirements.  So long as any Term Loan Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid
or any Lender shall have any Term Loan Commitment hereunder, BMCA will furnish
to the Agents and the Lenders; provided, however, that the financial statements
required to be delivered by BMCA pursuant to clauses (b) and (c) below and the
reports and statements required to be delivered by BMCA pursuant to clause
(g) below shall be deemed to have been delivered on the date on which such
reports containing such financial statements or other materials are posted on
the SEC’s   website on the internet at “www.sec.gov”; provided, further, that
BMCA shall deliver paper copies of such financial statements or other materials
to any Lender who so requests until BMCA receives written notice from such
Lender to cease delivering paper copies:

 

(A)                                  DEFAULT NOTICE.  AS SOON AS POSSIBLE AND IN
ANY EVENT WITHIN TWO DAYS AFTER THE OCCURRENCE OF EACH DEFAULT OR ANY EVENT,
DEVELOPMENT OR OCCURRENCE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT
CONTINUING ON THE DATE OF SUCH STATEMENT, A STATEMENT OF THE CHIEF FINANCIAL
OFFICER OF BMCA SETTING FORTH DETAILS OF SUCH DEFAULT AND THE ACTION THAT BMCA
HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO.

 

(B)                                 ANNUAL FINANCIALS.  AS SOON AS AVAILABLE AND
IN ANY EVENT WITHIN 95 DAYS AFTER THE END OF EACH FISCAL YEAR, A COPY OF THE
ANNUAL AUDIT REPORT FOR SUCH YEAR FOR BMCA AND ITS SUBSIDIARIES, INCLUDING
THEREIN A CONSOLIDATED BALANCE SHEET OF BMCA AND ITS SUBSIDIARIES AS OF THE END
OF SUCH FISCAL YEAR AND A CONSOLIDATED STATEMENT OF INCOME AND A CONSOLIDATED
STATEMENT OF CASH FLOWS OF BMCA AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, IN
EACH CASE ACCOMPANIED BY AN OPINION ACCEPTABLE TO THE ADMINISTRATIVE AGENT OF
ERNST & YOUNG LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, TOGETHER WITH (I) A SCHEDULE, CERTIFIED
BY A RESPONSIBLE FINANCIAL OFFICER OF BMCA, IN FORM REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT SETTING FORTH (W) THE LEVERAGE RATIO ON THE LAST DAY OF
SUCH FISCAL YEAR, (X) THE INTEREST COVERAGE RATIO FOR SUCH FISCAL YEAR, (Y) THE
CAPITAL EXPENDITURES FOR SUCH FISCAL YEAR, AND (Z) THE COMPUTATIONS USED BY BMCA
IN DETERMINING COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTION 5.04, PROVIDED
THAT IN THE EVENT OF ANY CHANGE IN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES USED
IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS, BMCA SHALL ALSO PROVIDE, IF
NECESSARY FOR THE DETERMINATION OF ANY OF (W), (X), (Y) OR (Z) ABOVE, A
STATEMENT OF RECONCILIATION CONFORMING SUCH FINANCIAL STATEMENTS TO GAAP AND
(II) A CERTIFICATE OF A RESPONSIBLE FINANCIAL OFFICER OF BMCA STATING THAT NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, A STATEMENT AS TO THE NATURE THEREOF AND THE ACTION
THAT BMCA HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO.

 

(C)                                  QUARTERLY FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN 50 DAYS AFTER THE END OF EACH OF THE FIRST THREE
QUARTERS OF EACH FISCAL YEAR (I) SO LONG AS BMCA IS A REPORTING COMPANY UNDER
THE SECURITIES ACT OF 1934, AS AMENDED (A “REPORTING COMPANY”), A COPY OF BMCA’S
FORM 10Q FILED WITH THE SECURITIES AND EXCHANGE COMMISSION FOR EACH SUCH FISCAL
QUARTER AND (II) IF BMCA IS NOT A REPORTING COMPANY AT SUCH TIME, THEN BMCA
SHALL

 

83

--------------------------------------------------------------------------------


 

PROVIDE TO THE ADMINISTRATIVE AGENT THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
BMCA AND ITS SUBSIDIARIES AT THE END OF SUCH QUARTER AND THE RELATED UNAUDITED
CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH QUARTER AND THE
PORTION OF THE FISCAL YEAR THROUGH END OF SUCH FISCAL QUARTER, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES AS OF THE END OF AND FOR THE
CORRESPONDING PERIOD IN THE PREVIOUS FISCAL YEAR, IN EACH CASE DULY CERTIFIED
(SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS) BY A RESPONSIBLE FINANCIAL
OFFICER OF BMCA AS HAVING BEEN PREPARED IN ACCORDANCE WITH GAAP, TOGETHER WITH
(1) A CERTIFICATE OF SAID OFFICER STATING THAT NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, A
STATEMENT AS TO THE NATURE THEREOF AND THE ACTION THAT BMCA HAS TAKEN AND
PROPOSES TO TAKE WITH RESPECT THERETO, AND (2) A SCHEDULE TO SUCH CERTIFICATE IN
FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT SETTING FORTH (X) THE
LEVERAGE RATIO AS OF THE LAST DAY OF SUCH FISCAL QUARTER, (Y) THE INTEREST
COVERAGE RATIO FOR THE FOUR FISCAL QUARTERS OF BMCA ENDING ON THE LAST DAY OF
SUCH FISCAL QUARTER, AND (Z) THE COMPUTATIONS USED BY BMCA IN DETERMINING
COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTION 5.04, PROVIDED THAT IN THE
EVENT OF ANY CHANGE IN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES USED IN THE
PREPARATION OF SUCH FINANCIAL STATEMENTS, BMCA SHALL ALSO PROVIDE, IF NECESSARY
FOR THE DETERMINATION OF ANY OF (X), (Y) OR (Z) ABOVE, A STATEMENT OF
RECONCILIATION CONFORMING SUCH FINANCIAL STATEMENTS TO GAAP.

 

(D)                                 BUSINESS PLANS AND ANNUAL FORECASTS.  AS
SOON AS AVAILABLE AND IN ANY EVENT NOT LATER THAN 90 DAYS AFTER THE END OF EACH
FISCAL YEAR, AN ANNUAL BUSINESS PLAN AND FORECASTS PREPARED BY MANAGEMENT OF
BMCA, IN FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF BALANCE SHEETS,
INCOME STATEMENTS AND CASH FLOW STATEMENTS AND PROJECTED BORROWING BASE
AVAILABILITY ON A MONTHLY BASIS FOR THE FISCAL YEAR IMMEDIATELY FOLLOWING SUCH
FISCAL YEAR, TOGETHER WITH NARRATIVES OUTLINING THE MATERIAL OPERATING,
INVESTING AND FINANCING ASSUMPTIONS INCORPORATED IN SUCH FORECASTS.

 

(E)                                  TAX AND ASBESTOS LITIGATION REPORTS. 
PROMPTLY UPON THE OCCURRENCE OF A MATERIAL EVENT IN CONNECTION WITH (I) ANY TAX
PROCEEDING INVOLVING, OR ANY FEDERAL INCOME TAX LIABILITY, CONTINGENT OR ACTUAL,
OF BMCA, ANY LOAN PARTY, OR ANY OTHER MEMBER OF THE G-I HOLDINGS TAX GROUP, IN
CONNECTION WITH OR ARISING OUT OF THE RHONE POULENC TRANSACTIONS AND
(II) ASBESTOS LITIGATION INVOLVING BMCA OR ANY OF ITS SUBSIDIARIES, PROVIDE A
SUMMARY IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT OF SUCH EVENT.

 

(F)                                    LITIGATION.  PROMPTLY AFTER BMCA BECOMES
AWARE OF THE COMMENCEMENT THEREOF, NOTICE OF ALL ACTIONS, SUITS, INVESTIGATIONS,
LITIGATION AND PROCEEDINGS BEFORE ANY GOVERNMENTAL AUTHORITY AFFECTING ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES OF THE TYPE DESCRIBED IN SECTION 4.01(F), AND
PROMPTLY AFTER THE OCCURRENCE THEREOF, NOTICE OF ANY MATERIAL ADVERSE CHANGE IN
THE STATUS OR THE FINANCIAL EFFECT ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
OF THE DISCLOSED LITIGATION FROM THAT DESCRIBED ON SCHEDULE 4.01(F) HERETO.

 

(G)                                 SECURITIES REPORTS.  PROMPTLY AFTER THE
SENDING OR FILING THEREOF, COPIES OF ALL PROXY STATEMENTS, FINANCIAL STATEMENTS
AND REPORTS THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SENDS TO ITS
STOCKHOLDERS AND ARE PUBLICLY AVAILABLE, AND COPIES OF ALL REGULAR, PERIODIC AND
SPECIAL REPORTS, AND ALL REGISTRATION STATEMENTS, THAT ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES FILES WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY
GOVERNMENTAL AUTHORITY THAT MAY BE SUBSTITUTED THEREFOR, OR WITH ANY NATIONAL
SECURITIES EXCHANGE.

 

84

--------------------------------------------------------------------------------


 

(H)                                 CREDITOR REPORTS.  PROMPTLY AFTER THE
FURNISHING THEREOF, COPIES OF ANY STATEMENT OR REPORT FURNISHED TO ANY HOLDER OF
DEBT SECURITIES OF ANY LOAN PARTY OR OF ANY OF ITS SUBSIDIARIES PURSUANT TO THE
TERMS OF ANY INDENTURE, LOAN OR CREDIT OR SIMILAR AGREEMENT AND NOT OTHERWISE
REQUIRED TO BE FURNISHED TO THE LENDERS PURSUANT TO ANY OTHER CLAUSE OF THIS
SECTION 5.03.

 

(I)                                     ERISA.  (I)  ERISA EVENTS AND ERISA
REPORTS.  (A) PROMPTLY AND IN ANY EVENT WITHIN 10 DAYS AFTER ANY LOAN PARTY OR
ANY ERISA AFFILIATE KNOWS OR HAS REASON TO KNOW THAT ANY ERISA EVENT HAS
OCCURRED, A STATEMENT OF THE CHIEF FINANCIAL OFFICER OF BMCA DESCRIBING SUCH
ERISA EVENT AND THE ACTION, IF ANY, THAT SUCH LOAN PARTY OR SUCH ERISA AFFILIATE
HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO AND (B) ON THE DATE ANY
RECORDS, DOCUMENTS OR OTHER INFORMATION MUST BE FURNISHED TO THE PBGC WITH
RESPECT TO ANY PLAN PURSUANT TO SECTION 4010 OF ERISA, A COPY OF SUCH RECORDS,
DOCUMENTS AND INFORMATION.

 

(II)                                  PLAN TERMINATIONS.  PROMPTLY AND IN ANY
EVENT WITHIN TWO BUSINESS DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY OR ANY
ERISA AFFILIATE, COPIES OF EACH NOTICE FROM THE PBGC STATING ITS INTENTION TO
TERMINATE ANY PLAN OR TO HAVE A TRUSTEE APPOINTED TO ADMINISTER ANY PLAN.

 

(III)                               MULTIEMPLOYER PLAN NOTICES.  PROMPTLY AND IN
ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY OR
ANY ERISA AFFILIATE FROM THE SPONSOR OF A MULTIEMPLOYER PLAN, COPIES OF EACH
NOTICE CONCERNING (A) THE IMPOSITION OF WITHDRAWAL LIABILITY BY ANY SUCH
MULTIEMPLOYER PLAN, (B) THE REORGANIZATION OR TERMINATION, WITHIN THE MEANING OF
TITLE IV OF ERISA, OF ANY SUCH MULTIEMPLOYER PLAN OR (C) THE AMOUNT OF LIABILITY
INCURRED, OR THAT MAY BE INCURRED, BY SUCH LOAN PARTY OR ANY ERISA AFFILIATE IN
CONNECTION WITH ANY EVENT DESCRIBED IN CLAUSE (A) OR (B).

 

(J)                                     ENVIRONMENTAL CONDITIONS.  PROMPTLY
AFTER THE ASSERTION OR OCCURRENCE THEREOF, NOTICE OF (I) ANY ENVIRONMENTAL
ACTION AGAINST OR OF ANY NONCOMPLIANCE BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES WITH ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT THAT COULD
(A) REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (B) CAUSE ANY
PROPERTY DESCRIBED IN THE MORTGAGES TO BE SUBJECT TO ANY MATERIAL RESTRICTIONS
ON OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY UNDER ANY ENVIRONMENTAL LAW
ASSUMING CONTINUED USE FOR INDUSTRIAL PURPOSES; OR (II) ANY OTHER MATTER OR
OCCURRENCE THAT MAY IMPACT THE NUMBER, SCOPE, IMPORT OR SUBSTANCE OF ANY
ENVIRONMENTAL APPROVAL ACTION OR THE UNDERLYING CIRCUMSTANCES THEREOF.

 

(K)                                  OTHER INFORMATION.  SUCH OTHER INFORMATION
RESPECTING THE BUSINESS, PROPERTIES, CONDITION (FINANCIAL OR OTHERWISE) OR
OPERATIONS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES AS THE ADMINISTRATIVE
AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, MAY FROM TIME TO TIME
REASONABLY REQUEST.

 

SECTION 5.04. Financial Covenants.  So long as any Term Loan Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
or any Lender shall have any Term Loan Commitment hereunder, BMCA shall

 

85

--------------------------------------------------------------------------------


 

(A)                                  INTEREST COVERAGE RATIO. MAINTAIN AS OF THE
LAST DAY OF EACH FISCAL QUARTER LISTED BELOW AN INTEREST COVERAGE RATIO FOR THE
FOUR FISCAL QUARTERS ENDING ON SUCH DAY OF NOT LESS THAN THE RATIO SET FORTH
BELOW OPPOSITE THE RESPECTIVE FISCAL QUARTER:

 

Fiscal Quarter Ending

 

Minimum Interest Coverage Ratio

 

 

 

 

 

Second Fiscal Quarter in Fiscal Year 2008

 

2.00 to 1

 

Third Fiscal Quarter in Fiscal Year 2008

 

2.00 to 1

 

Fourth Fiscal Quarter in Fiscal Year 2008

 

2.00 to 1

 

First Fiscal Quarter in Fiscal Year 2009

 

2.25 to 1

 

Second Fiscal Quarter in Fiscal Year 2009

 

2.50 to 1

 

Third Fiscal Quarter in Fiscal Year 2009

 

2.50 to 1

 

Fourth Fiscal Quarter in Fiscal Year 2009

 

2.75 to 1

 

First Fiscal Quarter in Fiscal Year 2010

 

2.75 to 1

 

Second Fiscal Quarter in Fiscal Year 2010

 

2.75 to 1

 

Third Fiscal Quarter in Fiscal Year 2010
and each Fiscal Quarter thereafter

 

3.00 to 1

 

 


(B)                                 LEVERAGE RATIO. MAINTAIN AS OF THE LAST DAY
OF EACH FISCAL QUARTER LISTED BELOW A LEVERAGE RATIO FOR THE FOUR FISCAL
QUARTERS ENDING ON SUCH DAY OF NOT MORE THAN THE RATIO SET FORTH BELOW OPPOSITE
THE RESPECTIVE FISCAL QUARTER:

 

Fiscal Quarter Ending

 

Maximum Leverage
Ratio

 

Second Fiscal Quarter in Fiscal Year 2008

 

5.75 to 1

 

Third Fiscal Quarter in Fiscal Year 2008

 

5.75 to 1

 

Fourth Fiscal Quarter in Fiscal Year 2008

 

5.25 to 1

 

First Fiscal Quarter in Fiscal Year 2009

 

5.00 to 1

 

Second Fiscal Quarter in Fiscal Year 2009

 

4.75 to 1

 

Third Fiscal Quarter in Fiscal Year 2009

 

4.50 to 1

 

Fourth Fiscal Quarter in Fiscal Year 2009

 

4.25 to 1

 

First Fiscal Quarter in Fiscal Year 2010

 

4.00 to 1

 

Second Fiscal Quarter in Fiscal Year 2010

 

4.00 to 1

 

Third Fiscal Quarter in Fiscal Year 2010 and each
Fiscal Quarter thereafter

 

3.75 to 1

 

 


ARTICLE VI

EVENTS OF DEFAULT


 

SECTION 6.01. Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

86

--------------------------------------------------------------------------------


 

(A)                                  (I) ANY BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY TERM LOAN ADVANCE WHEN THE SAME SHALL BECOME DUE AND PAYABLE OR
(II) ANY BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY TERM LOAN ADVANCE, OR
ANY LOAN PARTY SHALL FAIL TO MAKE ANY OTHER PAYMENT UNDER ANY LOAN DOCUMENT WHEN
DUE AND PAYABLE; OR

 

(B)                                 ANY REPRESENTATION OR WARRANTY MADE BY ANY
LOAN PARTY (OR ANY OF ITS OFFICERS) UNDER OR IN CONNECTION WITH ANY LOAN
DOCUMENT SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE;
OR

 

(C)                                  ANY BORROWER SHALL FAIL TO PERFORM OR
OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTION 2.13, 5.01(E), (F),
(I) OR (J), 5.02, 5.03(A), (B), (C), (D) OR (I) OR 5.04; OR

 

(D)                                 ANY LOAN PARTY SHALL FAIL TO PERFORM OR
OBSERVE ANY OTHER TERM, COVENANT OR AGREEMENT CONTAINED IN ANY LOAN DOCUMENT ON
ITS PART TO BE PERFORMED OR OBSERVED IF SUCH FAILURE SHALL REMAIN UNREMEDIED FOR
15 DAYS AFTER THE EARLIER OF THE DATE ON WHICH (I) A RESPONSIBLE OFFICER BECOMES
AWARE OF SUCH FAILURE OR (II) WRITTEN NOTICE THEREOF SHALL HAVE BEEN GIVEN TO
BMCA BY ANY AGENT OR ANY LENDER; OR

 

(E)                                  ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
SHALL FAIL TO PAY ANY PRINCIPAL OF, PREMIUM OR INTEREST ON OR ANY OTHER AMOUNT
PAYABLE IN RESPECT OF ANY DEBT OF SUCH LOAN PARTY OR SUCH SUBSIDIARY (AS THE
CASE MAY BE) THAT IS OUTSTANDING IN A PRINCIPAL AMOUNT OF AT LEAST $37,500,000
EITHER INDIVIDUALLY OR IN THE AGGREGATE FOR ALL SUCH LOAN PARTIES AND
SUBSIDIARIES (BUT EXCLUDING DEBT OUTSTANDING HEREUNDER), WHEN THE SAME BECOMES
DUE AND PAYABLE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND OR OTHERWISE), AND SUCH FAILURE SHALL CONTINUE AFTER THE
APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE AGREEMENT OR INSTRUMENT
RELATING TO SUCH DEBT; OR ANY OTHER EVENT SHALL OCCUR OR CONDITION SHALL EXIST
UNDER ANY AGREEMENT OR INSTRUMENT RELATING TO ANY SUCH DEBT AND SHALL CONTINUE
AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN SUCH AGREEMENT OR
INSTRUMENT, IF THE EFFECT OF SUCH EVENT OR CONDITION IS TO ACCELERATE, OR TO
PERMIT THE ACCELERATION OF, THE MATURITY OF SUCH DEBT OR OTHERWISE TO CAUSE, OR
TO PERMIT THE HOLDER THEREOF TO CAUSE, SUCH DEBT TO MATURE; OR ANY SUCH DEBT
SHALL BE DECLARED TO BE DUE AND PAYABLE OR REQUIRED TO BE PREPAID OR REDEEMED
(OTHER THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT OR REDEMPTION),
PURCHASED OR DEFEASED, OR AN OFFER TO PREPAY, REDEEM, PURCHASE OR DEFEASE SUCH
DEBT SHALL BE REQUIRED TO BE MADE, IN EACH CASE PRIOR TO THE STATED MATURITY
THEREOF; OR

 

(F)                                    ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
SHALL GENERALLY NOT PAY ITS DEBTS AS SUCH DEBTS BECOME DUE, OR SHALL ADMIT IN
WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY, OR SHALL MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR ANY PROCEEDING SHALL BE INSTITUTED
BY OR AGAINST ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SEEKING TO ADJUDICATE IT
A BANKRUPT OR INSOLVENT, OR SEEKING LIQUIDATION, WINDING UP, REORGANIZATION,
ARRANGEMENT, ADJUSTMENT, PROTECTION, RELIEF, OR COMPOSITION OF IT OR ITS DEBTS
UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF
DEBTORS, OR SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A
RECEIVER, TRUSTEE OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART
OF ITS PROPERTY AND, IN THE CASE OF ANY SUCH PROCEEDING INSTITUTED AGAINST IT
(BUT NOT INSTITUTED BY IT) THAT IS BEING DILIGENTLY CONTESTED BY IT IN GOOD
FAITH, EITHER SUCH PROCEEDING SHALL REMAIN UNDISMISSED OR UNSTAYED FOR A PERIOD
OF 60 DAYS OR ANY OF THE ACTIONS SOUGHT IN SUCH PROCEEDING (INCLUDING THE ENTRY
OF AN ORDER

 

87

--------------------------------------------------------------------------------


 

FOR RELIEF AGAINST, OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR
OTHER SIMILAR OFFICIAL FOR, IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY) SHALL
OCCUR; OR ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL TAKE ANY CORPORATE
ACTION TO AUTHORIZE ANY OF THE ACTIONS SET FORTH ABOVE IN THIS SUBSECTION (F);
OR

 

(G)                                 ANY JUDGMENTS OR ORDERS (OTHER THAN IN
RESPECT OF THE ALLEGED FEDERAL INCOME TAX LIABILITIES OF BMCA RELATING TO OR
ARISING OUT OF THE RHONE POULENC TRANSACTIONS OR RELATING TO THE ALLEGED
ASBESTOS LIABILITIES OF BMCA), EITHER INDIVIDUALLY OR IN THE AGGREGATE, FOR THE
PAYMENT OF MONEY IN EXCESS OF $37,500,000 SHALL BE RENDERED AGAINST ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES AND EITHER (I) ENFORCEMENT PROCEEDINGS SHALL
HAVE BEEN COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR ORDER OR (II) THERE
SHALL BE ANY PERIOD OF 15 CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF
SUCH JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE
IN EFFECT; PROVIDED, HOWEVER, THAT ANY SUCH JUDGMENT OR ORDER SHALL NOT GIVE
RISE TO AN EVENT OF DEFAULT UNDER THIS SECTION 6.01(G) IF AND FOR SO LONG AS
(A) THE AMOUNT OF SUCH JUDGMENT OR ORDER IS COVERED BY A VALID AND BINDING
POLICY OF INSURANCE BETWEEN THE DEFENDANT AND THE INSURER, WHICH SHALL BE RATED
AT LEAST “A” BY A.M. BEST COMPANY, COVERING FULL PAYMENT THEREOF AND (B) SUCH
INSURER HAS BEEN NOTIFIED, AND HAS NOT DISPUTED THE CLAIM MADE FOR PAYMENT, OF
THE AMOUNT OF SUCH JUDGMENT OR ORDER; OR

 

(H)                                 AFTER THE DATE HEREOF (I) ANY COURT OR
GOVERNMENTAL AGENCY DETERMINES A TAX LIABILITY OR OTHERWISE ISSUES ANY ADVERSE
RULING ADDRESSING THE MERITS, PROPOSES TO OR ACTUALLY ENTERS A STIPULATED
SETTLEMENT OR SETTLEMENT NOTICE, OR MAKES OR PROVIDES ANY ASSESSMENT, NOTICE OF
INTENT TO FILE A LIEN, OR LIEN FILING AGAINST ANY MEMBER OF THE G-I HOLDINGS TAX
GROUP OR ANY LOAN PARTY WITH RESPECT TO THE RHONE POULENC TRANSACTIONS, AND
THERE SHALL BE A PERIOD OF 20 CONSECUTIVE DAYS AFTER THE TAKING OF SUCH ACTION
DURING WHICH TIME THE REQUIRED LENDERS SHALL NOT HAVE DETERMINED THAT THERE
SHALL NOT EXIST, BECAUSE OF SUCH ACTION, A REASONABLE LIKELIHOOD THAT ONE OR
MORE OF THE LOAN PARTIES WILL PAY, SATISFY, OR RECEIVE DEMAND FOR PAYMENT OF ANY
TAX LIABILITIES RELATING TO OR ARISING OUT OF THE RHONE POULENC TRANSACTIONS (IT
BEING UNDERSTOOD THAT DURING SUCH 20 CONSECUTIVE DAY PERIOD THE LENDERS SHALL
NOT BE REQUIRED TO MAKE ANY TERM LOAN ADVANCES HEREUNDER), OR (II) ANY COURT
RENDERS A JUDGMENT OR ORDER AGAINST ANY LOAN PARTY RELATED TO OR ARISING OUT OF
THE ALLEGED ASBESTOS LIABILITIES OF BMCA AND AS A RESULT OF WHICH IT IS
REASONABLE TO CONCLUDE THAT THE LOAN PARTIES MIGHT BE LIABLE FOR SUCH ASBESTOS
LIABILITIES (IT BEING UNDERSTOOD AND AGREED THAT ANY ADVERSE RULING BY THE COURT
IN THE DJ ACTION SHALL NOT, SOLELY BY ITSELF, CONSTITUTE AN EVENT OF DEFAULT
UNDER THIS CLAUSE 6.01(H)(II)); OR

 

(I)                                     ANY NON-MONETARY JUDGMENT OR ORDER SHALL
BE RENDERED AGAINST ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES THAT COULD BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, AND THERE SHALL BE ANY
PERIOD OF 20 CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH
JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN
EFFECT; OR

 

(J)                                     ANY PROVISION OF ANY LOAN DOCUMENT AFTER
DELIVERY THEREOF PURSUANT TO SECTION 3.01 OR 5.01(J) SHALL FOR ANY REASON CEASE
TO BE VALID AND BINDING ON OR ENFORCEABLE AGAINST ANY LOAN PARTY PARTY TO IT, OR
ANY SUCH LOAN PARTY SHALL SO STATE IN WRITING; OR

 

(K)                                  ANY COLLATERAL DOCUMENT OR FINANCING
STATEMENT AFTER DELIVERY THEREOF PURSUANT TO SECTION 3.01 OR 5.01(J) SHALL FOR
ANY REASON (OTHER THAN PURSUANT TO OR PERMITTED BY THE TERMS OF ANY LOAN
DOCUMENT) CEASE TO CREATE A VALID AND PERFECTED FIRST PRIORITY LIEN SUBJECT

 

88

--------------------------------------------------------------------------------


 

TO ANY LIENS PERMITTED BY SECTION 5.02 ON AND SECURITY INTEREST IN THE
COLLATERAL PURPORTED TO BE COVERED THEREBY; OR

 

(L)                                     A CHANGE OF CONTROL SHALL OCCUR; OR

 

(M)                               ANY ERISA EVENT SHALL HAVE OCCURRED WITH
RESPECT TO A PLAN AND THE SUM (DETERMINED AS OF THE DATE OF OCCURRENCE OF SUCH
ERISA EVENT) OF THE INSUFFICIENCY OF SUCH PLAN AND THE INSUFFICIENCY OF ANY AND
ALL OTHER PLANS WITH RESPECT TO WHICH AN ERISA EVENT SHALL HAVE OCCURRED AND
THEN EXIST (OR THE LIABILITY OF THE LOAN PARTIES AND THE ERISA AFFILIATES
RELATED TO SUCH ERISA EVENT) EXCEEDS (TOGETHER WITH ALL OTHER LIABILITIES
DESCRIBED IN SECTION 6.01(M), (N), AND (O)) $10,000,000 IN THE AGGREGATE; OR

 

(N)                                 ANY LOAN PARTY OR ANY ERISA AFFILIATE SHALL
HAVE BEEN NOTIFIED BY THE SPONSOR OF A MULTIEMPLOYER PLAN THAT IT HAS INCURRED
WITHDRAWAL LIABILITY TO SUCH MULTIEMPLOYER PLAN IN AN AMOUNT THAT, WHEN
AGGREGATED WITH ALL OTHER AMOUNTS REQUIRED TO BE PAID TO MULTIEMPLOYER PLANS BY
THE LOAN PARTIES AND THE ERISA AFFILIATES AS WITHDRAWAL LIABILITY (DETERMINED AS
OF THE DATE OF SUCH NOTIFICATION), EXCEEDS (TOGETHER WITH ALL OTHER LIABILITIES
DESCRIBED IN SECTION 6.01(M), (N), AND (O)) $10,000,000 IN THE AGGREGATE; OR

 

(O)                                 ANY LOAN PARTY OR ANY ERISA AFFILIATE SHALL
HAVE BEEN NOTIFIED BY THE SPONSOR OF A MULTIEMPLOYER PLAN THAT SUCH
MULTIEMPLOYER PLAN IS IN REORGANIZATION OR IS BEING TERMINATED, WITHIN THE
MEANING OF TITLE IV OF ERISA, AND AS A RESULT OF SUCH REORGANIZATION OR
TERMINATION THE AGGREGATE ANNUAL CONTRIBUTIONS OF THE LOAN PARTIES AND THE ERISA
AFFILIATES TO ALL MULTIEMPLOYER PLANS THAT ARE THEN IN REORGANIZATION OR BEING
TERMINATED HAVE BEEN OR WILL BE INCREASED OVER THE AMOUNTS CONTRIBUTED TO SUCH
MULTIEMPLOYER PLANS FOR THE PLAN YEARS OF SUCH MULTIEMPLOYER PLANS IMMEDIATELY
PRECEDING THE PLAN YEAR IN WHICH SUCH REORGANIZATION OR TERMINATION OCCURS BY AN
AMOUNT EXCEEDING (TOGETHER WITH ALL OTHER LIABILITIES DESCRIBED IN
SECTION 6.01(M), (N), AND (O)) $10,000,000 IN THE AGGREGATE; OR

 

(P)                                 ANY FEDERAL TAX LIENS IN RESPECT OF THE
PROPOSED FEDERAL INCOME TAX LIABILITIES OF BMCA OR ANY OTHER MEMBER OF THE G-I
HOLDINGS TAX GROUP RELATING TO OR ARISING OUT OF THE RHONE POULENC TRANSACTIONS
SHALL BE CREATED AND BE ENFORCEABLE AGAINST THE ASSETS OF ANY LOAN PARTY; OR

 

(Q)                                 THE EXISTING STAY OF THE ASBESTOS-RELATED
LITIGATION AGAINST BMCA GRANTED IN THE G-I HOLDINGS BANKRUPTCY PROCEEDINGS SHALL
HAVE BEEN TERMINATED OR AMENDED OR MODIFIED IN A MANNER NOT REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, OR THERE SHALL HAVE OCCURRED A
SUBSTANTIVE CONSOLIDATION OF G-I HOLDINGS WITH THE ASSETS AND LIABILITIES OF
BMCA OR ANY OF THE GUARANTORS IN CONJUNCTION WITH THE G-I HOLDINGS BANKRUPTCY
PROCEEDINGS;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to BMCA, declare the
Term Loan Commitments of each Lender and the obligation of each Lender to make
Term Loan Advances to be terminated, whereupon the same shall forthwith
terminate and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to BMCA, declare the Notes, all interest thereon and
all other amounts payable under this Agreement and the other Loan Documents to
be forthwith due and payable, whereupon the Notes, all such interest and all
such amounts shall become and

 

89

--------------------------------------------------------------------------------


 

be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by BMCA; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to BMCA under the Federal Bankruptcy Code, (x) the Term Loan
Commitments of each Lender and the obligation of each Lender to make Term Loan
Advances shall automatically be terminated and (y) the Notes, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.

 


ARTICLE VII

THE AGENTS

 

SECTION 7.01.      Authorization and Action.  Each Lender hereby appoints and
authorizes the Administrative Agent to enter into such of the Loan Documents to
which it is a party and to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement and the other Loan
Documents as are delegated the Administrative Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto.  As to any matters not expressly provided for by the Loan Documents
(including enforcement or collection of the Notes), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and all holders of
Notes; provided, however, that the Administrative Agent shall not be required to
take any action that exposes the Administrative Agent to personal liability or
that is contrary to this Agreement or applicable law.  The Administrative Agent
agrees to give to each Lender prompt notice of each notice given to it by any
Borrower pursuant to the terms of this Agreement.

 

SECTION 7.02.      Agents’ Reliance, Etc.  Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, the
Administrative Agent:  (a) may treat the payee of any Note as the holder thereof
until, the Administrative Agent receives and accepts an Assignment and
Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 8.07;
(b) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan

 

90

--------------------------------------------------------------------------------


 

Document or any other instrument or document furnished pursuant thereto; and
(f) shall incur no liability under or in respect of any Loan Document by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopy) believed by it to be genuine and signed or sent by the proper
party or parties.

 

SECTION 7.03.      DBNY and Affiliates.  With respect to its Term Loan
Commitments, the Term Loan Advances made by it and the Notes issued to it, DBNY
shall have the same rights and powers under the Loan Documents as any other
Lender and may exercise the same as though it were not an Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include DBNY
in its individual capacity as such.  DBNY and its affiliates may accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with, any
Loan Party, any of its Subsidiaries and any Person that may do business with or
own securities of any Loan Party or any such Subsidiary, all as if DBNY was not
an Agent and without any duty to account therefor to the Lenders.  No Agent
shall have any duty to disclose any information obtained or received by it or
any of its Affiliates relating to any Loan Party or any of its Subsidiaries to
the extent such information was obtained or received in any capacity other than
as such Agent.

 

SECTION 7.04.      Lender Credit Decision.  Each Lender acknowledges that it
has, independently and without reliance upon any Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

 

SECTION 7.05.      Indemnification.  (a)  Each Lender severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Borrowers)
from and against such Lender’s ratable share (determined as provided below) of
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against such Agent
in any way relating to or arising out of the Loan Documents or any action taken
or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct.  Without limitation of the foregoing,
each Lender agrees to reimburse each Agent promptly upon demand for its ratable
share of any costs and expenses (including fees and expenses of counsel) payable
by the Borrowers under Section 8.04, to the extent that such Agent is not
promptly reimbursed for such costs and expenses by the Borrowers.  In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person.

 


(B)                                 FOR PURPOSES OF THIS SECTION 7.05, THE
LENDERS’ RESPECTIVE RATABLE SHARES OF ANY AMOUNT SHALL BE DETERMINED, AT ANY
TIME, ACCORDING TO THE SUM OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE TERM
LOAN ADVANCES OUTSTANDING AT SUCH TIME AND OWING TO THE RESPECTIVE LENDERS, AND
(II) THEIR RESPECTIVE UNUSED TERM LOAN COMMITMENTS AT SUCH TIME.  THE

 

91

--------------------------------------------------------------------------------


 


FAILURE OF ANY LENDER TO REIMBURSE ANY AGENT PROMPTLY UPON DEMAND FOR ITS
RATABLE SHARE OF ANY AMOUNT REQUIRED TO BE PAID BY THE LENDERS TO SUCH AGENT AS
PROVIDED HEREIN SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER
TO REIMBURSE SUCH AGENT FOR ITS RATABLE SHARE OF SUCH AMOUNT, BUT NO LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO REIMBURSE SUCH AGENT
FOR SUCH OTHER LENDER’S RATABLE SHARE OF SUCH AMOUNT.  WITHOUT PREJUDICE TO THE
SURVIVAL OF ANY OTHER AGREEMENT OF ANY LENDER HEREUNDER, THE AGREEMENT AND
OBLIGATIONS OF EACH LENDER CONTAINED IN THIS SECTION 7.05 SHALL SURVIVE THE
PAYMENT IN FULL OF PRINCIPAL, INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER
AND UNDER THE OTHER LOAN DOCUMENTS.

 

SECTION 7.06.      Successor Agents.  The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and BMCA and may be removed
at any time with or without cause by the Required Lenders.  Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent.  If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof or a foreign bank with a branch permitted to do business in the United
States and operating in any State thereof, and in each case having a combined
capital and surplus of at least $250,000,000.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents (other than duties and
obligations resulting from its gross negligence or willful misconduct).  If
within 45 days after written notice is given of the retiring Administrative
Agent’s resignation or removal under this Section 7.06, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (a) the retiring Administrative Agent’s
resignation or removal shall become effective, (b) the retiring Administrative
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents (other than duties and obligations resulting from its gross
negligence or willful misconduct) and (c) the Required Lenders shall thereafter
perform all duties of the retiring Administrative Agent under the Loan Documents
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided above.  After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent shall have
become effective, the provisions of this Article VII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement.

 

SECTION 7.07.      The Joint Lead Arrangers, the Syndication Agent and the
Documentation Agent.  It is understood and agreed by all parties hereto that
neither the Joint Lead Arrangers, nor the Syndication Agent, nor the
Documentation Agent shall have any rights, powers, duties or responsibilities in
such capacity under this Agreement (nor shall any such rights, powers, duties or
responsibilities be read into this Agreement or any other Loan Document), and
shall have no liability for any actions taken or not taken in such capacity in
connection with this Agreement or the other Loan Documents.

 

92

--------------------------------------------------------------------------------


 


ARTICLE VIII


 


MISCELLANEOUS


 

SECTION 8.01.      Amendments, Etc.  (a)  No amendment or waiver of any
provision of this Agreement or the Notes or any other Loan Document (other than
the Loan Documents referred to in clause (ii), (v), (vi) and (vii) of the
definition thereof, which may be amended in accordance with the terms thereof),
nor consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed (or, in the case of the
Guaranty and the Collateral Documents, consented to) by the Required Lenders,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing and signed by all of the
Lenders (other than any Lender that is, at such time, a Defaulting Lender), do
any of the following at any time:  (i) waive any of the conditions specified in
Section 3.01 and 3.03 (in the case of the Initial Term Loan Borrowing),
(ii) change the number of Lenders or the percentage of (x) the Term Loan
Commitments or (y) the aggregate unpaid principal amount of the Term Loan
Advances that shall be required for the Lenders or any of them to take any
action hereunder, (iii) reduce or limit the obligations of any Guarantor under
Section 1 of the Guaranty issued by it or release such Guarantor or otherwise
limit such Guarantor’s liability with respect to the Obligations owing to the
Agents and the Lenders (other than, in the case of any Guarantor, to the extent
permitted under the Guaranty), (iv) release all or substantially all of the
Collateral in any transaction or series of related transactions, (v) amend
Section 2.12 or this Section 8.01, (vi) increase the Term Loan Commitments of
the Lenders (except in accordance with the provisions of Section 2.16),
(vii) reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, (viii) postpone any date scheduled for any payment of
principal of, or interest on, the Notes pursuant to Section 2.03 or 2.06 or any
date fixed for payment of fees or other amounts payable hereunder or (ix) limit
the liability of any Loan Party under any of the Loan Documents; provided
further that no amendment, waiver or consent shall, unless in writing and signed
by an Agent in addition to the Lenders required above to take such action,
affect the rights or duties of such Agent under this Agreement or the other Loan
Documents.

 


(B)                                 IN THE EVENT THAT ANY LENDER FAILS TO
CONSENT TO ANY AMENDMENT, MODIFICATION OR WAIVER THAT REQUIRES THE CONSENT OF
ALL OF THE LENDERS (OTHER THAN ANY LENDER THAT IS, AT SUCH TIME, A DEFAULTING
LENDER) WHERE THE REQUIRED LENDERS HAVE APPROVED SUCH AMENDMENT, MODIFICATION OR
WAIVER (A “NON-CONSENTING LENDER”), THEN (SUBJECT TO (I) SUCH LENDER’S RIGHT TO
RESCIND SUCH DEMAND OR ASSERTION WITHIN FIVE DAYS AFTER THE NOTICE FROM ANY
BORROWER REFERRED TO BELOW OR (II) SUCH NON-CONSENTING LENDER CONSENTING TO SUCH
AMENDMENT, MODIFICATION OR WAIVER WITHIN THOSE FIVE DAYS) SUCH BORROWER MAY,
UPON FIVE BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, ELECT TO CAUSE SUCH LENDER TO ASSIGN ITS TERM LOAN
ADVANCES AND TERM LOAN COMMITMENTS IN FULL TO ONE OR MORE PERSONS SELECTED BY
SUCH BORROWER SO LONG AS (A) EACH SUCH PERSON SATISFIES THE CRITERIA OF AN
ELIGIBLE ASSIGNEE AND IS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
(B) SUCH LENDER RECEIVES PAYMENT IN FULL IN CASH OF THE OUTSTANDING PRINCIPAL
AMOUNT OF ALL TERM LOAN ADVANCES MADE BY IT AND ALL ACCRUED AND UNPAID INTEREST
THEREON AND ALL OTHER AMOUNTS DUE AND PAYABLE TO SUCH LENDER AS OF THE DATE OF
SUCH ASSIGNMENT (INCLUDING AMOUNTS OWING PURSUANT TO SECTIONS 2.09,

 

93

--------------------------------------------------------------------------------


 


2.11, 2.14 AND 8.04) AND (C) EACH SUCH LENDER ASSIGNEE AGREES TO ACCEPT SUCH
ASSIGNMENT AND TO ASSUME ALL OBLIGATIONS OF SUCH LENDER HEREUNDER IN ACCORDANCE
WITH SECTION 8.07.


 

SECTION 8.02.      Notices, Etc.  (a)  Unless otherwise expressly provided
herein, all notices and other communications provided for hereunder shall be in
writing (including by facsimile transmission).  All such written notices shall
be mailed certified or registered mail, faxed or delivered to the applicable
address, facsimile number or (subject to subsection (b) below) electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(I)                                     IF TO ANY BORROWER, ANY AGENT, TO THE
ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED
FOR SUCH PERSON ON SCHEDULE 8.02 OR TO SUCH OTHER ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY
IN A WRITTEN NOTICE TO THE OTHER PARTIES; AND

 

(II)                                  IF TO ANY OTHER LENDER, TO THE ADDRESS,
FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER AS SHALL BE
DESIGNATED BY SUCH PARTY IN A NOTICE TO BMCA OR THE ADMINISTRATIVE AGENT.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall, unless the Administrative Agent
otherwise prescribes, be deemed to have been given (i) in the case of notices
and other communications sent to an email address, upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) in the case of notices or
communications posted to an Internet or intranet website, upon the deemed
receipt by the intended recipient at its email address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(B)                                 NOTICES AND OTHER COMMUNICATIONS TO THE
LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING EMAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES TO ANY LENDER IF SUCH LENDER HAS NOTIFIED THE ADMINISTRATIVE
AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES BY ELECTRONIC COMMUNICATION. THE
ADMINISTRATIVE AGENT OR BMCA MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND
OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)                                  LOAN DOCUMENTS MAY BE TRANSMITTED AND/OR
SIGNED BY FACSIMILE. THE EFFECTIVENESS OF ANY SUCH DOCUMENTS AND SIGNATURES
SHALL, SUBJECT TO APPLICABLE LAW, HAVE THE

 

94

--------------------------------------------------------------------------------


 


SAME FORCE AND EFFECT AS MANUALLY-SIGNED ORIGINALS AND SHALL BE BINDING ON ALL
LOAN PARTIES, THE AGENTS, AND THE LENDERS.  THE ADMINISTRATIVE AGENT MAY ALSO
REQUIRE THAT ANY SUCH DOCUMENTS AND SIGNATURES BE CONFIRMED BY A MANUALLY-SIGNED
ORIGINAL THEREOF; PROVIDED, HOWEVER, THAT THE FAILURE TO REQUEST OR DELIVER THE
SAME SHALL NOT LIMIT THE EFFECTIVENESS OF ANY FACSIMILE DOCUMENT OR SIGNATURE.


 


(D)                                 EACH AGENT AND THE LENDERS SHALL EACH BE
ENTITLED TO RELY AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC NOTICES OF
BORROWING) BELIEVED BY IT IN GOOD FAITH TO HAVE BEEN GIVEN BY OR ON BEHALF OF
THE BORROWERS EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED
HEREIN, WERE INCOMPLETE OR WERE NOT  PRECEDED OR FOLLOWED BY ANY OTHER FORM OF
NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE
RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF.  THE BORROWERS, JOINTLY AND
SEVERALLY, AGREE TO INDEMNIFY EACH AGENT AND EACH LENDER FROM ALL LOSSES, COSTS,
EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH
NOTICE BELIEVED BY THE RESPECTIVE SUCH PERSON IN GOOD FAITH TO HAVE BEEN GIVEN
BY OR ON BEHALF OF ANY BORROWER OR ANY OTHER LOAN PARTY.  ALL TELEPHONIC NOTICES
TO AND OTHER COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE RECORDED BY THE
ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH
RECORDING.  IN ADDITION, EACH BORROWER HEREBY WAIVES THE RIGHT TO DISPUTE THE
ADMINISTRATIVE AGENT’S RECORD OF THE TERMS OF SUCH TELEPHONIC NOTICE OF A TERM
LOAN BORROWING OR PREPAYMENT OF TERM LOAN BORROWINGS (ABSENT MANIFEST ERROR).


 

SECTION 8.03.      No Waiver; Remedies.  No failure on the part of any Lender or
any Agent to exercise, and no delay in exercising, any right hereunder or under
any Note or any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04.      Costs and Expenses.  (a)  The Borrowers, jointly and
severally, agree to pay on demand (i) all reasonable out of pocket costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of, or any
consent or waiver under, the Loan Documents (including (A) all due diligence,
collateral review, syndication (including printing, distribution and bank
meetings), transportation, computer, duplication, messenger, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses and
(B) the reasonable fees and expenses of one set (including one main law firm and
such additional special or local counsel as may be reasonably required) counsel
for each Agent with respect thereto, with respect to advising such Agent as to
its rights and responsibilities, or the perfection, protection or preservation
of rights or interests, under the Loan Documents, with respect to negotiations
with any Loan Party or with other creditors of any Loan Party or any of its
Subsidiaries arising out of any Event of Default or any events or circumstances
that may give rise to an Event of Default and with respect to presenting claims
in or otherwise participating in or monitoring any bankruptcy, insolvency or
other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and (ii) all out of pocket costs and expenses of
each Agent and each Lender in connection with the enforcement of the Loan
Documents, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including the reasonable fees and expenses of counsel for the Administrative
Agent and each Lender with respect thereto).

 

95

--------------------------------------------------------------------------------


 


(B)                                 THE BORROWERS, JOINTLY AND SEVERALLY, AGREE
TO INDEMNIFY, DEFEND AND SAVE AND HOLD HARMLESS EACH AGENT EACH LENDER AND EACH
OF THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS, ATTORNEYS AND REPRESENTATIVES (EACH, AN “INDEMNIFIED PARTY”) FROM AND
AGAINST, AND SHALL PAY ON DEMAND, ANY AND ALL CLAIMS, DAMAGES, LOSSES,
LIABILITIES AND EXPENSES (INCLUDING FEES AND EXPENSES OF COUNSEL), JOINT OR
SEVERAL, THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED
PARTY, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF
(INCLUDING IN CONNECTION WITH ANY INVESTIGATION, LITIGATION OR PROCEEDING OR
PREPARATION OF A DEFENSE IN CONNECTION THEREWITH) (I) THIS AGREEMENT, THE ACTUAL
OR PROPOSED USE OF THE PROCEEDS OF THE TERM LOAN ADVANCES, THE TRANSACTION
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY, INCLUDING ANY
ACQUISITION OR PROPOSED ACQUISITION (INCLUDING THE TRANSACTIONS CONTEMPLATED
HEREUNDER) BY THE BORROWERS OR ANY OF THEIR SUBSIDIARIES OR AFFILIATES OF ALL OR
ANY PORTION OF THE EQUITY INTERESTS IN OR DEBT SECURITIES OR SUBSTANTIALLY ALL
OF THE ASSETS OF ANY PERSON OR (II) THE ACTUAL OR ALLEGED PRESENCE OF HAZARDOUS
MATERIALS ON ANY PROPERTY OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR ANY
ENVIRONMENTAL ACTION RELATING IN ANY WAY TO ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY OR
EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  IN THE CASE OF AN INVESTIGATION, LITIGATION OR OTHER
PROCEEDING TO WHICH THE INDEMNITY IN THIS SECTION 8.04(B) APPLIES, SUCH
INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR
PROCEEDING IS BROUGHT BY ANY LOAN PARTY, ITS DIRECTORS, SHAREHOLDERS OR
CREDITORS OR AN INDEMNIFIED PARTY OR ANY OTHER PERSON, WHETHER OR NOT ANY
INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREUNDER ARE CONSUMMATED EXCEPT TO THE EXTENT SUCH
CLAIM, DAMAGE, LOSS, LIABILITY OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE BORROWERS ALSO
AGREE NOT TO ASSERT ANY CLAIM AGAINST ANY AGENT, ANY LENDER OR ANY OF THEIR
AFFILIATES, OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
AND ADVISORS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT, THE
ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE TERM LOAN ADVANCES, THE
TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS.


 


(C)                                  NO INDEMNIFIED PARTY SHALL HAVE ANY
LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT, TORT OR OTHERWISE) TO ANY
BORROWER OR ITS SUBSIDIARIES, OR ANY SHAREHOLDERS OR CREDITORS OF THE FOREGOING
FOR OR IN CONNECTION WITH TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT
SUCH LIABILITY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  IN NO EVENT, HOWEVER, SHALL ANY INDEMNIFIED
PARTY BE LIABLE ON ANY THEORY OF LIABILITY FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING ANY LOSS OF PROFITS, BUSINESS OR
ANTICIPATED SAVINGS).


 


(D)                                 IF ANY PAYMENT OF PRINCIPAL OF, OR
CONVERSION OF, ANY EURODOLLAR RATE ADVANCE IS MADE BY THE BORROWERS TO OR FOR
THE ACCOUNT OF A LENDER OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD FOR
SUCH TERM LOAN ADVANCE, AS A RESULT OF A PAYMENT OR CONVERSION PURSUANT TO
SECTION 2.05, 2.08(B)(I) OR 2.09(D), ACCELERATION OF THE MATURITY OF THE NOTES
PURSUANT TO SECTION 6.01 OR FOR ANY OTHER REASON, OR IF THE BORROWERS FAIL TO
MAKE ANY PAYMENT OR PREPAYMENT OF AN TERM LOAN ADVANCE FOR WHICH A NOTICE OF
PREPAYMENT HAS BEEN GIVEN OR THAT

 

96

--------------------------------------------------------------------------------


 


IS OTHERWISE REQUIRED TO BE MADE, WHETHER PURSUANT TO SECTION 2.03, 2.05 OR 6.01
OR OTHERWISE, THE BORROWERS, JOINTLY AND SEVERALLY, AGREE TO, UPON DEMAND BY
SUCH LENDER (WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT), PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER ANY AMOUNTS REQUIRED TO
COMPENSATE SUCH LENDER FOR ANY ADDITIONAL LOSSES, COSTS OR EXPENSES THAT IT MAY
REASONABLY INCUR AS A RESULT OF SUCH PAYMENT OR CONVERSION OR SUCH FAILURE TO
PAY OR PREPAY, AS THE CASE MAY BE, INCLUDING ANY LOSS (INCLUDING LOSS OF
ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY ANY LENDER TO FUND OR
MAINTAIN SUCH TERM LOAN ADVANCE.


 


(E)                                  IF ANY LOAN PARTY FAILS TO PAY WHEN DUE ANY
COSTS, EXPENSES OR OTHER AMOUNTS PAYABLE BY IT UNDER ANY LOAN DOCUMENT,
INCLUDING FEES AND EXPENSES OF COUNSEL AND INDEMNITIES, SUCH AMOUNT MAY BE PAID
ON BEHALF OF SUCH LOAN PARTY BY THE ADMINISTRATIVE AGENT OR ANY LENDER, IN ITS
SOLE DISCRETION, EXERCISED REASONABLY.


 


(F)                                    WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT OF ANY LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT,
THE AGREEMENTS AND OBLIGATIONS OF THE BORROWERS CONTAINED IN SECTIONS 2.09 AND
2.11 AND THIS SECTION 8.04 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL,
INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER ANY OF THE OTHER LOAN
DOCUMENTS.


 

SECTION 8.05.      Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the Obligations of any Borrower now or hereafter existing under the Loan
Documents, irrespective of whether such Agent or such Lender shall have made any
demand under this Agreement or such Note or Notes and although such Obligations
may be unmatured.  Each Agent and each Lender agrees promptly to notify BMCA
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application. 
The rights of each Agent and each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of set-off) that such Agent, such Lender and their respective Affiliates
may have.

 

SECTION 8.06.      Binding Effect.  This Agreement shall become effective when
it shall have been executed by the Borrowers and each Agent and the
Administrative Agent shall have been notified by each Initial Lender that such
Initial Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrowers, each Agent and each Lender and their respective
successors and assigns, except that the Borrowers shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of each of the Lenders.

 

SECTION 8.07.      Assignments and Participations.  (a)  Each Lender may, upon
at least five Business Days’ notice to such Lender and the Administrative Agent,
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Term

 

97

--------------------------------------------------------------------------------


 

Loan Commitment, the Term Loan Advances owing to it and the Note or Notes held
by it); provided, however, that (i) each such assignment shall be of a uniform,
and not a varying, percentage of all rights and obligations under this
Agreement, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender, an Affiliate of any Lender
or an Approved Fund of any Lender or an assignment of all of a Lender’s rights
and obligations under this Agreement, the aggregate amount of the Term Loan
Commitments or Term Loan Advances being assigned to such Eligible Assignee
pursuant to such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
$5,000,000 (or such lesser amount as shall be approved by the Administrative
Agent and, so long as no Default shall have occurred and be continuing at the
time of effectiveness of such assignment, BMCA), (iii) each such assignment
shall be to an Eligible Assignee, (iv) except in the case of an assignment by a
Person that, immediately prior to such assignment, was a Lender, to one of its
Affiliates, no such assignments shall be permitted without the consent of the
Administrative Agent and, so long as no Default shall have occurred and be
continuing at the time of effectiveness of such assignment, BMCA (in each case,
which consents shall not be unreasonably withheld) and (v) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and a processing and
recordation fee of $3,500.

 


(B)                                 UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE
AND RECORDING, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT
AND ACCEPTANCE, (I) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT
TO SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
HEREUNDER AND (II) THE LENDER ASSIGNOR THEREUNDER SHALL, TO THE EXTENT THAT
RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH
ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS (OTHER THAN ITS RIGHTS UNDER
SECTIONS 2.09, 2.11 AND 8.04 TO THE EXTENT ANY CLAIM THEREUNDER RELATES TO AN
EVENT ARISING PRIOR TO SUCH ASSIGNMENT) AND BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING
ALL OF THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO).


 


(C)                                  BY EXECUTING AND DELIVERING AN ASSIGNMENT
AND ACCEPTANCE, EACH LENDER ASSIGNOR THEREUNDER AND EACH ASSIGNEE THEREUNDER
CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES THERETO AND HERETO AS
FOLLOWS:  (I) OTHER THAN AS PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH
ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH ANY LOAN DOCUMENT OR THE EXECUTION, LEGALITY,
VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF, OR THE
PERFECTION OR PRIORITY OF ANY LIEN OR SECURITY INTEREST CREATED OR PURPORTED TO
BE CREATED UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO; (II) SUCH ASSIGNING LENDER
MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT
TO THE FINANCIAL CONDITION OF ANY LOAN PARTY OR THE PERFORMANCE OR OBSERVANCE BY
ANY LOAN PARTY OF ANY OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO; (III) SUCH ASSIGNEE CONFIRMS
THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.01 AND SUCH OTHER DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO SUCH

 

98

--------------------------------------------------------------------------------


 


ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT
RELIANCE UPON ANY AGENT, SUCH ASSIGNING LENDER OR ANY OTHER LENDER AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT; (V) SUCH ASSIGNEE CONFIRMS THAT IT IS AN ELIGIBLE ASSIGNEE;
(VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES EACH AGENT TO TAKE SUCH ACTION AS
AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS AND DISCRETION UNDER THE LOAN
DOCUMENTS AS ARE DELEGATED TO SUCH AGENT BY THE TERMS HEREOF AND THEREOF,
TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO;
AND (VII) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR
TERMS ALL OF THE OBLIGATIONS THAT BY THE TERMS OF THIS AGREEMENT ARE REQUIRED TO
BE PERFORMED BY IT AS A LENDER.


 


(D)                                 THE ADMINISTRATIVE AGENT ACTING FOR THIS
PURPOSE (BUT ONLY FOR THIS PURPOSE) AS THE AGENT OF THE BORROWERS, SHALL
MAINTAIN AT ITS ADDRESS REFERRED TO IN SECTION 8.02 A COPY OF EACH ASSIGNMENT
AND ACCEPTANCE DELIVERED TO AND ACCEPTED BY IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS AND THE TERM LOAN
COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE TERM LOAN ADVANCES TO, EACH LENDER
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE
BORROWERS, THE AGENTS AND THE LENDERS SHALL TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS OR
ANY AGENT OR ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


 


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN CLAUSE (B) ABOVE, THE TERM LOAN ADVANCES (INCLUDING THE NOTES
EVIDENCING SUCH TERM LOAN ADVANCES) ARE REGISTERED OBLIGATIONS AND THE RIGHT,
TITLE, AND INTEREST OF THE LENDERS AND THEIR ASSIGNEES IN AND TO SUCH TERM LOAN
ADVANCES SHALL BE TRANSFERABLE ONLY UPON NOTATION OF SUCH TRANSFER IN THE
REGISTER.  A NOTE SHALL ONLY EVIDENCE THE LENDER’S OR AN ASSIGNEE’S RIGHT TITLE
AND INTEREST IN AND TO THE RELATED TERM LOAN ADVANCE, AND IN NO EVENT IS ANY
SUCH NOTE TO BE CONSIDERED A BEARER INSTRUMENT OR OBLIGATION.  THIS SECTION 8.07
SHALL BE CONSTRUED SO THAT THE TERM LOAN ADVANCES ARE AT ALL TIMES MAINTAINED IN
“REGISTERED FORM” WITHIN THE MEANING OF SECTIONS 163(F), 871(H)(2) AND
881(C)(2) OF THE INTERNAL REVENUE CODE AND ANY RELATED REGULATIONS (OR ANY
SUCCESSOR PROVISIONS OF THE INTERNAL REVENUE CODE OR SUCH REGULATIONS).  SOLELY
FOR PURPOSES OF THIS AND FOR TAX PURPOSES ONLY, THE ADMINISTRATIVE AGENT SHALL
ACT AS EACH BORROWER’S AGENT FOR PURPOSES OF MAINTAINING SUCH NOTATIONS OF
TRANSFER IN THE REGISTER.


 


(F)                                    UPON ITS RECEIPT OF AN ASSIGNMENT AND
ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, TOGETHER WITH ANY
NOTE OR NOTES SUBJECT TO SUCH ASSIGNMENT, THE ADMINISTRATIVE AGENT SHALL, IF
SUCH ASSIGNMENT AND ACCEPTANCE HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE
FORM OF EXHIBIT C HERETO, (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, (II) RECORD
THE INFORMATION CONTAINED THEREIN IN THE REGISTER AND (III) GIVE PROMPT NOTICE
THEREOF TO BMCA AND EACH OTHER AGENT.  IN THE CASE OF ANY ASSIGNMENT BY A
LENDER, WITHIN FIVE BUSINESS DAYS AFTER ITS RECEIPT OF SUCH NOTICE, THE
BORROWERS, AT THEIR OWN EXPENSE, SHALL, IF REQUESTED BY THE ASSIGNEE, EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT IN EXCHANGE FOR THE SURRENDERED NOTE OR
NOTES AN AMENDED AND RESTATED NOTE (WHICH SHALL BE MARKED “AMENDED AND
RESTATED”) TO THE ORDER OF SUCH ELIGIBLE ASSIGNEE IN AN AMOUNT EQUAL TO THE TERM
LOAN COMMITMENT ASSUMED BY IT UNDER EACH FACILITY PURSUANT TO SUCH ASSIGNMENT
AND ACCEPTANCE AND, IF ANY ASSIGNING LENDER HAS RETAINED A TERM LOAN COMMITMENT
HEREUNDER UNDER SUCH FACILITY AND HAS

 

99

--------------------------------------------------------------------------------


 


REQUESTED A REPLACEMENT NOTE, AN AMENDED AND RESTATED NOTE TO THE ORDER OF SUCH
ASSIGNING LENDER IN AN AMOUNT EQUAL TO THE TERM LOAN COMMITMENT RETAINED BY IT
HEREUNDER.  SUCH AMENDED AND RESTATED NOTE OR NOTES SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF SUCH SURRENDERED
NOTE OR NOTES, SHALL BE DATED THE EFFECTIVE DATE OF SUCH ASSIGNMENT AND
ACCEPTANCE AND SHALL OTHERWISE BE IN SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO.


 


(G)                                 EACH LENDER MAY SELL PARTICIPATIONS TO ONE
OR MORE PERSONS (OTHER THAN ANY LOAN PARTY OR ANY OF ITS AFFILIATES) IN OR TO
ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING
ALL OR A PORTION OF ITS TERM LOAN COMMITMENTS, THE TERM LOAN ADVANCES OWING TO
IT AND THE NOTE OR NOTES (IF ANY) HELD BY IT); PROVIDED, HOWEVER, THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ITS TERM LOAN COMMITMENTS)
SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE
OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (III) SUCH LENDER
SHALL REMAIN THE HOLDER OF ANY SUCH NOTE FOR ALL PURPOSES OF THIS AGREEMENT,
(IV) THE BORROWERS, THE AGENTS AND THE OTHER LENDERS SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND (V) NO PARTICIPANT UNDER ANY SUCH
PARTICIPATION SHALL HAVE ANY RIGHT TO APPROVE ANY AMENDMENT OR WAIVER OF ANY
PROVISION OF ANY LOAN DOCUMENT, OR ANY CONSENT TO ANY DEPARTURE BY ANY LOAN
PARTY THEREFROM, EXCEPT TO THE EXTENT THAT SUCH AMENDMENT, WAIVER OR CONSENT
REQUIRES THE CONSENT OF ALL LENDERS.


 


(H)                                 ANY LENDER MAY, IN CONNECTION WITH ANY
ASSIGNMENT OR PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO
THIS SECTION 8.07, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE
OR PARTICIPANT ANY INFORMATION RELATING TO THE BORROWERS FURNISHED TO SUCH
LENDER BY OR ON BEHALF OF THE BORROWERS; PROVIDED, HOWEVER, THAT, PRIOR TO ANY
SUCH DISCLOSURE, THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT
SHALL AGREE TO PRESERVE THE CONFIDENTIALITY OF ANY CONFIDENTIAL INFORMATION
RECEIVED BY IT FROM SUCH LENDER IN ACCORDANCE WITH THE TERMS OF SECTION 8.09.


 


(I)                                     NOTWITHSTANDING ANY OTHER PROVISION SET
FORTH IN THIS AGREEMENT, ANY LENDER MAY AT ANY TIME CREATE A SECURITY INTEREST
IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING THE TERM
LOAN ADVANCES OWING TO IT AND THE NOTE OR NOTES HELD BY IT) IN FAVOR OF ANY
FEDERAL RESERVE BANK IN ACCORDANCE WITH REGULATION A OF THE BOARD OF GOVERNORS
OF THE FEDERAL RESERVE SYSTEM.


 


(J)                                     NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER THAT IS A FUND THAT INVESTS IN BANK LOANS MAY
CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF THE TERM LOAN ADVANCES OWING
TO IT AND THE NOTE OR NOTES HELD BY IT TO THE TRUSTEE FOR HOLDERS OF OBLIGATIONS
OWED, OR SECURITIES ISSUED, BY SUCH FUND AS SECURITY FOR SUCH OBLIGATIONS OR
SECURITIES, PROVIDED, THAT UNLESS AND UNTIL SUCH TRUSTEE ACTUALLY BECOMES A
LENDER IN COMPLIANCE WITH THE OTHER PROVISIONS OF THIS SECTION 8.07, (I) NO SUCH
PLEDGE SHALL RELEASE THE PLEDGING LENDER FROM ANY OF ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS AND (II) SUCH TRUSTEE SHALL NOT BE ENTITLED TO EXERCISE ANY OF
THE RIGHTS OF A LENDER UNDER THE LOAN DOCUMENTS EVEN THOUGH SUCH TRUSTEE MAY
HAVE ACQUIRED OWNERSHIP RIGHTS WITH RESPECT TO THE PLEDGED INTEREST THROUGH
FORECLOSURE OR OTHERWISE.

 

100

--------------------------------------------------------------------------------


 


(K)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE
GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND BMCA (AN “SPC”) THE OPTION TO
PROVIDE ALL OR ANY PART OF ANY TERM LOAN ADVANCE THAT SUCH GRANTING LENDER WOULD
OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT, PROVIDED THAT
(I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY TERM
LOAN ADVANCE, AND (II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE
FAILS TO MAKE ALL OR ANY PART OF SUCH TERM LOAN ADVANCE, THE GRANTING LENDER
SHALL BE OBLIGATED TO MAKE SUCH TERM LOAN ADVANCE PURSUANT TO THE TERMS HEREOF. 
THE MAKING OF AN ADVANCE BY AN SPC HEREUNDER SHALL UTILIZE THE TERM LOAN
COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH TERM LOAN
ADVANCE WERE MADE BY SUCH GRANTING LENDER.  EACH PARTY HERETO HEREBY AGREES THAT
(I) NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER
THIS AGREEMENT FOR WHICH A LENDER WOULD BE LIABLE, (II) NO SPC SHALL BE ENTITLED
TO THE BENEFITS OF SECTIONS 2.09 AND 2.11 (OR ANY OTHER INCREASED COSTS
PROTECTION PROVISION) AND (III) THE GRANTING BANK SHALL FOR ALL PURPOSES,
INCLUDING THE APPROVAL OF ANY AMENDMENT OR WAIVER OF ANY PROVISION OF ANY LOAN
DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER.  IN FURTHERANCE OF THE
FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE
DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER
SENIOR DEBT OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON
IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY, OR LIQUIDATION PROCEEDING UNDER THE LAWS OF THE UNITED STATES OR ANY
STATE THEREOF.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT PRIOR CONSENT OF, BMCA
AND THE ADMINISTRATIVE AGENT AND WITH THE PAYMENT OF A PROCESSING FEE OF $500
AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR ANY PORTION OF ITS
INTEREST IN ANY TERM LOAN ADVANCE TO THE GRANTING LENDER AND (II) DISCLOSE ON A
CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS FUNDING OF TERM
LOAN ADVANCE TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY
SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.  THIS
SUBSECTION (K) MAY NOT BE AMENDED WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
GRANTING LENDER, ALL OR ANY PART OF WHOSE TERM LOAN ADVANCES ARE BEING FUNDED BY
THE SPC AT THE TIME OF SUCH AMENDMENT.


 

SECTION 8.08.      Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery by telecopier or electronic mail of an executed counterpart of a
signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement.

 

SECTION 8.09.      Confidentiality.  Neither any Agent nor any Lender shall
disclose any Confidential Information to any Person without the consent of BMCA,
other than (a) to such Agent’s or such Lender’s Affiliates and their officers,
directors, employees, accountants, attorneys, agents and other advisors
(collectively, “Lender Representatives”) and to actual or prospective Eligible
Assignees and participants, and then only on a confidential basis, (b) as
required by any law, rule or regulation or judicial process, (c) as requested or
required by any state, Federal or foreign authority or examiner (including the
National Association of Insurance Commissioners or any similar organization or
quasi-regulatory authority) regulating such Lender, (d) to any rating agency
when required by it, provided that, prior to any such disclosure, such rating
agency shall

 

101

--------------------------------------------------------------------------------


 

undertake to preserve the confidentiality of any Confidential Information
relating to the Loan Parties received by it from such Lender, (e) in connection
with any litigation or proceeding to which such Agent or such Lender or any of
its Affiliates may be a party to the extent required or requested to so disclose
by the applicable Governmental Authority or (f) in connection with the exercise
of any right or remedy under this Agreement or any other Loan Document. 
Notwithstanding anything herein to the contrary, any Agent or Lender may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and tax structure of the transactions as contemplated hereunder and
all materials of any kind (including opinions or other tax analyses) that are
provided to such Agent or Lender, relating to such U.S. tax treatment and tax
structure.

 

SECTION 8.10.      Release or Subordination of Collateral/Release of Guarantor. 
Upon the sale, lease, transfer or other disposition of any item of Collateral or
the incurrence of Liens permitted under Sections 5.02(a)(iv) or
5.02(a)(v) (including as a result of the sale, in accordance with the terms of
the Loan Documents, of the Loan Party that owns such Collateral and as a result
of the designation by any Loan Party after the Closing Date of any of its
Subsidiaries as a Non-Recourse Subsidiary) in accordance with the terms of the
Loan Documents, the Administrative Agent will authorize the Collateral Agreement
Agent to release its Lien on and security interest in such Collateral (and
release the guaranty by a Loan Party, if applicable), or subordinate its Lien in
case of Liens permitted as referred to above, and, at BMCA’s expense, execute
and deliver to such Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or release of such
Loan Party from its obligation under the Guaranty, or subordinate the Lien of
the Collateral Agreement Agent on such item of Collateral to such permitted Lien
in accordance with the terms of the Loan Documents.

 

SECTION 8.11.      Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction.

 


(B)                                 EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR
FEDERAL COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

102

--------------------------------------------------------------------------------


 

SECTION 8.12.      Governing Law.  This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of
New York.

 

SECTION 8.13.      Waiver of Jury Trial.  Each of the Borrowers, the Agents and
the Lenders irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to any of the Loan Documents, the Term Loan Advances
or the actions of any Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

 

SECTION 8.14.      Agreement to Comply With Court Order.  Each of the Lenders
hereby accepts and agrees to abide by all of the terms of the order (the
“Approval Order”) as set forth in Exhibit F hereto entered by the bankruptcy
court on February 20, 2007 in connection with the G-I Holdings bankruptcy
proceedings and further agrees not to take any action (including appearing in
certain litigation proceedings specified in the Approval Order) which could
result in the loss of any waivers, or other rights granted in such Approval
Order for the benefit of the Agents and/or the Lenders.

 

SECTION 8.15.      Patriot Act Notice.  Each Lender and each Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or such Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act.  In such connection, any Lender or Agent may
also request corporate formation documents, or other forms of identification, to
verify information provided.  The Borrowers shall, and shall cause each of their
Subsidiaries to, provide such information and take such actions as are
reasonably requested by any Agent or any Lender in order to assist the Agents
and the Lender in maintaining compliance with the Patriot Act.

 

103

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BUILDING MATERIALS
CORPORATION OF AMERICA

 

BMCA ACQUISITION INC.

 

BMCA ACQUISITION SUB INC.

 

 

 

 

 

By

/s/ John M. Maitner

 

 

 

Name: John M. Maitner

 

 

Title: Vice President and Treasurer

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH,

 

as Administrative Agent

 

 

 

 

 

By

/s/ Marguerite Sutton

 

 

 

Name: Marguerite Sutton

 

 

Title: Director

 

 

 

 

 

By

/s/ Carin Keegan

 

 

 

Name: Carin Keegan

 

 

Title: Vice President

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

as a Joint Lead Arranger and a Joint Book Manager

 

 

 

 

 

By

/s/ Stephen R. Lapidus

 

 

 

Name: Stephen R. Lapidus

 

 

Title: Director

 

 

 

By

/s/ Mark E. Funk

 

 

 

Name: Mark E. Funk

 

 

Title: Managing Director

 

104

--------------------------------------------------------------------------------


 

 

BEAR STEARNS & CO. INC.,

 

as a Joint Lead Arranger, a Joint Book Manager and Syndication Agent

 

 

 

 

 

By

/s/ Richard Bram Smith

 

 

 

Name: Richard Bram Smith

 

 

Title: Senior Manaing Director

 

 

 

 

 

J.P. MORGAN SECURITIES INC.,

 

as a Joint Lead Arranger, a Joint Book Manager and Documentation Agent

 

 

 

 

 

By

/s/ David Lynch

 

 

 

Name: David Lynch

 

 

Title: Executive Director

 

 

 

 

 

Initial Lenders

 

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH

 

 

 

 

 

By

/s/ Marguerite Sutton

 

 

 

Name: Marguerite Sutton

 

 

Title: Director

 

 

 

 

 

By

/s/ Carin Keegan

 

 

 

Name: Carin Keegan

 

 

Title: Vice President

 

 

 

 

 

BEAR STEARNS CORPORATE
LENDING INC.

 

 

 

 

 

By

/s/ Richard Bram Smith

 

 

 

Name: Richard Bram Smith

 

 

Title: Vice President

 

 

 

 

 

JPMORGAN CHASE BANK , N.A.

 

 

 

 

 

By

/s/ John M. Hariaczyi

 

 

 

Name: John M. Hariaczyi

 

 

Title: Vice President

 

105

--------------------------------------------------------------------------------
